 In the Matter of SALANT & SALANT, INCORPORATEDandAMALGAMATEDCLOTHING WORKERS OF.AMERICA, CIOCase No. 15M-C-4.Deoided December 4, 1950DECISION AND ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge duly filed, on November 29,1946, and May 10, 1948, respectively, by Amalgamated ClothingWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the Union, the General Counsel of the Na-tional Labor Relations Board, herein called the General Counsel andthe Board, respectively, by the then Acting Regional Director forthe Fifteenth Region (New Orleans, Louisiana), issued his complainton June 17, 1948, alleging that Salant & Salant, Incorporated, UnionCity, Tennessee, herein called the Respondent, had engaged in, andwas engaging in, unfair labor practices affecting commerce, withinthe meaning of Section 8 (a) (1), (2), and (3) and Section 2 (6) and.(7) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act.Copies of the original and amended chargeswere served on the Respondent on June 27, 1947, and May 11, 1948,respectively.Copies of the complaint, together with notice of hearingthereon, were duly served upon the Respondent, the Union, and theUnited Garment Workers' of America, affiliated with the AmericanFederation of Labor, herein called the AFL.With respect to the unfair labor practices, the complaint, as amendedat the hearing, alleged, in substance, that the Respondent (1) on cer-tain stated dates discharged, laid off, or suspended 32 named employ-ees 1 and has since failed and refused to reinstate them because of their1Cora May ArnoldBessie WallaceVerlie D. WrightRobert Lee BrockwellMyrtle GoreJames MullinsErlie ButlerVirginia GreenBertie Mae Williams (Beard>Montez Adams(Cappa-Ruth JohnsonDorothy Gardiner Haynesrelli)Mary MerrittAnnie GlossonAnna ConleyJohn Napier, Jr.Rubye JamesTruma DillonEdith RileyJewell ReadGlen Dora StanfieldLadle SchmidtClara Thornton(Finch)Blanche SmithCatherine Sanders(White)Marcia CunninghamHilda WhiteVera HillVassie FoxHallie Houser(Barker)Walter GardnerLona Wolverton92 NLRB No. 71..417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership in and activities in behalf of the Union and because theyengaged in concerted activities with their coworkers for the purposesof collective bargaining and other mutual aid and protection; (2)since about May 1, 1946, through certain of its officers, agents, andsupervisors, engaged in certain stated activities and made certainstatements which acts and statements interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act; and (3) from May 1, 1946, has urged, persuaded,threatened, and warned its employees to assist, become members of andto remain members of the AFL, and thereafter has sponsored, pro-moted, and contributed support to the AFL; and (4). on or aboutMay 1, 1946, initiated, formed, sponsored, and promoted the AFL andthereafter has assisted, dominated, contributed to its support, andinterfered with its administration.On July 19, 1948, the Respondent duly filed an answer admittingcertain allegations of the complaint with respect to its corporate exist-ence and the nature and extent of the business transacted by it, butdenying that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was duly held in Union City, Ten-nessee, on various dates between July 26, 1948, and February 25, 1949,2before Howard Myers, the Trial Examiner duly designated by theChief Trial Examiner.The Respondent, the General Counsel, andthe AFL were represented by counsel; the Union by representatives.All parties participated in the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence pertinent to the issues.At the opening of the hearing, the motion of the AFL to intervenewas granted by the Trial Examiner without objection.Thereupon,the AFL moved to dismiss the complaint with respect to the allega-tions thereof that the Respondent initiated, formed, sponsored,promoted, assisted, dominated, supported, and interfered with theadministration of the AFL.The motion was denied with leave to.renew.The AFL then moved to make the complaint "more definiteand certain and to strike certain portions of the complaint." The mo-tion was denied by the Trial Examiner.An answer was then dulyfiled by the AFL, which is in the nature of a general denial of all theunfair labor practice allegations of the complaint relating to it.Before the taking of any evidence, counsel for the Respondent made.severalmotions to dismiss the complaint in its entirety, or, in thealternative, to dismiss certain portions thereof.The motions weredenied by the Trial Examiner with leave to renew. At the conclusion8On August 4, 1948, the General Counsel moved without objection to adjourn the hearingwithout date in order to afford the parties an opportunity to settle the ease.The,motionwas granted.The hearing was reconvened on February 14, 1949. SALANT & SALANT, INCORPO'R!ATED419of the General Counsel's case-in-chief, the Respondent made numerousmotions to dismiss the complaint in its entirety, or certain portionsthereof, on the ground of lack of proof. Some of the motions weregranted by the Trial Examiner,' some denied, and decisions on otherswere reserved.The Respondent also moved to dismiss the complainton the ground that the amended charge was not filed or served withinthe time prescribed by Section 1Q (b) of the Act. The Trial Examinerdenied this motion in the Intermediate Report .4At the conclusion of the taking of the evidence, the Trial Examinergranted without objection the motion of the General Counsel to con-form the pleadings to the proof in respect to the correction of mis-spelled names, places, and the like.Various rulings were made bythe Trial Examiner during the course of the hearing on other motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and, except as hereinafterindicated, finds that no prejudicial error was committed.With theseexceptions the rulings are hereby affirmed.All parties were affordedan opportunity to file briefs and proposed findings of fact and conclu-sions of law.The Respondent and the AFL have filed briefs withthe Trial Examiner.On August 9, 1949, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, in whichbe found that the Respondent had not engaged in any unfair laborpractices within the meaning of Section 8 (a) (1), (2), or (3) of theAct, and recommended that the complaint be dismissed in its entirety.Thereafter, the Union filed exceptions to the Intermediate Report anda supporting brief.The Board has considered the Intermediate Report, the exceptionsand brief filed by the Union, and the entire record in the case. Becauseof the extent of our disagreement with the findings, conclusions, andrecommended order of the Trial Examiner, we make our own findings,conclusions, and order, as follows :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSalant & Salant, Incorporated, is a New York corporation havingits principal offices in the City and State of New York. The Respond-ent is engaged in the manufacture of work shirts and work trousers.3The Trial Examiner,without objection,granted the Respondent'smotions to dismissthe complaint for failure of proof as to Vassie Fox, Ruth Johnson,Edith Riley,and LudieSchmidt.4We agree with the Trial Examiner's ruling as we find that the original charge whichwas timely filed and served upon the Respondent is a sufficient basis for the complaintherein.SeeCat hey Lumber Company,86 NLRB 157. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt operates eight plants in the State of Tennessee, including a: plantat Union City, Tennessee, which is the one involved in this proceeding.At the Union City plant the Respondent is engaged, and during alltimes material herein was engaged, in the manufacture, sale, and dis-tribution of men's work shirts.During 1946, the Respondent pur-chased raw materials valued in excess of $100,000, approximately allof which were shipped to the said plant from points located outside theState of Tennessee.During the same year, the Respondent manufac-tured at its Union City plant work shirts having a value in excess of$200,000, substantially all of which were shipped from the said plantto customers located outside the State of Tennessee.We find that the Respondent, at its Union City, Tennessee, plant, isengaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, and United Garment Workersof America, affiliated with the American Federation of Labor, arelabor organizations admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. The backgroundA previous attempt to organize tlfe Respondent's employees at theUnion City plant was made by the Union in March 1943. The at-tempt proved abortive because of the Respondent's unfair labor prac-tices.As found by the Board, in a prior case involving the Union Cityplant, the Respondent had engaged in the following unfair labor prac-tices : Surveillance of union meetings; interrogation of employees; co-operated with the Anti-Union Citizens' Committee in Union City; dis-criminatorily discharged'an employee who was a leading member ofthe Union in the plant.The Board also found that the Respondenthad engaged in similar and other unfair labor practices in its otherplants in Tennessee.'The record in this case reveals that in March 1946, at.the requestof James W. Mullins, then an employee of the Respondent, the Unionsent Edward Blair, one of its organizers, to Union City, Tennessee,for the purpose of organizing the employees of the Respondent's6 Salant & Salant,Inc., et al.,66 NLRB 24 enfd.as mod. 183 F. 2d 462(C. A. 6).Fora more detailed discussion of the Employer's labor relations background see our decision inSalant & Salant,Inc.,92 NLRB 343, involving the Lexington,Tennessee, plant. .%A;14NT & SA'LANT, INCORPORATEiD421Union City plant. It was during the course of this campaign thatthe unfair labor practices which are the subject of the complaint hereinare allegedto have occurred.During March, Blair held 4 meetings with the employees at Mullins'home in Martin, Tennessee, a town about 10 miles from Union City.Blair alsoheld about 10 such meetings at the Union City Hotel duringMay, June, and July.Also in June, Blair held 2 or 3 suchmeetingsin front of the plant during the employees' luncheon periods.Shortly after the Union started its campaign, the AFL sought toorganizethe employees.Rivalry between the two organizations be-camevery heated.. In April 1946 the Union filed with the Board itspetition for investigation and determination of bargainingrepresenta-tives, pursuant to which a representation hearing was held by theBoard in May 1946.On June 26 the Board issued its Decision andDirection of Election, finding that all production and maintenanceemployees of the Respondent's Union City plant, with certain specifiedexceptions, constituted an appropriate unit .6On July 19, 1946, pur-suant to the Board's Direction of Election, an election was held.TheUnion won.Of the 337 eligible voters, 174 casttheir votes for theUnion, 134 for the AFL, and 8 for "no union."No objections werefiled to the conduct of the election and on August 5, 1946, the Unionwas certified by the Board as the collective bargaining representativeof the employees in the appropriate unit.On August 2 the Union wrote the Respondent requesting that theRespondent set a time and place for a bargaining conference.OnAugust 12 the Respondent denied the Union's request on the allegedground that the Board erred in its decision as to the appropriatenessof the unit.Upon the Respondent's refusal to recognize the Union,the Union filedan 8 (5)charge.The Board passed upon the com-plaint issued thereon inSalant & Salant, Inc.,74 NLRB 1405, andfound that on August 12, 1946, and at all times thereafter the Re-spondent had refused to bargain collectively with the Union in viola-tion of Section 8 (5) of the Act, prior to its amendment. The Re-spondent, however, refused to comply with the Board's 8 (5) orderuntil it was enforced by the Court of Appeals for the Sixth Circuitin December 1948 (171 F. 2d 292). In January 1949 the Respondentand the Union began bargaining conferences, the outcome of whichis not disclosed in the record in the present case.9 Salant & Salant, Inc.,69 NLRB 84. In that proceeding the Respondent took theposition that the employees at its Obion,Tennessee,plant,located some 16 miles fromitsUnion City plant, should have been included in the unit of its Union City plantemployees and that eight foreladies who assist the head forelady should be included inthe unit.The Board found no merit in either of these contentions. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Supervisory hierarchyThe Respondent's general labor policies with respect to its plants.,in Tennessee, including its Union City plant, are formulated by itsexecutive officers in New York City. Robert Salant, the Respondent'streasurer and director, has, since 1945, been in .charge of its labor andpublic relations.At the head of the Union City plant is Superin-tendent Stone who receives instructions with reference to matters per-taining to the Union City plant -directly from Arthur Lipshie,production manager in New York City. Stone's duties as superin-tendent include the general overseeing of the operations of the plant,supervision of the supervisory personnel,- and public relations inUnion City.Directly assisting Superintendent Stone in the manage-ment of the plant is Assistant Superintendent Rogers, who carriesout Stone's instructions and sees that the plant operates properly.Rogers spends practically all his time on the floor overseeing theoperations.Prior to becoming assistant superintendent, he wasforeman of the cutting department.The plant is divided into several departments, of which by far thelargest is the sewing department.Head Forelady May Taylor is incharge of the sewing department.Assisting Taylor in the supervisionof the sewing department are 8 foreladies in charge of its varioussections.Each of these foreladies is responsible for the work offrom 23 to 45 employees, attends periodic meetings of supervisors,and spends practically all her time overseeing the work of her sub-ordinates.Although the foreladies have no authority to hire or dis-charge, they submit reports on the performance of their subordinatesand these reports are relied upon and form the basis, of action takenby the head forelady. Their wages are generally higher than thoseof their subordinates.They were excluded by the Board from theunit of production and maintenance employees in the prior represen-tation case? It is found that the foreladies in charge of sections ofthe sewing department are supervisors within the meaning of Section2 (11) of the Act. Other departments in the plant are the-cutting,finishing, and maintenance departments.They are each headed bya foreman or forelady who oversees the work in the department andgenerally performs supervisory functions.C. Interference, restraint, and coercionThe General Counsel adduced considerable testimony in support ofthe allegation of the complaint that certain of the Respondent'sofficials and lesser supervisors had made statements and engaged inTSalant&Salant, Inc.,.69 NLRB 84. SALANT & SALANT, INCORPORATED423activities violative of Section 8 (a) (1) of the Act.This testimony,if credible, amply supports the 8 (a) (1) allegations, unless, of course,the Respondent is for some reason excused from responsibility forsuch conduct of its supervisors.The officials and lesser supervisorsfor the most part denied having made the statements or having en-gaged in the activities attributed to them.The Respondent con-tended and the Trial Examiner found that during the period coveredby the complaint, the Respondent observed a strict policy of neutral-ity with respect to the organizational efforts of its employees whichwas clearly expressed and made known to the employees in everyreasonable manner.Because of his finding in this respect, the TrialExaminer did not resolve the conflicts in the testimony related tothe alleged coercive statements and activities of the Respondent'ssupervisors, except in the instances where he considered the testimonymaterial to the issues of alleged discrimination.The Trial Examinerproceeded on the theory that even if the Respondent's supervisorsengaged in such conduct, their activities were not imputable to theRespondent as its breach of the Act.As, for reasons hereinafter setforth in Section III C (2), we disagree with the Trial Examiner'sfindings in regard to the Respondent's alleged neutrality policy, wefind it necessary to consider the evidence adduced with respect tothe 8 (a) (1) allegations and to make findings of fact thereon,resolving where necessary the conflicts in testimony.In those instances in which the Trial Examiner did resolve theconflict in testimony he, almost without exception, credited thetestimony of the Respondent's witness.In accordance with the Board's general policy," we have carefullyconsidered and weighed these credibility findings, presuming that thedemeanor of the witnesses was one of the factors which influenced theTrial Examiner to resolve the issues as he did.Demeanor, however,is but one of the factors to be considered by the trier of facts in resolv-ing credibility issues.Because the Trial Examiner, but not the Board,has had the opportunity of observing the witnesses while they testified,the Board attaches great weight to a Trial Examiner's credibility find-ings insofar as they are based on demeanor.Nevertheless, we areconstrained to find that the Trial Examiner's determinations as to thetruth or falsity of conflicting testimony in this case are not entirelyreliable.In many instances, more particularly referred to elsewherein this opinion, we have reversed the Trial Examiner's resolutions,finding them contrary to the overwhelming preponderance of the rele-vant evidence-evidence which we are duty-bound to appraise inde-pendently.Here, as in a companion case involving the same Respond-+SeeStandard DryWallProducts,Inc.,91 NLRB 544. -424DECISIONS OF NATIONAL LABOR RELATIONS BOARDent which was recently issued,9 the Trial Examiner's findings as tocredibility, whether or not affected by the witnesses' demeanor, seemto have been formulated without consideration of objective factorswhich we deem greatly significant in ascertaining the trustworthinessof a witness.Specifically, the Trial Examiner, in making his credi-bility findings in this case : (1) ignored the Respondent's anti-Unionbackground and its long history of unfair labor practices designed tofrustrate the organizational efforts of the Union at the Union Cityplant, as well as at its other plants in the State of Tennessee, and, moreparticularly, the active participation in those unfair labor practices bySuperintendent Stone, Foreladies Taylor and Andrews, and ForemanMillsap, as found by the Board in the earlier case referred to above;(2). overlooked the fact that numerous witnesses attributed to the samesupervisor repetitions of similar coercive statements and conduct andapparently accorded no significance to the fact that out of this abun-dance of corroborative testimony emerges an integrated pattern,viz, aplan by the Respondent to discourage membership in the Union andto encourage membership in the AFL; (3) in some instances, failed toconsider certain significant evidence in the record, while in other in-stances he relied on the absence of certain evidence which was in factcontained in the record; and (4) in some instances, overlooked the self-contradictions and/or the patent inconsistencies in the testimony ofwitnesses whom he credited.As the Board stated in the companioncase, where, too, the Board felt obliged to reject extensively the TrialExaminer's credibility resolutions and his finding of fact dependent.thereon :We might have accepted the credibility findings of the TrialExaminer in this case, were it not for his patent failure to recalland properly evaluate background facts, corroborative testimony,and other objective circumstances bearing upon the probableveracity of each witness in turn.He appears to have judgedeach witness in isolation, and appraised each bit of testimonyas if it stood alone.Using this wholly fragmentized approach,he failed to perceive the integrated pattern which emerges whenthe independent and apparently unrehearsed stories of all theGeneral Counsel's witnesses are dovetailed.On a reading of the entire record, we find this connected webof testimony wholly convincing, and doubly so when it is con-sidered against the background of the Respondent's establishedanti-C. I. O. policy.9 Salant & Salant,Incorporated,92 NLRB 343. SATLANT & SALANT,INCORPORATED425For convenience of discussion the alleged violations of Section 8(a) (1) of the Act are grouped in the following categories : (a)Coercive statements and conduct of Respondent's officials and lessersupervisors;and (b)surveillance of union meetings and union activi-ties of employees.1.Coercive statements and conduct of Respondent's officials andlesser supervisors.Unless otherwise noted the Trial Examiner did not resolve the con-flicts in the testimony recited in this section.a. Superintendent StoneSuperintendent Stone and his assistant, Rogers, werethe two topmanagement representatives of the Respondent in the Union Cityplant.Several employee '%yitnesses called by the General Counsel testifiedthat during the Union's organizational campaign Stone questionedemployees about their union buttons which he called their "Pass toHeaven."Thus, Rena Smothermon testified that in April while shewas at her machine, Stone looked at her button and said : "You thinkthat will take.you to heaven?" to which she replied : "You can't evertell."Hilda White testified that about the same time Stone, whilepassing by her machine,queried her in the presence of another em-ployee and Head Forelady Taylor, as follows :"Hilda, where is yourpass to heaven?"And when she replied that she had left it at home,Stone retorted,"I would have thought you would have been the oneto have one."Annie Lofton testified that while going through hersection a few days after the July 19 election Stone asked employeesworking there,"What we was wearing [the button]for? Did we allthink they were going to get us to heaven?" Stone admitted thathe had made the remarks about the union buttons attributed to himby Smothermon and the other employee witnesses named above.Stone, however, explained that they were "kidding remarks," whichhe exchanged with the operators while inspecting work and that hisrelationship with employees,particularly with old employees suchas Smothermon, was friendly.Margaret Speed has been in the Respondent'semploy since theopening of the Union City plant.About the beginning of May 1946,while carrying work to her machine, she was stopped by Stone.Ac-cording to Speed's uncontradicted testimony, the following colloquythen ensued: "Mr. Stone said, `Margaret,'and I said : `Yes, Sir.'He929979-51-vol.92-29 426DECISIONSOF NATIONALLABOR RELATIONS BOARDsays, `How is your friend, Ed Blair?'Ed Blair is CIO organizer,and I didn't quite catch the name and I said `Who?'He said, `Yourunion friend,' I said, `All right.'He said, `Well, you tell your friendthat he doesn't have to snoop around to do these things,' and I toldMr. Stone that he could tell him himself.He said he didn't havetime or he never sees him. I told him he would soon. So, I wenton my machine and he and Mrs. Taylor stood talking."Myrtle Thomason, one of the oldest employees in'the Union Cityplant, testified, without contradiction, that whenever Respondent'sProduction Manager Lipshie came down from New York to inspectthe plant, it was his custom to exchange greetings with her; that aboutthe time of the election, and after she began to wear her CIO button,Stone came to her machine and commented upon the failure of Lip-shie to speak to Thomason during his most recent tour of the factory.Stone further stated, "I thought if there were two operators up herethat would stick to us, it would be you and Milbra [Hamlin]."Stone's explanation that the remarks about the union buttons were"kidding remarks" does not render them permissible under the Act.The wearing of union buttons by employees is a form of union activ-ity.It has an important function during a union campaign. Itprompts solidarity among-union members and signifies their member-ship and determination to accomplish the unionization of the plant.The employer's interrogation of an employee concerning his unionbutton is as objectionable as the employer's direct questioning of anemployee concerning his membership in a union, reasons for joininga union, his voting interests or attendance at union meetings, or anyother aspect of union activities 10There is no essential differencebetween asking an employee why he belongs to the union and whyhe is wearing a union button.Besides invading the area guaranteed to be exclusively the businessand concern of his employees, an employer by questioning employeesconcerning their union buttons, their union organizer, or other unionactivities or affairs, also interferes with the employees' free exerciseof the rights guaranteed under the Act.Underlying such inquiriesis a veiled expression of hostility toward the Union tending to inter-fere with the free exercise of the employees' rights under the Act.They are reasonably led to believe that their employer not only wantsinformation concerning the union button or union organizer but alsocontemplates some form of reprisal once the information is obtained.-Likewise, Stone's remarks to Thomason, particularly when viewed inthe context of the supervisors' unlawful anti-Union conduct, includ-io Cf.Dixie Shirt Company,Inc., 79NLRB 127."Cf.Standard-Coosa-ThatcherCo., 85 NLRB 1358. SALANT & SALANT, INCORPORATED427ing Stone's own activities in 1943 found by the Board to constituteunfair labor practices,12 was intended to convey, and did convey, theimpression that her joining the Union was an act of disloyalty to theRespondent that was likely to prejudice her standing with the Re-spondent.b.Assistant Superintendent RogersOn December 30, 1946, Harold Bonee applied to Assistant Superin-tendent Rogers for a job. Bonee had not previously been employedby the Respondent, nor had he worked before in any shirt factory.During the interview, Rogers stated to Bonee that "if [he] was go-ing to work there [he] would have to belong to the AFL," and that"the CIO had won the election but . . . they was trying to get the.CIO out and the AFL in." Rogers recommended Bonee to Foreman.Darcy Kemp, who thereupon hiredBonee as acloth spreader.,'A fewdays later Bonee joined the AFL and signed a petition for a newelection circulated in the plant by AFL adherents 14James W. Mullins began to work for the Respondent in 1934 or1935 and, except for the time he spent in the Armed Forces, continuedin the Respondent's employ until his suspension on October 7, 1946.It was through Mullins' efforts that the Union began to organize theplant.The first few meetings were held in his home.He became anacknowledged leader of the Union at the plant and his activities ad-mittedly were well known to the Respondent.Mullins worked inRogers' department before Rogers became assistant superintendent.In the words of Rogers, they "were good friends, [and] still are."In June and July Rogers and Mullins had several conversations atMullins' table about Mullins' union activities.On one such occasion,Rogers said, "Why don't you leave that CIO alone?"When Mullinsasked "Why," Rogers replied, "Mr. Salant won't sign a contract withthem . . . [because] he had trouble in Martin with the CIO Amal-gamated Clothing Workers."Rogers also told Mullins that "they[the employees] were just wasting their time, fooling with the CIO";12SeeSalant R Salant,Inc.,66 NLRB 24, 64-65, wherein the Board found that Stone'srefusal to provide protection to a union employee against assaults on the plant premisesand his discharge of one of the leaders of the Union constituted unfair labor practices.13 See Section III,E,infra,where we find that the Respondent's failure to recall Com-plainant Napier, Jr., to fill the position given to Bonee at that time was discriminatory.14These findings are predicated upon the testimony of Bonee, Rogers,and Kemp. Rogers,however, denied that he had made the remark that Bonee would have to join the AFLif he were to work in the plant.As found hereinafter,the Respondent had failed to recallfor this vacancy Napier,Jr., a CIO member,because of his membership in the Union andalso rendered the AFL unlawful assistance within the meaning of Section 8(a) (2).These findings,coupled with the undenied testimony that Bonee was without any expe-rience, and that promptly after he was hired he joined the AFL and signed a petition fora new election,make Rogers'denial unpersuasive.It is found,therefore,that Rogersdid make the statements and the remarks attributed to him by Bonee. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Salant would not deal with the CIO but "would sign a contractwith the AFL"; that "they had better leave the CIO alone.Wouldbe put out of work"; that Mullins would "get fired," if he didn't quit"fooling" with the CIO.'c.Head Forelady May TaylorA number ofemplofee witnessesattributed certain antiunion state-ments and conduct to Head Forelady Taylor. Since about 1940Taylor had served as head forelady of the sewing department." In1946 the sewing department employed between 250 and 300 employees.Directly assisting Taylor in overseeing the employees of her depart-ment were 8 foreladies, each of whom was in charge of a section ofthe department.As noted above, tLe Union began its most recent organizing cam-paign in the Union City plant in March 1946.Among the employeeswho at once became very active in behalf of the Union was CleronSmith, a "bundle boy" in Taylor's department. In April 1946 Taylorcalled Smith into a hospital room in the plant and said : "Buster, asgood friends as your family have always been, now look what youare trying to do.' You are trying to throw us all out of work. . . .It looks like you fellows that has been hired in the last few months,you justwant to causeus trouble and tear down what us people havebuilt all these years in the shop. . . .What is the reason that youwant to get in the Union?"When Smith replied that the employeeswanted more money, Taylor said, "Are you really for it, are you reallyfor the Union ?Why don't you change your mind about it?"Tayloradded, "This Company has been good to you boys. . . .After you15These findings are based upon the testimony of Mullins which we credit.Rogerstestified that hetalkedtoMullins,with whom he was on friendly terns,in connectionwitha complaint he received from Foreladies Taylor and Simmons that Mullins was goingaround throughout the plant talking to the girls.At that time,according to Rogers'testimony, he told Mullins"to remain on the job, otherwise he would have a run-in withthe foreladies and lie mightget fired ;"and that Mullins tried to bring up the CIO inthe conversation.Rogers,however, denied that he made the statements attributed to himby Mullins.Contrary to the Trial Examiner,we do not credit Rogers' version of theconversation and find that he made the statements attributed to him by Mullins.Wedisagree with the Trial Examiner that Rogers was "a forthright and honest witness."We haverefused to credit his denial of the statements attributed to him by Bonee.Wealso rejected,as hereinafter appears, his testimony concerning the alleged distribution toemployees of a circular reproducing the notice of June 24, 1946.While Mullins may havebeen,as the Trial Examiner found,not entirely reliable as a witness in other respects.his testimonywith respect to this particular incident is convincing against the backgroundof the events which occurred at the plant,such as repeated violations of Section 8 (a)(1) by supervisors and representatives of management.The statements attributed toRogers,moreover,are consistent with the entire pattern of Respondent's interference withthe organizational activities of its employees.10As found by the Board inSalant&Salant,66 NLRB 24,59, enfd.as mod.183 F. 2d 462(C. A. 5), Taylor,together with other supervisors,engaged in surveillance of union meet-ings and activities of the employees. SALANT & SALAN'T, INCORPORATED429went into the service then you come back.Wegave you your jobback . ..While you was across the sea I prayed for you, while youwas over there." 17Margaret Speed was in the Respondent's employ off and on fromthe opening of the Union City plant in 1934 until June 28, 1946, whenshe voluntarily terminated her employment.At the time of the con-versations referred to herein she was doing stitching in Taylor'sdepartment.Speed was one of the first employees to join the Unionand became active in its behalf, soliciting membership and otherwiseparticipating in its activities.She was given two union buttonsand openly wore one of them all the time. In May 1946 Taylor askedSpeed to come into the hospital room, which served mostly asa conference room, and there questioned her about the Union ; whethershe had solicited employees to sign union cards, and "who [her] leaderwas . . . if it wasn't Moon Mullins?" In other conversations Taylorasked Speed why she didn't join the AFL, and told her that it wouldbe better for the employees; that "Salant would deal with the AFL,but he would not deal with the CIO"; that "if they didn't join theAFL" Salant would close the plant; that "he had money and hedidn't have to operate"; that it -would be worthwhile for her to joinAFL; and asked what her husband, an AFL man, thought of herjoining the CIO.Taylor also asked Speed to.quit -wearing her CIObutton because if she pulled off her button, the rest of the girls wouldfollow her example.-During one of the conversations that Head Forelady Taylor. hadwith Speed, Taylor asked Speed if she had attended the union meetingthe night before.Speed replied that she did not.Taylor then saidthat she knew Speed didn't.Speed asked her how Taylor knew this."These findings are based upon the testimony of Smith, whom the Respondent discharged2 or 3 weeks after the above conversation.Taylor admitted that in April she had aconversation with Smith in a hospital room in the plant.According to her testimony, aforelady had complained that Smith refused to do some work she had asked him to doand Taylor called Smith there in order to reprimand him. Taylor denied that duringthis conversation she made the statements attributed to her by Smith.Taylor'sdenial,however, is not credited.The statements attributed to Taylor by Smith are consistentboth with Taylor's own course of conduct, as revealed by the credible testimony ofnumerous witnesses,as well as with the entire pattern of Respondent's interference withorganizational activities of the employees,as reflected by the record.They are alsoconsistent with Taylor's prior record of having engaged in unlawful surveillance of aunion meeting at the home of a union protagonist,as found by the Board inSalant &Salant,66 NLRB 24. Moreover, as it will appear in Section E herein, we reject in anumber of instances Taylor's explanations as to why the Respondent either discharged,laid off or failed to recall certain employees because of theinconsistencies .in, and/orunconvincing nature of such explanations when viewed in the light of other probativeevidence contained in the record.11These findings are based upon the testimony of Speed which we credit.Taylor deniedthat she made the statements attributed to her by Speed. Taylor's denial, however, is notcredited, for the same reasons we refused to credit her other denials. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor replied that she "checked" on Speed, "she seen to it." :19 InMay, Rena Smothermon, an employee in Andrews' department, ap-proached Speed's machine and dropped over her shoulder two unioncards signed by employees.Noticing that Forelady Andrews hadobserved Smothermon's actions, Speed did not pick up the cards butleft them lying on the table covered by the shirts on which she wasworking.Speed then left her machine and went to the rest room.While she wasgoneForelady Andrews went through the shirts on hertable and found the cards.When Speed returned to her machineAndrews came over to her and returned the cards. Shortly there-after Head Forelady Taylor called Speed-and Smothermon into heroffice and reprimanded them for distributing the cards during work-ing hours.Speed replied that she didn't pass the cards, that she wasworking when Smothermon dropped the cards on her table.AfterSmothermon went out of the room Taylor asked Speed why she didn'tbring the cards to her..She also asked Speed "where the cards were."Speed replied that she had them.Taylor then asked for the names,on the cards and Speed refused to reveal them.Taylor said, "shemight as well because Andrews told her thenames.20Annie Autry was in the Respondent's employ from 1942 to Augustor September 1946 when she voluntarily quit. She joined the CIOabout the time the organizational drive began.She was issued a'union button which she wore openly in the plant.About 1 week afterthe election Taylor came to her machine and told her that she hadto sign up with the AFL and go to the AFL meetings. The nextmorning Arlene Autry, her sister-in-law, handed her an AFL cardand asked her to sign it. She took the card, held it for a week andthen signed it and returned it to Arlene Autry.At the time of herconversations with Taylor she was wearing a CIO button."Hilda White was in the Respondent's employ from March 1934until October 19, 1946, when she was laid off for lack of work.About19These findings are based upon the credible testimony of Speed,corroborated by Dillon,another employee in the same department,who was present during the conversation.Taylor denied that she had engaged in such conversation.Taylor's denial is notcredited.-20 These findings are based upon the testimony of Speed, Smothermon, Dillon,Andrews,and Taylor.Taylor, however,denied that she ever asked Speed to give her either thecards or the names of the employees who signed them and added that she didn't haveto ask Speed for the names because Andrews gave her these cards and she had returnedthem to Andrews.Taylor's denial is not credited.Taylor's questioning of Speed is con-sistentwith Taylor's entire course of conduct as reflected by the record.Moreover,the testimony of Dillon who witnessed the incident and Andrews indicates that, contraryto Taylor's assertions,Andrews did not give her the cards before she returned them toSpeed.21These findings are based upon the credible testimony of Annie Autry.Taylor deniedthat she had any such conversation with Autry. Taylor's denial, however,is not creditedfor the same reasons for which we did not credit her other denials.Arlene Autry wasnot called to testify. SALANT & SALANT, INCORPORATED431a month after the election the following colloquy occurred betweenTaylor and White in the presence of employee Newhouse.Taylorsaid to White that she had been "aiming" to talk to her about herunion button.White replied that she didn't have one.Taylor said,"No, but you have been wearing it," and added, "I would like to seeyou do something else." 22Annie Lofton was one of the oldest employees at the UnionCityplant in point of service.At the time of the hearing Lofton stillwas in the Respondent's employ.She joined the Union 2 or 3 monthsbefore the July 19 election and openly wore her CIO button at theplant.In March 1948 she was asked by her supervisor, Kindred,to work overtime from 4 p. in., her regular quitting time, to 5 p. m.She went to Taylor and in the presence of Forelady Andrews toldher that she could not work until 5 o'clock because she had no wayto get home after 4 o'clock.Taylor "kind of grinned" and said,"You know I don't want you to walk home . . . but why couldn'tyou stay all night with Moon [Mullins] or Buster [Cleron Smith] ? 23Lofton replied that she didn't think she could do that.Andrewsthen said, "Well, maybe they would carry you home then."Loftonsaid she didn't think they would do that either.Taylor said, "I don'twant you to work 'til 5 and have to walk home" and also : "Well,Annie, there is such few of your CIO's in here, I don't see why youdon't get together and put this [Union] out of here."Taylor thenasked Lofton what Mullins told "them" at the dinner that day.Lof-ton answered that Mullins did not tell "us" anything in particularaid that Taylor could verify that by consulting Forelady Andrews'husband who had been there.24It is found that Head Forelady Taylor questioned employees con-cerning their union membership and activities; threatened employeeswith discharge if they didn't join the AFL; solicited an employeeto stop wearing a union button so that the other employees wouldfollow her example; urged a union member to abandon the Union;threatened employees that the Respondent would close the plant ifthe Union came in; directed an employee to join the AFL and go to22This finding is based upon the credible testimony of white.Taylor denied that shehad such conversationwithwhite.The Trial Examiner credited Taylor's denial.Wedisagree for the same reasons for which we did not credit Taylor's other denials.23Both Mullins and Cleron Smith were former employees of the Respondent who'werevery active in the Union'sorganizational drive.After their termination they becameorganizersfor the CIO,and in March 1948 were acting,in that capacity.24These findings are based upon the testimony of Lofton,which we credit.ForeladyTaylor denied the statements attributed to her by Lofton.Forelady Andrews, althoughcalled as witness, was not questioned about the incident.Forelady Kindred was calledas a witness,but was not questioned with regardto thisincident.Taylor's denial is notcredited for the same reasons we did not credit her other denials. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe AFL meetings ; requested an employee to reveal the names appear-ing on union membership application cards in her possession.d.Forelady Hazel AndrewsForelady Hazel Andrews began working for the Respondent inJune 1939. In 1940 she was promoted to the position of foreladyin the sewing department. In 1.946 she first supervised Section 2, andthen on October 29 assumed the supervision of Section 5.25Jewell Read worked in Section 2 under the supervision of Andrews.In March or April 1946 Andrews told her collar stitchers, Roberts,King, and Norris, who worked opposite Read, that they would "haveto get on the right side . . . [the AFL] because Mayor Miles [ofUnion City] said he would not allow the Union to come into thisplant . . . it belonged to the city and he would not let it workunder CIO" ; that "he would close it down before it did.26Robert Brockwell worked for the Respondent from November 1942to October 25, 1946, when he was laid off for lack of work. In May1946 Andrews told her subordinates that she heard that a "baby shoefactory would come in this plant" and when one of the employeesobserved that "they can make shoes under the CIO as good as [they]can make shirts" Andrews replied : "Well, there won't be any CIO .. .Mr. Salant will close down his plant before he will work underCIO." 27Several employees testified as to disparate treatment of union mem-bers by Forelady Andrews.Thus, Brockwell testified that the dayafter the election employee Forrester, who was very active in behalfof, the AFL, discussed union matters with another employee duringworking hours in the presence of Andrews who was standing only4 or 5 feet away but said nothing.Myrtle Gore testified that inwAs noted above, in a prior case involving the Union City plant(Salant f Salant, Inc.,et at.,66 NLRB 24, 59) the Board found that Andrews, together with Head ForeladyTaylor and Foreman Millsap, had engaged in surveillance of union meetings.26This finding is based upon the testimony of Read.Andrews denied making the state-ments attributed to her.None of the three collar stitchers present during this conversa-tion was called to testify.The Trial Examiner credited Andrews' denial, because in hisopinion Read's testimony was replete with self-contradictions while Andrews testified in"a forthright and honest manner.We do not agree. The statements attributed toAndrews are consistent with with Andrews' own course of conduct, as testified to by anumber of General Counsel's witnesses, as well as with the entire pattern of Respondent'sinterference with organizational activities of the employees as reflected by the record.Andrews, moreover, as found by the Board in the earlier case,Salant d Salant, Inc.,et at.,66 NLRB 24, previously had engaged in unlawful surveillance of a union meeting andof the home of an employee leader of the Union while a union organizer was visiting him.We are not aware of, nor did the Trial Examiner point out in his Intermediate Report,any serious self-contradictions in the testimony.of Read.We are not, therefore, impressedby Andrews' denial and we credit the testimony of Read.27These findings are based upon the credible testimony of Brockwell.Andrews testified,that she did not remember making such statements. SALAN& SALANT, LNCORPORATED433September Andrews reprimanded her and Hamlin, both of whomwere union members, for talking, whereas AFL members were per-mitted to talk during working hours.Milbra Hamlin testified thatForrester solicited her membership for the AFL during working hoursin the presence of Andrews, who was within 10 feet of them but saidnothing about it; and that employee Hudson, whose union affiliationdoes not appear in the record, was permitted to walk around the plantduring. working hours and talk to the people.Andrews denied thatshe ever heard Forrester talking to Hamlin or to other employeesabout union matters during working hours.Andrews' denial, how-ever, is not convincing in the face of the mutually corroborative testi-mony of Brockwell, Gore, and Hamlin and'is not credited.In September of the same year Andrews questioned employee Gorein the presence of Hamlin and Schmidt as to what occurred at aunion meeting.2sForelady Andrews also stated to various employees that the Respondent would not deal with the Union but would deal with the AFL.Thus,MechanicWalter Gardner, chairman of the Union's negoti-ating committee, testified that Andrews stated to him during workinghours that "Mr. Salant would not let the CIO come in but he wouldthe AFL." Myrtle Gore, one of the oldest employees at the plant, andBundle Boy_ Schmidt, Jr., testified to the same ef£ect.29 In NovemberAndrews made a similar statement to Myrtle Thomason. Accordingto Thomason, Andrews said that "they [the Respondent] will bargainwith the AFL but they will not bargain with the CIO . . . on accountof some personal thing that came up a long time ago between Mr.Salant and the Union people"; and that "if you and Milbra [Hamlin]would just join over, you are the oldest operators up there, that wouldinfluence the rest of them." 30.It is found that Forelady Andrews questioned employee Gore as towhat happened at a union meeting; urged employees to get on "theright side" meaning the AFL, or switch over from the Union to the28This finding is based on the testimony ofGore,which we credit.Andrews admittedthat she had a conversation with Gore about what they did at the union meeting but ex-plained that the conversation related to the refreshments served at the meeting.Andrewsdenied that she made the statement that Salant would close down the plant. Andrews'denials are not convincing and therefore are not credited.28 These findings are based upon the testimony of Gardner,Gore, and Schmidt.Andrewsadmitted that she told Gardner that she "didn't think" that Salant would deal or signa contract with the CIO,but that was only her "personal opinion"and "belief."Ques-tioned as to the source of her information or belief, Andrews said that she arrived atthat opinion "because Walter Gardner was just an agitator."Andrews, however, deniedthat she ever made the same statement to Schmidt, Jr., or to Gore.Andrews' denialsare not credited.3oThese findings are based upon the credited testimony of Thomason.Andrews' denialof this statement is not credited. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDAFL; threatened employees that the plant would be closed downeither by the Respondent or by the mayor of Union City if the Unioncame in; stated to employees that the Respondent would notbargainwith the Union, but would bargain with the AFL,31 andengaged indisparate treatment of union members.e.Forelady Virginia LatimerForelady Virginia Latimer, 1 of the 2 foreladies in the parts de-partment, had under her supervision about 50 employees.A numberof employees testified concerning certain-coercive conduct allegedlyengaged in by Latimer. Thus, Algie Cunningham, who worked forthe Respondent from 1936 to February 1947 when she quit to go intobusiness with her husband, testified that in April 1946 ForeladyLatimer, in her presence, told employee Jones and a group of girlsthat "if [they] all joined [a] union, [they] better be sure it is anAFL." 32We find that the foregoing statement, appearing in the con-text of the widespread anti-union activities by the supervisory per-sonnel, constituted a warning to stay out of the CIO.A number of other employee witnesses testified that Latimer ac-corded more favored treatment to members of the AFL than to themembers of the Union. Thus, Louise Ferguson, who worked at theplant from 1934 to October 1947 when she voluntarily quit, testifiedthat during the organizational campaign Latimer reprimanded Mil-bra Hamlin for talking to Ferguson at her machine during Hamlin'srecess hour, whereas Latimer never reprimanded Hamilton and Web-ster, employees in Ferguson's section and members of the AFL whofrequently talked during working hours.33Earlie Butler, an employeein Latimer's section, testified that Latimer overlooked the solicita-tion by Mechanic Forrester, a well known adherent of the AFL,"Andrews'characterization of such statements as her "personal opinion"does not divestthe statements of their coercive character.Despite the qualifying remarks Andrews wasostensibly acting within the framework of her authorization,since she engaged in thisactivityduring working hours and while on duty as supervisor.Andrews' statement more-over conformed to the pattern of the Respondent's unlawful interference by its othersupervisors.Under such circumstances,it is found that Andrews' statements,thoughqualified as her "personal opinion,"were in the circumstances not privileged under Section8 (c) of the Act.Cf. J.S.Abercrombie Company,83 NLRB 524, enfd.180 F. 2d 578(C. A. 5).32This finding is based upon the testimony of Cunningham,which we credit.Cunninghamwas an old employee who voluntarily resigned from the Respondent's employ.She hadno motive to distort the truth.Moreover,she named an employee who was present duringthese conversations but that employee was not called to testify.Although Latimer deniedthe statements attributed to her, her denial is not convincing.asThis finding is based upon the testimony of Ferguson,which we credit.Latimeradmitted that she told Hamlin to leave Ferguson alone because Ferguson's rest periodwas over ; and that she was under instructions not to permit conversations between theemployees who were having rest periods with those who were working.As severalwitnesses for the General Counsel testified as to the disparity of treatment by Latimerof union members, her explanation is not convincing and is not credited. SAVANT & SALANT, INCORPORATED435of her membership in the AFL during working hours. BlancheSmith, also an employee in Latimer's section, testified that one Mc-Daniel, an AFL adherent, gave a newly hired employee an AFL cardwhile Latimer was passing by, that Latimer saw it done but merelysmiled and walked away.According to Blanche Smith, Latimeralso did nothing to stop Forrester from soliciting memberships inbehalf of the AFL during working hours in Latimer's section.34Ruth Smith began to work for the Respondent in January 1943 andat the time of the hearing was still in the Respondent's employ aspocket setter in Latimer's department. Smith joined the CIO about2 months before the election and wore a CIO button. Later in theyear she also joined the AFL. Some time after the July 19 election,on a Saturday morning, Latimer questioned her in the rest room asto "why didn't [she] sign an AFL card and get out of the CIO. That[she] was going to get fired. [She] was going like the rest of them ifshe did not change. over; and told her to see Nellie Roper to get anAFL card to sign." The same morning Roper offered her an AFLcard which Smith didn't take.However, later Smith did take anAFL card from Selph, an employee who had changed over from theUnion to the AFL. - Later the same morning Smith asked Latimer ifshe "couldn't sign a non-union card and get out of all of it" and Lati-mer replied she couldn't, "that the non-union was out. It was eitherCIO or AFL." Smith then asked Latimer if she wouldn't get intotrouble signing two cards.Latimer said she wouldn't.After Smithsigned an AFL card she attended several meetings of the AFL andthen began to "drop off" and eventually quit going because; as she ex-plained, she just lost interest in it after she went for a while. In No-velnber or December Latimer asked her "why didn't [she] attend the[AFL] meetings over there and be faithful to them as [she] did in theCIO meetings." 35Walter Gardner, a mechanic who serviced machines, testified thatafter the election he had several conversations with Latimer during34Latimer denied that she knew that Forrester and McDaniel were soliciting in behalfof the AFL.For reasons stated above Latimer's denial is not credited." These findings are based upon the testimony of Ruth Smith,which we find convincing.Neither Nellie Roper nor Selph, named by Smith in her testimony,testified.Latimerdenied that either on a Saturday morning in October of 1946 or at any other time did shehave any such conversations with Smith.The Respondent also adduced in evidence theoriginal time cards covering the month of October of Ruth Smith,Latimer, Roper, andSelph,showing that none of them worked in the plant on a Saturday in October of 1946.However, the record is not clear whether the alleged conversation occurred in Octoberormerely at some time after the July 19 election.For this reason we find that theRespondent's time cards of Ruth Smith,Latimer, Roper,and Selph,showing that noneof them worked on a Saturday morning in October, do not conclusively. establish thatno such conversation occurred at some other time.Nor are we impressed with Latimer'sdenial.The statements attributed to her by Smith conform to the pattern of conductof the representatives of the management and other supervisory personnel.Smith, further-more, was a disinterested witness.It Is found that the statements attributed to Latimerby Smith were in fact made. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking hours or recess periods and that Latimer told him that "sheknew that the CIO would never come in ; that Mr. Salant wouldn't letthem," but "would bargain with the AFL." 36Mary Cobb, an employee in the Latimer section, worked for theRespondent off and on from September 1945 to March 1948, when sheresigned because of illness.She joined the Union in April or May.1946 and wore her CIO button in the plant every clay. She was laid,off for 5 days in October 1946 for lack of work and was recalled atthe beginning of November.After her recall she had a conversationwith Latimer at Cobb's machine onSaturday morning in November.Latimer said, in effect, that the only way Cobb could hold her job wasto join the AFL; that Daniel Webster had AFL cards. Latimerthen walked away and soon returned with an AFL card which shegave to Cobb.Cobb filled it out and turned it over to Daniel Webster.37Rubye James, an employee in Latimer's section, testified that about3 weeks before she was discharged on October 18,1946, Latimer warnedher, Blanche Smith, and Virginia Green, while they were walkingtoward their machines one morning, as follows : "You'd better putthose inside of your coat where they can't be seen before you get laidoff," referring to the CIO buttons which they were wearing.Latimerdenied that she made the statement attributed to her by James.TheTrial Examiner credited her denial.Neither Smith nor Green wasquestioned about the incident.Since the statement attributed to Lati-mer conforms in general with the pattern of Latimer's other coerciveconduct found above, Latimer's denial is not credited.It is found that Forelady Latimer warned employees to stay outof the Union; engaged in disparate treatment of members of theUnion; questioned an employee as to why she did not join the AFLand warned her that she would be discharged if she did not "changeover," and otherwise encouraged her to join the AFL; stated toanother employee that the only way she could keep her job was to jointhe AFL.36These findings are based on the testimony of Gardner which is credited.The state-ments attributed to Latimer are consistent with the statements attributed to her byo otherwitnesses for the General Counsel as well as with the pattern of conduct by the supervisorypersonnel, as reflected by the record.Latimer's denial therefore is not credited.37These findings are based upon the testimony of Cobb, which we find convincing andcredit.Latimer denied that she made the statements attributed to her by Cobb andstated that she had never worked on a Saturday morning in November with only oneoperator.We do not find Latimer's denial convincing.Latimer's statements to Cobbare consistent with Latimer's other conduct, as well as the entire pattern of the Respond-ent's interference with the organizational activities of employees, and particularly withitspolicy of favoring the AFL in preference to the Union. Cobb, although a formermember of the CIO, was never active in behalf of the Union and was a disinterestedwitness having left the Respondent's employ voluntarily.No time cards were adducedin evidence in support of Latimer's statement that she had not worked on a Saturdaymorning in November.' SALANT & SALANT,INCORPORATED-437f.JeanetteSimmonsJeanette Simmons shared the supervision of the parts departmentwith Forelady Latimer.Mary Pierce, an employee under Sinunolls'supervision who remained in the Responde.nt's employ until October1947, and Rena Keene, also in Latimer's department, testified that theywere reprimanded by Simmons for talking during working hours,whereas certain employees who were known AFL adherents and otherswho did not belong to either union, engaged in conversations in theimmediate presence of Simmons without being reprimanded.',,Montez Adams [Capparelli] worked in Simmons' section. In Octo-ber 1946 Adams was laid off for lack of work and was never recalled..Adams had several conversations with Simmons both before and afterthe election.On one occasion Simmons asked Adams "which [she],was for, the CIO or AFL." On another occasion Simmons said, IfI were you I wouldn't join the CIO because you aren't going to gainanything by it. It won't come in the plant." 38It is found that Forelady Simmons interrogated employees con-cerning their union sympathies, warned them against joining theUnion, and discriminated against union members and in favor of AFLmembers.g.Leo KindredLeo Kindred was forelady in Section 6 and had 23 girls under hersupervision.Her supervisory status is not in dispute.CatherineSanders worked at the plant from June 1942 to October 24, 1946, whenshe was discharged allegedly for poor work. Sanders testified that,both before and after the election, she had several conversations withKindred, under whose supervision she worked as a buttonhole girl.In one of these conversations Kindred said to Sanders : "I like you,and I know you need your job .... I ain't supposed to talk neitherway but . . . when election day comes you be on the right side.", Dur-ing another conversation, which occurred after the election, Kindred,in commenting upon the Union's victory in the election, said "Well,itwon't do no good.Mr. Salant will never work under CIO, he willclose it down first." . This latter statement, according to Sanders, was38The testimonyof Pierce and Keenewas mutually corroborative and is credited. Sim-mons denied that it was her practice to allow those who wore an AFL button to talkfreely among themselvesduring working hours.However,since the conduct attributedto Simmons is consistentwith theRespondent'sentire course of conduct of favoringmembersof the AFL as against CIO members,Simmons' denial is rejected.39The findings in this paragraph are based upon the testimony of Adams. Simmons'denial that she had madethe statements attributed to her is not credited. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade in the presence of_ employees Taylor and Covington who wereabout 2 feet away 4°Sanders also testified that mechanic Forrester, who serviced ma-chines, openly solicited AFL membership during working hours, thathe carried the cards in his shirt pocket, that 2 days before the electionForrester took them out of his pocket, showed them to her, and askedher to help him to distribute the cards.Kindred was standing a fewfeet away "watching" them.Kindred made no effort to stop For-rester and said nothing.-Sometime before the election employee Pruitt, during workinghours, passed around a sack to receive contributions for an AFLbus trip.The sack was passed from machine to machine.Kindredwas standing nearby when the sack was passed across the cuff line.While apparently there is no definite rule prohibiting the solicitationof funds during working hours, the record discloses that employeesRead and Speed were reprimanded for extending the distribution ofinvitations to a CIO dance beyond the rest period. The two episodesshow and we find that there was a disparity of treatment by super-visors of the CIO and AFL adherents .42It is found that Forelady Kindred stated to an employee that theRespondent would rather close the plant than work under the CIOand showed her favoritism for the AFL to the prejudice of unionmembers in the matter of solicitations during working hours.h.Forelady Estelle CrewsForelady Estelle Crews supervised all inspectors in the sewing de-partment and also acted as an extra forelady.She remained in theRespondent's employ until January 1947 when she resigned.Bothbefore she became an employee of the Respondent and after sheterminated her employment with the Respondent she belonged to aunion.Both before and after the July 19 election Crews had frequentconversations with the inspectors in Section 5 who were discharged40 The findings in this paragraph are based upon the testimony of Sanders, which we,contrary to the Trial Examiner,credit despite Kindred's denial.Kindred'swarning thatSanders be on the "right side" "when election day comes"and the statement that Salant-would close down the plant rather than to work under the CIO conforms to the patternof unlawful conduct engaged in by almost the entire supervisory staff.41The findings in this paragraph are based upon the testimony of Sanders,which wecredit.Forrester who, according to the credible testimony of a number of witnesses,was very active in soliciting memberships for the AFL while he was servicing machines,did. not testify.Kindred denied that she ever observed Forrester soliciting AFL mem-berships.For the reasons stated in the preceding footnote,Kindred's denial is rejected.42The finding in this paragraph is based upon the testimony of Sanders,which we credit.Neither-Pruitt nor.Williams was called as a witness.Kindred denied that she ever sawa sack being passed around in her section to collect money.Kindred's denial is notcredited. SALANT & SALANT, INCORPORATED439on November 1, 1946, for what we hereinafter find to have been dis-criminatory reasons.While examining the shirts passed by them,Crews questioned the inspectors as to whether they belonged to theUnion.Not being certain of their union affiliation, she cautionedthem not to join the CIO but to join the AFL. She further statedthat if they didn't belong to the right union they were going to befired; that the Respondent would not let the CIO come in and thatthe plant would be closed down and they would be out of a job ifthe Unioncame in 43In April 1946 Crews initiated a conversation with employee CleronSmith, who was very active in behalf of the Union.During this con-versation Crews made the following remark : "What did you meanfooling with that old CIO Union?Don't you know that Mr. Salantwill never let that Union come into the shop ?" 44Shortly after the election Crews stated to Stanfield (Finch), asleeve boxer in Section 5, that if she wanted to hold her job she hadbetter change over to the AFL. Similarly, and about the same time,Crews observed to Bertie Williams, a buttonhole and button sew op-erator inSection 5, that she "was surprised at [Williams] wearingone of those buttons ... [and that she] had better change overand wear a button of the other kind . . . it is not too late . . . [that]if she wanted to continue working she had better change over.45It is found that Forelady Crews interrogated employees concern-ing their membership in the Union and warned them that if they4'The findings in this paragraph are based upon the mutually corroborative testimonyof Wallace,Houser,and Thornton,which we credit.The statements and conduct attributedto Crews follows the familiar pattern of unlawful interference with employees'freedomof self-organizationby themanagement and other supervisors.Accordingly,we rejectCrews' denial as untrustworthy.See footnote74, infra.94The findings in this paragraph are based upon the testimony of Cleron Smith, whichwe credit.Crews denied that she made the remark attributed to her by Smith.Crews'denial is not credited for the reasons set forth in the preceding footnote.15The findings in this paragraph are based upon the testimony of Williams and Stanfieldwhich, contrary to the Trial Examiner, we credit. In crediting Crews' denial that shemade the statements attributed to her and finding Crews a "forthright witness," theTrial Examiner relied upon the following:(1) That Crews was a holder of a withdrawalcard of an affiliate of the CIO; (2)that Crews did not supervise Williams and Stanfield;and (3)that it does not seem probable that Crews would leave her department, singlethese employees out, and make such statementsafterthe Union had won the electionand AFL activities had practically ceased.As to (1) : Crews'statements to Williamsand Stanfield were in the nature of advice to change over to the AFL.Such advice doesnot necessarily imply personal hostility or disloyalty to the CIO,inasmuch as Crewsmight have been prompted to give this warning by her knowledge of the Respondent'strue attitude toward union members.Crews'membership in a CIO affiliate thereforedoes not make it improbable that she made these statements.As to(2) :While Crewswas not supervising Williams and Stanfield,she, as a supervisor of inspectors in allsections of the sewing department,had occasion in the course of her work,to visit allsections and to meet all machine operators.As for(3) : The record discloses that aconsiderable number'of supervisors engaged in unlawful conduct both before and afterthe election.Moreover,we have found above that similar statements were made byCrews to other employees. 440DECISIONS.OF NATIONAL LABOR RELATIONS BOARDdid not belong to the right union [the AFL], they would be outof a job, told them that the Respondent would not bargain with theUnion, cautioned them not to join or have anything to do with theUnion, and admonished them to change over to the AFL.i.Foreman G. E. MillsapForeman G. E. Millsap was in charge of the mechanics servicingthe machines in the sewing department. In August and Septemberof 1946 Millsap had two conversations with Mechanic Gardner, hissubordinate, during working hours. In these conversations Millsaptold Gardner that "he didn't think that Mr. Salant would ever bargainwith CIO but that he was pretty sure that they would with the AFL." °As we have previously stated, statements of this kind have atendency to interfere with, restrain, and coerce employees in the ewer--else of their right to be represented by a union of their choice by em-phasizing the futility of the employees' efforts to organize the plantthrough a particular union.The circumstance that the statementwas qualified as "personal opinion" does not nullify its coercive char-acter or bring it within the protection of Section 8 (c) of the Act.2.Responsibility of the Respondent for the coercive conduct of itsofficials and lesser supervisorsIn support of its contention that during the period covered by thecomplaint it observed a policy of strict neutrality with respect tothe organizational activities of the employees at the Union City plant,the Respondent adduced evidence to the effect (a) that on June 24,1946, it caused to be posted on the plant's bulletin boards a noticeadvising employees of their rights under the Act; (b) that sometimeduring 1946 and prior to the election of July 19, 1946, it distributedcirculars to its employees similar in nature to the notice above re-ferred to; and (c) that at the regular meetings of the supervisorystaff held throughout 1946, Superintendent Stone cautioned and in-structed the supervisors not to interfere with the employees' unionactivities.The So-Called Neutrality Notice.On June 24, 1946, the Respondent posted upon its bulletin boards atthe plant a notice reading as follows :46The findings in this paragraph are made upon the undeniedtestimonyof Gardner,whom we credit.Millsapwho, at the time of the hearing was no longer employed bythe Respondent,did not testify.Millsap,moreover,was one of the supervisors who, asthe Board found in a previous case(Salant & Salanit,Inc., et at.,66 NLRB 24),engagedin surveillance of union meetings. tSALANT & SALANT, INCORPORATED441NOTICE TO EMPLOYEESThe law gives workers the right to organize for the purpose ofcollective bargaining without any interference, restraint or coer-cion by us. It is our policy to comply strictly with the law.We have instructed all those in a position of authority in thisplant not to influence you in the matter of unionization.Thisincludes the superintendent, foremen, foreladies, and all othersupervisors.They have also been instructed not to take part inor to attend any conferences or meetings for organizational pur-poses held by any employees.'No pro-union or anti-union activities or meetings will be per-mitted during working hours.Lunch hour and recess time arenot part of working hours.No one has any right to use our name or that of any supervisoras sponsoring or favoring any particular organization or astaking sides.If you do not want to join a union, no one hasany right to intimidate or coerce you to join.Neither has anyone any right to do the same if you do want to join.SALANT & SALANT, INCORPORATED.There were five bulletin boards in the plant : one in the finishing,department on the first floor, another in the cutting department on thesecond floor, and three in the sewing department on the third floor.Altogether, four copies of the notice were posted on the bulletin boardsthroughout the plant : one copy of the notice on each of the first twofloors and two copies on the third 47The record is not clear, however, as to how long these copies of thenotice remained posted.Except for the testimony of SuperintendentStone, which will presently be considered, no specific evidence.wasadduced by the Respondent on this issue.Witnesses for the Re-spondent, who were questioned about the notice, merely testified thatthey saw it posted before the election or during 1946.Stone testifiedthat on July 20, 1946, or the day following the Board election, hepersonally removed the "original" from one of the bulletin boards, butthat there was more than one copy posted oneach ofthe bulletinboards.He did not specify from which bulletin board the originalwas removed.Also, at some time prior to the hearing two othercopies of the notice were removed from two other bulletin boards,although it is not clear exactly when or from which bulletin boards.94The findings in this paragraph are based upon the testimony of Superintendent Stoneand Assistant Superintendent Rogers, as well as other witnesses for the Respondent,which we credit.While all but two of the many employees who were questioned about,the notice testified that they never saw the notice, their failure to see the notice does notnecessarily establish that it was never posted on the bulletin boards.929979-51-vol. 92-30 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs for the copy which was posted in the finishing department, theevidence is conflicting as to whether it was removed from the boardsometime in 1946 or whether it remained there until the time of thehearing.48No direct explanation was offered by Stone as to why he took downthe original notice the day following the election, but allegedly leftthe copies posted on the other bulletin boards.Stone, however, statedthat "he or some of the others" every so often would clean the bulletinboards off "when [the notices] become obsolete or have no particularreference to the current time" in order to make room for other materialto go on the board.Another significant piece of evidence to be consid-ered in ascertaining the period during which the notices were postedis the fact that all but 2 of some 34 witnesses for the General Counselwho were questioned about the notice, testified that they saw no suchnotice in 1946.Employees MacKeene and Walker testified that theywere told by a union organizer at the union meetings to look for noticesto be posted by the Respondent concerning the election and the rightsof employees and that "naturally" all of them were looking for suchnotices. ' Employees Ferguson, Cunningham; Hamlin, Schmidt, Jr.,and Wherry testified that they were interested in union activities andwould have seen or heard about such a notice if it were posted.Thisand other testimony, particularly the testimony of Stone that he hadremoved.the "original" notice on July 20, 1946, establishes to oursatisfaction and we find that copies of the notice remained posted onthe bulletin boards only for a limited time, and that all of them wereremoved immediately after the July 19 election as "obsolete" or having"no particular reference to the current time," and that they were againposted on the bulletin board in the finishing department sometime in1947.The Circular Allegedly Distributed to EmployeesAssistant Superintendent Rogers testified that prior to the July 19election he distributed to all employees of the Union City plant acircular "similar to the notice" of June 24.Rogers was unable tolocate a copy of such circular.Questioned by the Trial Examineras to whether it was a "printed circular" Rogers answered in the af-48Alice Smith,presser in the finishing department,testified that she used to look atthe bulletin board every time a new notice was posted and that she did not see thenotice on the board until after Christmas of 1947, possibly around February 1948, whenitwas put up on the board either by Stone or Rogers.Athela Claybourn and Ruth Crook,two other witnesses for the General Counsel employed in the finishing department,testifiedthat they didn't see the notice in 1946. Claybourn,who at the time of the hearing wasstillworking in the same department,also testified that the notice had been posted onthe bulletin board in the finishing department sometime after 1946 and, at the time ofthe hearing,was still there.Stone,on the other hand, testified that a copy of the,notice posted in the finishing room on the first floor remained there continuously fromJune 24, 1946,and was still posted at the time of the hearing. SALANT & -SALANT, INCORPORATED443firmative.In reply to another question, Rogers stated that he had"no idea where-it was printed."Rogers also testified that "it couldhave been mimeographed but anyway, it was in a typed form."Neither Superintendent Stone nor any other witness for the Respond-ent was questioned either about the issuance or distribution of sucha circular.On the other hand, more than two score witnesses for theGeneral Counsel testified that they had neither received nor knewanything about the circular. In view of the vagueness of Rogers'testimony, our finding herein that Rogers made certain unlawfulstatements to employee Bonee; Rogers' inability to produce a copy ofthe circular, which he claimed was duplicated in a number sufficientto accommodate all employees in the plant; and the Respondent'sfailure to furnish corroborative evidence on this point in the faceof the uniform denial of the employees who were questioned on thesubject that they ever received such a notice, and upon the entirerecord,we find Rogers' testimony concerning thealleged circularuntrustworthy and conclude, contrary to the Trial Examiner, thatno such circular was distributed by Rogers to the employees in 1946.The Alleged Neutrality Instructions to SupervisorsAfter he became superintendent of the plant and throughout theyear 1946, Stone held periodic supervisors' meetings to discuss pro-duction problems.Stone testified that at such meetings held bothbefore and after the July 19 election, he instructed the supervisorypersonnel as to the attitude they should take with respect to unionplatters.According to Stone, he told the supervisory personnel "tobe careful and not take part in the union activities; go on about theirwork as usual, see that the work went through properly and by allmeans keep proper discipline."At a meeting held shortly before theelection Stone allegedly instructed the supervisors to "show no par-tiality or anything, to show no expression whatever in their actions,"regardless of -the .outcome of the election.Other witnesses for theRespondent corroborated Stone's testimony in this respect.ForemanKemp also testified without contradition that at one of the meet-ings Stone also stated that they could express their "own personalopinion" but that would not be "a reflection of what the. companythought. 11 49Stone and Rogers testified that at no time during 1946(lid they receive a complaint from any employee that a supervisorhad made any antiunion, statement or had interfered with the em-ployees' union activities.In addition Hazel Hammond, personnel!4 These findings are. based upon the testimony of Superintendent Stone and other wit-nesses for the Respondent,as well as upon the testimony, of former Forelady Holland, awitness for the General Counsel. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirector, testified that one of her duties was to keep up the morale ofthe employees, that in connection therewith she listened to-employees'complaints, and that at no time did any employee advise her that asupervisor was engaging in antiunion activity.ConclusionImplicit in the Respondent's argument that it took steps to safe-guard the rights of its employees guaranteed in Section 7 of the Actis the contention that if its supervisors continued to engage in con-duct proscribed by the Act, after it posted on the plant bulletinboards a neutrality notice and instructed its supervisorsto remainneutral, such activities may not be imputed to the Respondent.TheRespondent's. contention is, in our opinion, without merit.It is truethat under some circumstances an employer may relieve himself ofresponsibility for the coercive conduct of its supervisory personnelby posting notices and otherwise indicating its policy of noninterfer-ence with employees' rights to self-organization and actually enforc-ing such policy.50However, we are satisfied that under the circum-stances of the instant case the notice was insufficient to immunize theRespondent from responsibility for the coercive statements and con-duct of its supervisors.In the first place, we do not believe that the notice of June 24, 1946,was given adequate publication so as to bring to the attention of theemployees the Respondent's purported policy of noninterference inthe union activities of its employees.The mere posting of the noticefor a period of 1 month on the plant's bulletin boards could not, inour opinion, effectively dissipate the coercive effect of the flagrant.andwidespread antiunion activities of the Respondent's supervisors.TheRespondent used no other mode of informing the employees of itsalleged policy.As we have found, no circular similar in nature tothe notice was distributed to the employees.Nor did the Respondentcall the employees' attention to the Respondent's policy of noninter-ference in any speeches or in any other oral communications which,in view of the fact that some of the employees were illiterate, mighthave proved to be a more effective medium of publication.5'Thatthe publication of the notice was inadequate appears also from theevidence showing that out of some 34 rank-and-file employees, who50 Cf.N.L. R. B. v. Brandeis&Sons, 145 F. 2d 556, 567(C. A.8) ; Arkansas;MissouriPower Corporation,68 NLRB 805;BeatriceFoodsCompany,84NLRB 493.51Cf.SouthCarolina GraniteCompany,58 NLRB 1448,1455,where the Board heldthat by themere postingof a neutralitynotice on a bulletinboard an employer"did. not.adequatelyfulfill its obligation to appraise and assureits employeesof its neutral position,or dissipatethe coercive effects of the statements of two of its supervisors"where itappeared that many employees were unable to read. SA;LANT & SALAIVT, INCORPORATED445were questioned about thenotice,all but 2 testified that they hadnever seen any such notice.On the entire record we find, contraryto the Trial Examiner, that the Respondent did not give adequate.notice to the employees of a neutrality policy.Although the managerial and supervisory personnel had engagedin coercive conduct before the posting of the notice of June 24,52 thenotice contained no specific repudiation or disavowal of such pastconduct.It is true that the notice referred to the employees' rightto organize without any interference on the part of the Respondent,-to the Respondent's alleged policy of compliance with the Act.andHowever, those declarations, couched in such general language, can-not be regarded as adequate repudiation of the past coercive conduct.The notice, therefore, in this respect was insufficient .53Finally, the notice of June 24 was entirely ineffective to stop thesupervisors and representatives of management from engaging infurther coercive conduct.Despite the notice they continued to engagein such conduct.Nor was this conduct isolated or limited to minorsupervisorsonly.As found above, Superintendent Stone, his assist-ant, Rogers, as well as practically the entire force of lesser supervisorypersonnel engaged in such conduct.5MUnder such circumstances, wefind that. the notice of June 24 and/or Stone's so-called neutralityinstructions to the supervisors, which, as we find, Stone himselfdid not observe, do not constitute a defense to the. unfair laborpractices hereinafter found.An employer is not only under an obli-gation to remain neutral after posting a neutrality notice but to seeto it that such policy is enforced.He cannot fulfill his duties underthe Act merely by issuing instructions requiring compliance with theAct.Hisobligation extends to making any such instructions effec-tive.55Here the policy of neutrality enunciated by the Respondentwas honored almost entirely in breach, for the violations of the allegedpolicy were committed by practically the entire managerial and super-12See Section III, C, 1,supra,wherewe found thatprior to June 24,1946, certainsupervisors had engaged in interrogation of employees concerning their union membershipor activities,threatened to close clown the plantif theUnion came in, made statementsthat the mayorof Union Citywould not allow the Union to come in but would close theplant down in such contingency,or that the CIO would not be permitted to come in, etc.,aFulton Bay and Cotton Mills,75 NLRB 883 enfd,as mod.175 F.2d 675(C. A. 5) ; TheColonial Life Insurance Company of America,76 NLRB 653,664 ;ColumbianCarbon Com-pany,79 NLRB 62;Chicopee Manufacturing Corporation of Georgia,85 NLRB 1439;Jaques Pon er Caw Company,85 NLRB 440.5'Although there is no evidence that the employees had notified the management ofthese infractions of the purported policy of noninterference, the Respondent's knowledgethereof can be inferred from the participation of the representatives of the managementin such unlawful interference;widespread coercive activities of the supervisors ; themoderate size of the plant;and, as found hereinafter, the discrimination against a laigenumber of employeesbecauseof their union membership and activities.ssThe NewYorkTimes Company,26 NLRB 1094,1105-1i. 446DECISIONS OF NATIONALLABOR RELATIONS BOARDvisory stafe.56The June 24 notice did not relieve the Respondent ofresponsibility for the coercive conduct of its supervisors for stillanother reason.After posting the notice of June 24, as hereinafterfound, the Respondent discriminated against employees because oftheir union membership and activities.Thus the Respondent itselfnullified the neutrality declarations and made it obvious to the em-ployees that the notice was intended only as lip service to the Act.Likewise, and for the same reasons, we find that the instructions toits supervisory personnel, requiring compliance with the Act, were notsufficient to relieve the Respondent of responsibility for their coerciveconduct.Its obligation extended to making any such instructionseffective.It is found that the notice to employees of June 24, 1946,and the instructions to the supervisory personnel did not relieve theRespondent of responsibility for their coercive conduct.Conclusion as to Interference, Restraint, and CoercionWe find that the Respondent, by the statements and conduct of itsofficials and lesser supervisors detailed in Section III, C, 1,supra,including,inter alia,(1) the threats to close the plant in the eventthe Union was selected as the employees' bargaining representative;(2) the threats of economic reprisal against union members; (3)the warnings that the Respondent would not bargain or deal withthe Union; (4) the request that an employee stop wearing a unionbutton so that other employees would follow her example; 57 (5) theattempt to elicit from an employees the names appearing on unionmembership applications in her possession; (6) the interrogation ofemployees concerning their union affiliation, views, and activities;and (7) the disparity in its treatment of union and AFL adherentsinmatters of membership solicitation and other organizational ac-tivities on company time and property, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act in violation of Section 8 (a) (1) of the Act."'3.Alleged surveillance of union meetingsIn May or June 1946 the Union held 2 or 3 meetings in front ofthe plant during the employees' lunch period.About 60 to 70 'em-ployees attended these meetings.Witnesses for the General Counsel66 See Section III, C, 1,supra."This request we find amounted..to an instruction or order and not an.expression ofopinion within the meaning of Section 8(c) of the Act.66Daly Bros.Shoe Co., Inc.,86 NLRB 1282;Goodall Company,86 NLRB 814;Ozark DamConstructors,et al.,86 NLRB 520;Standard-Coosa-Thatcher Company,85 NLRB 1358;Chicopee Manufacturing Corporation of Georgia,85 NLRB 1439;John H. Maclin PeanutCo., Incorporated,84 NLRB 384. SALANT & SALANT, INC'ORP'ORATED447testified that while the employees were meeting, Head Forelady Tay-lor and Foreladies Latimer and Andrews were looking out of thewindow on the third floor watching what was going on below, andstayed at the window while the meetings were in progress.Mullinsalso testified thtain May 1946 the Union held one meeting in the AFLhall across the street from the plant and about a hunched feet away.That the meeting was held after quitting time at 4 p. in., and thatwhile waiting in front of the AFL hall for the employees to come in,he observed Taylor standing at the window of the plant watching theemployees going to the meeting.Foreladies Taylor, Latimer, andAndrews testified that they may have been looking out of the plantwindows upon the group of employees congregated below duringthe lunch periods when the union meetings were held, but deniedthat they did so for the purposes of surveillance of the Union's meet-ings or that they made a list of employees who attended the meetings ;that they were just looking out of the window because they wantedto; that they could not hear what the employees were talking aboutdown below; and that some of them still continued to look out of thewindows.Since the Union chose to hold the meetings in a place clearly visiblefrom the windows of-the plant where the supervisors had a right tobe standing and since the supervisors' explanation is not unreason-able, we regard the evidence as insufficient to support a finding thatthe said supervisors intentionally kept the union meetings under sur-veillance.-'9We shall dismiss the complaint in this respect.D. Respondent's unlawful assistance of United Garment Workersof America, AFLShortly after the Union began its organizational campaign, theAFL also started to organize the employees. Both organizations be-came very active in soliciting employees for membership.The AFLactivities did not cease even after the July 19 election and the certifica-tion by the Board of the Union as the bargaining agent of the em-ployees in the Union City plant. Solicitation of employees in behalfof the AFL continued unabated. In November or December 1946,the AFL adherents began to circulate a petition for a new election.The Respondent did not remain neutral during this drive.As foundhereins° representatives of management and supervisory personnelurged employees to withdraw from the Union and join the AFL;stated to the employees that the Respondent would not bargain with60 Cf.BorevaSportswear, Inc., 73NLRB 1048, 1059. See alsoEmpirePencil Company,86 NLRB 1120.60 See Section III, C, 1,supra. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union but would bargain with the AFL, and that if the Unionwon the election the Respondent would close the plant; warned em-ployees that they would be discharged if they became or remainedmembers of the Union; stated to new employees and to employees.who were recalled after a temporary layoff that the only way forthem to keeptheir employment was to become members of the AFL;overlooked the solicitation of AFL membership and talking by AFLmembers on company time and property but reprimanded unionmembers for the same conduct; and finally, as found hereinafter,discriminated in regard to"the terms and conditions of employmentof union members by discharging or laying them off. In our opinionthese activities of the Respondent's supervisory staff constituted un-lawful assistance to the AFL in its contest with the Union.°1The Respondent argues that, if made, the foregoing statementsand conduct cannot he imputed to the Respondent because of thenotice of June 24 and its neutrality instructions to its supervisors.For the same reasons Ave have found this contention without meritas a defense to the 8 (a) (1) allegations, Ave find it is likewise nodefense to the 8 (a) (2) allegations of the complaint.e2Accordingly,we find that by the statements and conduct detailed above, the Re-spondent has unlawfully supported the AFL in violation of Section8 (a) (2) of the Act.E. Discriminatory discharges, layoffs, and failure to recall laid-offemployeesThe complaint as amended alleges that during the second half of1946 the Respondent discharged, laid off, or suspended.32 employees e3and has since failed and refused to reinstate them because of theirunion membership and activities.The answer denies that the Re-spondent unlawfully discriminated against these employees and as-serts as a defense that the employees were discharged or suspendedfor cause or were laid off for lack of work and not recalled either61Kropp Forge Company,68 NLRB 617, enfd. 178 F. 2d 822 (C. A. 7) where an employerwas found to have unlawfully assisted an unaffiliated union by stating that it did not wanteither the CIO or the AFL;Fontaine Converting Works, Inc., 77NLRB 1386, where anemployer by permitting unhampered solicitation of membership in an organization, coop-erating in securing membership in such organization, and threatening. to discharge em-ployees for refusing to join it was found to have engaged in unlawful assistance ;James R.Kearney Corporation,81 NLRB 26, involving threats of reprisals for joining an outsideunion ; SiouxCity Brewing Company,82 NLRB 1061, where the Board found that theorganizational activities of foremen in behalf of a labor organization, coercive statementsof supervisors, and discriminatory discharges constituted unlawful assistance ;Seamprufe,Incorporated,82 NLRB 892, where certain foremen's silence or failure to disavow state-ments made by the adherents of a labor organization was found to be unlawful supportto that union.62McHale Manufacturing Company, 67NLRB 1266, 1275.11 See footnotes 1 and3, supra. SALANT & SALANT, INCORPORATED449because of their poor production records or for other nondiscrimina-tory reasons.e4At the hearing, witnesses for the Respondent testified that through-out the year 1946 and particularly toward the end of that year, theRespondent experienced a shortage of material which necessitatedcurtailment in production and consequently a reduction in its laborforce.Robert Salant, treasurer and director of the Respondent, tes-tified that during 1946 the Company's payroll was reduced fromapproximately 400 employees to about 300 employees.Other evidenceadduced by the Respondent tends to show that the layoffs were due tocontains evidence which indicates that theselectionof employees forlayoff may well have been made on a discriminatory basis.Thus, therecord shows that of 32 employees discharged or laid off during theMay 20-December 31, 1946, period, at least 25 were union members.65There is no evidence as to the union affiliation of the remaining 7 em-ployees who were either discharged or laid off.Also indicative of discriminatory treatment is the fact that therewere sufficient job vacancies occasioned by normal labor turnover atthe plant during the second half of 1946, to take care of the laid-offcomplainants.Thus, Salant testified that the total complement ofemployees during the May 20-December 31, 1946, period was reducedby 70 employees or from 365 employees to 295 and the total numberof separations during the same period amounted to 169. It thereforeappears that by reason of turnover during.this period 99 vacanciesoccurred in the various classifications, a number more than sufficientto take care of the laid-off complainants.Although this evidence issuggestive of discriminatory motivation, we do not regard it as con-clusive on the issue.We will. therefore consider each case on itsmerits in the light of the entire record.The record establishes to our satisfaction that it was the Respond-ent's general practice and policy to recall. a temporarily laid-off em-ployee when work became available for him without requiring formalapplication for reemployment.The existence of such practice is im-plicit in the answer in which the defense was predicated on the theorythat there was a good reason for not recalling each particular laid-off84 In September 1948,following the adjournment of the hearing in this proceedingfor the purpose of affording the parties an opportunity to settle the case, the Respondentoffered, through the U. S. Employment Service, employment to a number of these employees,which offer was accepted by some and refused by others."To the 25 union members,who were thus separated from the payroll,there should beadded 11 individuals who were not included in the list apparently on the theory thatthey were laid off temporarily but who were not recalled when work for them becameavailable.All of these 11 laid-off employees were union members. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee named in the complaint when work for him became avail-able, because of his misconduct, poor production record, or becausehe had secured employment elsewhere.The existence of the policy islikewise recognized in Respondent's brief to the Trial Examiner.Thus, in the section entitled "Company's Practices" it sets forth theexceptions to "the practice or policy of re-calling [laid-off] em-ployees," such as employment elsewhere, poor production record, re-fusal to, take another job offered at the time of the layoff, etc.Therecord further shows that the Respondent customarily had recalledlaid-off employees without application.The existence of such prac-tice is also implicit in the testimony of Superintendent Stone, HeadForelady Taylor, and Forelady Latimer.Therefore, if in a par-ticular case the evidence should establish that work for a laid-offcomplainant became available and the Respondent furnished no ade-quate explanation for its failure to recall such employee in accordancewith its general practice, we believe it may reasonably be inferredthat the failure to recall was for reasons other than the fact that thecomplainant made no application for reemployment.66Moreover, inthe light of the Respondent's other unfair labor practices a strongpresumption of discriminatory motivation is raised in those cases inwhich we find unpersuasive the Respondent's alleged reason for notrecalling a particular laid-off complainant when work became avail-able for him.Furthermore, even if the Respondent's professed policy of neu-trality effectively relieved it of responsibility under Section 8 (a) (1)for the coercive conduct of its supervisors, the Respondent wouldnevertheless be answerable for any discriminatory treatment of itsemployees by its supervisors within the meaning of Section 8 (a)(3) of theActs71.Employees discriminatorily dischargedJewell R. Readworked at the plant from June 1936 until her dis-charge on September 12, 1946, except for some time off for an opera-tion and for an interval of 11 weeks when she "voluntarily quit ratherthan obey-her forelady's instructions."During her employment sheworked on sleeve boxing, pencil stitching, bar tacking, and prac-tically every operation in the plant.. She was switched from job to66West Oregon Lumber Co.,20 NLRB 1, 71;Jaques Power Saw Company,85 NLRB 440;Sewell Manufacturing Co.,72 NLRB 85, 89, enforced as mod. 17 2F.2d'459(C. A. 5), 23LRRM 2323.e'Houston Shipbuilding Corporation,56 NLRB 1684,1686 ; SiouxCity Brewing Corpo-ration,82 NLRB 1061 where the Board held that the posting of a neutrality notice wasno defense to charges of discrimination against employees because of their union mem-bership or activities.1 SALANT & SALANT,INCORPORATED451job whenever necessary.At the time of her discharge,she was underthe supervision of Forelady Andrews.Read joined the Union in March 1.946, and was issued union buttons-which she wore just about every day.She became very active inbehalf of the Union. In May 1946 she attended the hearing heldin the Board's representationproceeding, but did not testify.Afterthe election she became a member of the union negotiating committee.In March 1946 Andrews told her and several other employees that they-would have to get "on the right side,"that it would be "better" forthem to be AFL because Mayor Miles(of UnionCity)would not-allow the Union to come into the plant because the building was ownedby the city. In May 1946 Head Forelady Taylor told her that theemployees"don't need none of these foreigners coming in here andtelling us what to do." 68The Respondent alleges, and the Trial Examiner found, that Readwas discharged for cause.Except as noted below,there is no sub-stantial discrepancy between the 2 versions, of the incident which ledto the discharge.During her rest period, on the day of her discharge,Read began to distribute some 14 to 16 invitations to a union dance.Read handed out all the invitations but 2 before the bell rang endingthe rest period.She handed the remaining 2 invitations to employeeDillon who came to her machineafterthe bell rang.Taylor, who sawRead distributing cards during the rest period, said nothing to Read;until the bell rang and Read was still giving out cards.Taylor cameto Read'smachine and told her in substance that she was not supposedto do that during working hours. Taylor then walked away. In 5 or10 minutes,Taylor came up the aisle again. Read then asked Taylorto come to her machine which Taylor did.According to Read, sheshe said to Taylor :"Mrs. Taylor,what do you mean by speaking tome like that a while ago for something I couldn't help?"Taylorsaid, "Well,you heard what I said."Read said,"Yes,. I heard whatyou said but I want to tell you I think you are the most unfair personthat I have ever hear of . . . You are standing around all over theplant and watching the AF of L's pass out papers...to make upmoney for barbecues,but you never see what they do.You alwaysmanage to see what us CIOs do."Taylor then said,"Do you wantto work or do you not?" To which Read replied,"Well, it don't makeno difference to me whether I do or not if that is the way you feelabout it," whereupon Taylor told Read-to get up and check her card.Taylor's version of the incident is as follows : Read said, "You arethe meanest,most unreasonable woman I have ever seen."Read thenwent on, "bemoaning[Taylor]of everything she could thing of" and68These findings are based upon the testimony of Read, which we credit despite thedenials of Andrews and Taylor. See Section III,C,supra,where we found that Andrewsand Taylor made the statements attributed to them. 452DECISIONS OF NATIONAL- LABOR RELATIONS BOARDgot up.She said, "Jewell, do you want to work?" Read replied,"You stand around and watch people sign up AF of L cards and CIOcards and everything else and you never say anything to anybody butme."She said, "Now, Jewell, you know that isn't true. If you wantto work, you better sit down."But Read "kept on bemeaning me andused some foul language, and I told her to check her card out." Askedon the stand if there Were any other reasons why she discharged Read,Taylor replied that that was the only reason, that she discharged herfor "talking to me like she did, bemeaning me."Taylor added thatshe "always liked Jewell.She was a good operator."The Trial Ex-aminer credited Taylor's version of the incident, and found that Readwas discharged for her conduct and the language she used and thatRead's union affiliation was not a factor in Taylor's determination todischarge Read.Assuming that Taylor's version is to be preferred, and this is by nomeans certain in view of Taylor's past end present animus againstthe Union and her unlawful interference with the employees' rightto self-organization, the question arises as to whether Read's outburstwas not protected by the Act.Stripped of all the verbiage, it was buta complaint by an employee, active in union affairs, that Taylor wasunfair to the union members.Read said, in effect, "You are themeanest, most unreasonable woman," because of Taylor's disparatetreatment of the two unions. . This is but a statement in the nature ofgrievance, which an employee addressed to her supervisor.Present-ing a grievance, however, is a form of concerted activity which isprotected by the Act. In presenting their grievances, employeesshould be permitted certain freedom of expression and action in orderto make their lawful activity effective."The question therefore al-ways is whether the employees' conduct was within the bounds of suchpermissive action.i°In the instant case, the employee used the ex-G'Union Screw Products, 78NLRB 1107. In earlier cases, the Board accorded suchfreedom of expression to employees engaged in bargaining negotiations with their employer(Betteh.erManufacturing Co., 76NLRB 526) ; and to those making statements at a unionmeeting(Atlantic Towing Company,75NLRB 1.169 enforcement denied on rehearing180 F. 2d 726 (C. A. 5) ; pet. for rehearing denied, 182 F. 2d 625. .PO In theBettchercase,supra,the discharges accused the employer of lying during abargaining conference and he repeated the same remarks later in a tavern ; in theAtlanticTowingcase, the Board found that the employee's inaccurate statement at the unionmeeting accusing the employer of aiding organizational activities of'a rival union waswithin permissive bounds of expression.On rehearing, the Court of Appeals for theFifth Circuit denied enforcement on the ground that since the statement charging thecompany with violation of the labor law was false, the respondent had the right todischarge the eniployee who made the statement, irrespective of whether he knew or didnot know that the statement was not false. To the extent that Read's accusation againstTaylor that she had engaged in disparate treatment was true, theAtlanticcase is dis-tinguishable from the present case. In theUnion Screw Productscase,supra,the employerdischarged an employee who became angry during the discussionof his grievance andattacked the manager ; we found that the conduct was not privileged. In N. P. NelsonIron Works, Inc.,80 NLRB 788,the. Boardheld privileged employees' criticism of quali- SALANT & SALANT, INCORPORATED453pression "you are the meanest, most unreasonable woman" accordingto Taylor, if Taylor's version is to be accepted, or "you are a mostunfair person," if Read's version is to be credited.According toTaylor, Read also "used some foul language" which Read deniedusing.She admitted, however, the use of the word "darn." In deter-mining whether the statement made and the language used by Readwent beybud permissive bounds of expression we accord a decisiveconsideration to two facts.One is that the statement was in thenature of a grievance.The second is that the statement, insofar as itwas accusation of favoritism against Taylor, was not false but true.We have already found that Taylor and other ; supervisors engagedin disparate treatment of the two rival unions and rendered substantialand unlawful assistance to the AFL.The record furthermore is clearthat Read's accusation was made without any malice or intent tofalsify and that Read honestly believed in its correctness.The recorddoes not show what "foul language" Read had allegedly used.-Under the circumstances related above, we find that Read wasattempting to discuss a grievance with Taylor, and was thereforeengaged in a form of concerted activity protected by the Act.-Wefurther find that Read's remarks to Taylor did not exceed the boundsof permissible expression under the circumstances, and that thereforeby discharging Read because of those remarks, the Respondent vio-lated Section 8 (a) (3) of the Act 71Annie Glosson, Hallie Hauser, Clara Thornton.These three em-ployees were working as inspectors in Section 5 at the time of theirdischarge on November 1, 1946.72Each of them had been in the Re-spondent's employ for a substantial period of time varying from 3to 9 years.The Respondent contends that they were discharged forcause.Glosson, Hauser, and Thornton joined the Union in the first halfof 1946.73Each of them openly wore a union button in the plant.Forelady Crews, who had supervised work of all inspectors untilshortly before these discharges, had frequent conversations with theinspectors both before and after the election.As found above, sheinterrogated the inspectors about their union membership and activi-fications and abilities of supervisors as mechanics and a statement to the employer thatthe reasonthe Union conductedthe strikevotewas none of his "damn business" ; thestatements were madeby anemployee as a member of the union negotiating committeeduring a bargaining conference." Cf.Union ScrewProducts,78 NLRB 1107.72At the time of the hearing Glosson had died.Hauser was also referred to as HallieBarker.The complaint as to Bessie Wallace,a fourth inspector discharged at the sametime, was dismissed at the hearing upon the motion of the General Counsel.Wallacetestified at the hearing.43Hauser joined theAFL in May1916;in June of the same year she changed overto the Union. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDties as well as about the union membership of other employees. Crewsalso made statements during working hours to the effect that thosewho didn't belong to the right union would be fired ; that she wishedthat those who belonged to the CIO wouldchangeover to the AFLbecause otherwise they would be fired; that they better join the AFLand not join the CIO.74Until a few days before the discharges, Section 5 was supervised byFloy Holland, who has since resigned.Andrews was assigned tosupervise Section 5 a day or two before the four inspectors were dis-charged.On that occasion Taylor told Andrews that Section 5 wasproducing a lot of bad work and "it's got to be stopped."WhenAndrews assumed the supervision of the section on or about October30,Andrews told the inspectors that she knew they werehaving ahard time because the work in the section was bad, but that she wantedtheir cooperation in order to straighten the section out and wantedthem to throw out all bad work. The next day, October 31, sheagain told the inspectors not to send any bad work to the finishingdepartment and to be thorough in their inspection.75At quittingtime on October 31, Andrews told the inspectors not to report to workat the usual hour the next morning but to report at 9 o'clock.76Whenthey came in the next morning at 9 o'clock Andrews showed them astack of shirts 77 with crooked labels and said that she was tired ofbad work and was going to let them all check their cards. Andrewswas asked what was the matter with the labels and Andrews repliedthat they "weren't exactly straight."Andrews reported the matterto Taylor and then discharged the four inspectors.Andrews testified that the day before the discharge Hauser showedher a shirt with a crooked label; that she told Hauser that she wouldstop the bad work; that she told the girls "to be sure and throw out74These findings are based upon the testimony of Hauser,Thornton,andWallace,which we credit.See Section III,C, supra,where we found that Crews made the state-ments attributed to her by the inspectors and had engaged in interrogating employeesconcerning their union membership and activities.The Trial Examiner failed to resolvethe conflicts of testimony as to whether Foreladies Andrews and Crews did or did notmake certain statements showing their hostility to the Union,on an erroneous assumptionthat "it would serve no useful purpose to resolve the conflicts in testimony for, assumingthat they did make them they were admittedly made niany months prior to November 1,1946,the day of the discharges."However, the evidence shows that Crews made herstatements in May, June,July, and October 1946.Other witnesses fixed the time of thestatements attributed to Andrews both before and after the July 19 election,even as lateas November 1946.75The findings in this paragraph are based upon the testimony of Andrews, Taylor, andthat of the inspectors,which in part is mutually corroborative.46Andrews and Taylor explained that the reason for the instructions was that theydidn't have enough work for the inspectors next morning.77There is a disagreement as to the number of shirts with crooked labels that had beenpassed by the inspectors.The inspectors maintained that there were only 8 or 10 shirtswhich were shown to them by Andrews,whereas Andrews contended that there wereabout 6 to 7 dozen of them. SALANT & SALANT, INCORPORATED455all. [shirts]with crooked labels"; that she went to the label girl whowas a new employee, straightened her out on size 14's, returned tothe inspectors, told them that their work would be better when theyhit size 14 and that in the meantime she still wanted them to throwout all bad work.Hauser's version, however, differed from that ofAndrews.According to Hauser, on the morning of October 31, shetook one shirt with a crooked label over to Andrews and said that thelabelswere coming through crooked.Andrews replied that shewould see about it.Andrews, however, did nothing about it nor didany other forelady.During the remainder of the day the inspectorsthrew out the shirts with crooked labels they "thought wouldn't go"and took back to the operators about two dozen shirts in all.At notime, however, did Andrews tell her to throw out all shirts withcrooked labels.Two other inspectors, Thornton and Wallace, cor-roborated Hauser in this respect.While admitting that Andrewshad warned them not to pass faulty work, they testified that Andrewsnever warned them to throw out all the shirts with crooked labels.The Trial Examiner credited the testimony of Andrews, includingher assertion that she warned the inspectors not to pass shirts withcrooked labels, and found that the Respondent discharged the inspec-tors because they allowed faulty work to pass after repeated warningsnot to pass faulty work.We disagree both with the Trial Examiner'scredibility findings and his conclusion, because he failed to attach adue significance to the following evidentiary facts established by therecord : (1) Forelady Andrews' antiunion animus is clearly evi-denced by her conduct heretofore detailed. (2) We have already re-fused to credit her testimony on a number of issues. (3) In makinghis finding the Trial Examiner proceeded on the erroneous assump-tion that the inspectorsadmittedthat Andrews issued a specific warn-ing not to pass shirts with crooked labels-what the inspectors, infact, admitted was that Andrews gave a general warning not to passfaulty work. (4) The discharged inspectors were old and competentemployees.ForeladyHolland, who supervised Section 5 beforeAndrews, testified that they were "as good inspectors" as in Section4, "if not better," and Head Forelady Taylor admitted that, they wereas good inspectors as she had in the whole plant. (5) In the regularcourse of their work, the inspectors customarily received back forrepair several dozen shirts daily which they had passed through asgood.Taylor was aware of this situation and considered it to benormal as long as the inspectors ran 150 dozen shirts a day.The in-spectors in other sections usually got back the same amount.AsHauser credibly testified "it was just a general routine, that wasexpected," "it had been ever since [she] had been working there," 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDi.e., . . . since 1941.The witnesses are also in accord that therehad been no unusual amount of work returned in October 1946 whilethe section was supervised by Floy Holland. (6) Passing shirts withcrooked labels, namely, a label sewed in at an angle and not straightacross the shirt, was not of any serious import.Unlike a defect insleeving, collars, or in a place where the shirt is sewed together, crookedlabels had never before been regarded as a serious defect in work-manship.Nobody before was ever discharged for passing a shirt witha crooked label. (7) Forelady Crews, who had supervised all in-spectors in the sewing department since March 1946, had never firedan inspector, nor could she recall the discharge of an inspector priorthereto.Inspector Thornton, who has been in the Respondent's em--ploy since 1941, testified to the same effect.'s .(8) Assuming thatAndrews warned the inspectors not to pass shirts with crooked labels,the discharge of the four inspectors for such a minor neglect of dutywould seem a very drastic punishment.A crooked label admittedlyis a minor defect.The discharged inspectors were old employees andas good inspectors as any in the plant.No such drastic action hadbeen taken against any inspector within, the last 4, to 5 years. (9)The Respondent's explanation becomes still more incredible whenconsidered in the light of the fact that Andrews was assigned to Sec-tion 5 only a day or two before the discharges, and hence had had noreasonable opportunity to form an independent judgment about thecompetency of the four inspectors.Upon the entire record, we find, contrary to the Trial Examiner, thatthe Respondent discharged Inspectors Glosson, Hauser, and Thorn-ton because of their union membership and activities, thereby violat-ing Section 8 (a) (3) of the Act.2.Discriminatory layoffGlen Dora Stanfield,also referred to as Glen Dora Finch, workedat the plant as a sleeve boxer from May 1, 1945, until her layoff onNovember 14, 1946.She worked in the parts department under thesupervision of Forelady Simmons.The Respondent contends thatStanfield was laid off on November 14 for lack of work, and was notrecalled because of her poor production record and because she acceptedemployment elsewhere.Stanfield joined the Union in June 1946 and was issued a buttonwhich she wore in the plant until she was laid off.About a week afterthe election Forelady Crews, who was not her supervisor, came to her78 Superintendent Stone testified that in November 1941, four inspectors were dischargedat the same time.Stone, however, did not specify the reason for their discharge.1 SALANT & SALANT, INCORPORATED457machine and told her that if she wanted to hold her job she had betterchange to the AFL.79Stanfield was laid off on November 14, 1946.80At the time of herlayoff Simmons told Stanfield that they were running short 'of workand advised Stanfield to keep in touch with her. Simmons gaveStanfield a layoff slip which stated that she was laid off for lack ofwork and was "subject to recall."The slip was prepared and signedby Simmons.After her layoff Stanfield telephoned Simmons and Head ForeladyTaylor three or four times to inquire about work and was told thatthey didn't have anything for her.Two or three weeks later, andbefore the end of 1946, Stanfield accepted employment at Martin ShoeCompany, at Martin, Tennessee.Stanfield was never called back towork."'On November 12, 1946, or 2 days before Stanfield's layoff, the Re-spondent hired one Bonnie Wells as a sleeve boxer.Wells was aformer employee who worked for the Company in 1939 and 1940.Asto the reasons for her employment Taylor testified, "We didn't knowwhen work would pick up, and we would like to get good operators soI hired the girl with the thought that maybe work would pick up andwe could call all the girls back."Wells was not laid off on November14.Wells was put in Simmons' department as sleeve boxer . 112Stanfield testified that the production norm on the sleeve boxingoperation is 1121/ dozen a day, that her normal production ran from100 to 125 dozen a day, that she didn't always make her productionbecause "as quick as [she] would start making good they would take[her] out of the line where [she] would have to carry [her] work allday and couldn't make time" ; that she was taken out of the line everyweek; and that when she was in the line she always made her produc-tion.Stanfield denied that her pay was adjusted to the minimum be-cause she failed to make production.She asserted that her pay al-ways remained 45 cents an hour and that Stone never talked to herabout her failure to make production.In support of the Respondent's contention, Simmons testified thatStanfield was laid off for lack of work; that in selecting employees forlayoff she does not consider the length of their service; that Stanfield79 See Section III,C, supra,where we found that Crews made the statements attributedto her by Stanfield.80The Respondent laid off Adams,a sleeve boxer in Simmons'section, onOctober 17;Sue Dyer,also a sleeve boxer in Simmons'section, was laid off a few weeks before November14.Both of them were members of the Union."'Simmons denied that Stanfield called her about returning to work,but admitted thatshe never attempted to recall Stanfield to work.Simmons'denial is not credited.52The findings in this paragraph are based upon mutually corrobative testimony ofStanfield, Simmons,and Taylor,which we credit.929979-51-vol. 92-31 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not make production more than 10 or 15' times during her entireemploymentas a sleeveboxer; that Stanfield was an indifferentoperator, the quality of her work was poor; that Stone complained toher (Simmons) several times about Stanfield's poor production rec-ord; that she spoke to Stanfield about her production every time Stonecomplained; and that Stanfield made production when she tried butshe was lazy.Simmons conceded that an operator out of the line can-not turn out as much production as an employee who is in the line, butstated that Stanfield was out of the line only when her machine hadbroken down and she was working on another machine; that Stanfielddidn't have any more trouble with her machine than anybody else.Taylor testified that Stanfield was a poor operator; that the qualityand quantity of Stanfield's work was bad ; that she discussed Stanfieldwith Simmons; that they knew Stanfield could make production if shewanted but she wouldn't do it.Stone testified that he spoke to Sim-mons and Taylor regarding Stanfield's poor production record andthat he also spoke to Stanfield about the matter.The Trial Examiner credited the testimony of the Respondent'ssupervisors and found that Stanfield was laid off for lack of work andwas refused reemployment because of her alleged poor productionrecord.We disagree both with the Trial Examiner's credibility find-ings and his conclusion.While the Respondent was laying off sleeveboxers in Simmons' section allegedly for lack of work (sleeve boxersAdams, Dyer, and Stanfield, all of whom were union members, werelaid off between October 17 and November 14, 1946), it hired BonnieWells and placed here in Simmons' section 83 only 2 days before Stan-field's layoff.When Stanfield was laid off on November 14, Wells wasretained.The supervisor's assertion that Stanfield was refusea reem-ployment in view of her poor production record is inconsistent withthe fact that Stanfield was given a layoff slip which stated that she was"subject to call."It is extremely unlikely that Simmons would haveissued such a slip if Stanfield's production record was as bad as de-scribed by Simmons on the stand. Prior to her layoff Stanfield workedas a sleeve boxer in Simmons' section for about 18 months. If Stan-field had failed to make production most of the time as it is alleged, itis not likely that she would have remained in the Respondent's employthat long.Furthermore, Stanfield was never told either at the time ofher layoff or subsequently when she applied for reinstatement that shewould not be reemployed because of her poor production.Nor can we,in determining the credibility of the Respondent's witnesses,Simmons,Taylor, and Stone, on this issue, ignore our findings herein that they91Also sleeve boxers Lucille Thornton and DorisVan Duzer were hiredon January 6,1947, and April18, 1947,respectively. SAiLANT & SALANT, INCORPORATED459were biased against the Union, engaged in conduct proscribed by theAct, and have not been credited on a number of issues where their testi-mony was in conflict with that of others.As for the Respondent's contention that it did not recall Stanfieldbecause she had obtained employment elsewhere, the record shows thatafter Stanfield had been told on three occasions that there was no workfor her, she secured employment at Martin Manufacturing Company,atMartin, Tennessee, sometime before the end of 1946.As notedabove, the evidence shows that the Respondent's policy of not recallinga laid-off employee who secured employment elsewhere was limited toemployment in Union City, not elsewhere.Upon the entire record, we find, contrary to the Trial Examiner, thatthe Respondent selected Stanfield for layoff on November 14, 1946, andthereafter refused to reemploy her because of her union membershipand activities, thereby violating Section 8 (a) (3) of the Act.3.Employees discriminatorily refused reinstatementJohn Napier, Jr.,was hired by the Respondent on July 13, 1945,as a bundle boy and assigned to the sewing department.About 6months later he was transferred to the cutting department as a clothspreader, where he worked until his layoff on June 14,11946.Therewere three or four cloth spreaders in the cutting department.Napier,Jr., was the youngest cloth spreader in point of service.Napier, Jr.,joined the Union in March 1946 and in May was issued a union button.Thereafter he wore the button on his belt in plain view until his layoff.Napier, Jr., also talked for the Union to his fellow employees in theplant 84On June 14, 1946, Napier, Jr., as the youngest cloth spreader inpoint of service in his department, was laid off allegedly because ofa shortage of cloth.At the time of the layoff Foreman Kemp toldhim in the presence of Assistant Superintendent Rogers that "due tothe lack of work [they] would have to lay him off for a while andadvised him to check with [Kemp] and when [Kemp] had work forhim, [Kemp] would put him back to work." About a week after thelayoff Napier, Jr., obtained a layoff slip which gave as the reason forhis layoff "lack of work." 85 On this record we are not convinced that69These findings are based upon the undenied testimony of Napier, Jr.,which we credit.85These findings are based upon the undenied testimony of Foreman Kemp,which wassubstantially corroborated by Napier,Jr.,and Rogers.Napier, Jr., also testified thatabout an hour after his layoff he went to the place where they kept the cloth to bespread and noticed there"several bales"ormore cloth there that day than there hadbeen for a week.We do not consider this testimony as inconsistent with the testimonyof Rogers and Kemp that there was a shortage of cloth and that Napier was laid offbecause of such shortage.Napier— Jr., admitted that a bale of cloth might last aboutan hour. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe selection of Napier, Jr., for the layoff on June 14, 1946, was dis-criminatory as alleged in the complaint.The complaint also alleges that the Respondent discriminatorilyfailed and refused to reinstate Napier, Jr., when work for him becameavailable.The answer denies this allegation and asserts that Napier"has not been recalled because of his inability to do the work in hisjob classification." 86In support of this contention, Foreman Kemp,the immediate supervisor of Napier, Jr., tesified that Napier, Jr.,wasn't a "very good" employee, that "anything you wanted done, youwould have to show him. He couldn't remember very well." On cross-examination, however, Kemp conceded that Napier, Jr., never causedhim any trouble, that their relations were friendly and that outsideof Napier, Jr.'s, slowness to comprehend, he was a "fair" worker.That Napier, Jr., was a satisfactory worker appears also from thefact that the termination slip which was given to Napier, Jr., at thetime of the layoff said nothing about his alleged inability to performwork in his classification. Indeed, the only reason for his layoff ap-pearing on the termination slip was "lack of work."Nor did theRespondent ever contend that Napier, Jr., was laid off for any otherreason but lack of work. To the contrary, at the time of the layoffKemp stated to Napier, Jr., in the presence of Superintendent Rogers,that his layoff was "for a while" only, and that when work for himbecame available, Kemp "would put him back to work." It is found,therefore, that the Respondent's explanation for its failure to recallNapier, Jr., is not supported by the evidence. ,That Napier, Jr.'s, limitations as a worker were not the real reasonfor his nonrecall appears also from Kemp's own testimony.Ques-tioned about the reasons for not recalling Napier, Jr., Kemp statedthat he did not recall Napier, Jr., when work for him became avail-able for two reasons: (1) Napier, Jr., never came back to Kemp andasked him for a job; and (2) when Kemp hired Bonee as clothspreader on December 30, 1946, he considered hiring Napier, Jr., butrejected the idea "after he found out that [Napier, Jr.] had a jobsomewhere else."Neither of the alleged reasons given by Kempfor the nonrecall of Napier finds any support in the record.As forNapier's failure to keep in touch with Kemp, the record discloses thatitwas the Respondent's general practice and policy to recall a tem-porarily laid-off employee when work for him became available with-out an application for reemployment, unless the laid-off employee hada poor production record, or had secured employment elsewhere in86 Implicit in this allegation of the answer is the admission that subsequent to the layoffof Napier, Jr., work for him became available.The record shows that a vacancy in Napier,Jr.'s classification as cloth spreader occurred sometime around December 30, 1946, whenthe Respondent hired one Bonee,a new employee,as a cloth spreader. SAIANT & SALAN'T, INCORPORATED461Union City, or had refused to take another job offered to him at thetime of the layoff.Kemp had ample opportunity to communicate withNapier, Jr., before he filled the vacancy in his classification, eitherthrough Napier's wife or sister, both of whom were employed by theRespondent at the time. Indeed, according to his own testimony,Kemp did make some inquiries about Napier and found that he hadobtained employment elsewhere.When queried as to his reasonsfor believing Napier had obtained employment elsewhere, Kempcould not recall either the name of his informant or the name ofNapier's alleged employer.Nor does the record contain any evidencethat Napier was employed elsewhere on December 30, 1946, whenKemp hired a new cloth spreader.We are not convinced that Kemp'sreasons for his failure to recall Napier, Jr., on December 30, 1946,when he hired Bonee, are the true reasons for such nonrecall. Itis found, contrary to the Trial Examiner, that Kemp's testimony onthis point is not credible.Having found that the Respondent's explanation for its failure torecall Napier, Jr., on December 30, 1946, is not convincing, we turnnow to other evidence in the record which we believe, shows that suchfailure was due to discriminatory motives.Napier, Jr., was a mem-ber of the Union and was active in its behalf, although his activitiesseem to have been confined mostly to talking to other employees abouttheUnion.He wore his union button openly in the shop fromMay 1946 to the date of his layoff.Thus, the Respondent must havebeen aware that Napier, Jr., was a member of the Union.Heretofore,we have found that the Respondent through its supervisory staffinterfered with, restrained, and coerced the employees in the exerciseof the rights guaranteed in Section 7 of the Act, and that the Re-spondent rendered unlawful assistance to the AFL in violation ofSection 8 (a) (2) of the Act.Under the circumstances we concludethat it was in pursuance of this policy of discrimination against Unionmembers that the Respondent decided not to recall Napier, Jr., whenthe vacancy occurred.Particularly revealing as to the Respondent'sattitude are the circumstances under which the Respondent hiredHarold Bonee to fill the vacancy in Napier, Jr.'s, classification.Bonee who, prior to his employment by the Respondent, had neverworked in a shirt factory, applied for employment to Assistant Super-intendent Rogers.As hereinabove found, Rogers referred Boneeto Foreman Kemp and said that "if [Bonee] was going to work here[he] would have to belong to the AFL" and that, although the CIOhad won- the election "they were trying to get the CIO out and theAFL in."When Bonee went to see Kemp, Kemp hired him, ac-cording to Kemp's undenied testimony, upon the. recommendation 462DECISIONSOF NATIONALLABOR RELATIONS BOARDof Rogers.A few days later Bonee joined the AFL and about thesame time signed the petition for a new election which was circulatedin the plant by AFL adherents.Bonee left the Respondent's employvoluntarily sometime in October 1947.Upon the entire record we find, as did the Trial Examiner, thatNapier, Jr., was selected for the layoff because there was a shortageof work in his department.We find, however, that the Respondentdid not recall Napier, Jr., on December 30, 1946, when work for himbecame available because of his union membership and activities,thereby violating Section 8 (a) (3) of the Act.Blanche Smithworked at the plant as a pocket buttonhole operatorfrom July 1, 1944, until her layoff on October 17, 1946.At the timeof her layoff she worked in the parts department under ForeladyLatimer.Smith joined the Union in April 1946 and about a monthlater was issued a button which she wore openly in the plant. Shewas a member of the Union's negotiating committee. In its answerthe Respondent alleges that Smith was laid off for lack of work, thatupon being laid off she demanded her separation notice althoughitwas explained to her that this would separate her from the pay-roll; that she was given her separation notice and she stated thatshe could draw more unemployment compensation than she couldmake working at the plant; that in view of this attitude Respondenthas not recalled her, and that the Respondent is informed and believesthat she accepted work elsewhere.Smith was one of three pocket buttonhole operators working underLatimer at the time of her layoff, the other two being Vivian Toombsand Virginia Green.On or about October 17 all three were laid offfor lack of work.A few days later Toombs and Green were recalledtowork.Smith was- not. Smith had less seniority than either.Toombs or Green, 117 both of whom were also members of the Union.Smith went to the plant to see Latimer about a week after her layoff.Latimer told her that two operators were all they needed for thetime being and that she would be advised when her services wereneeded.Latimer then told Smith to get her separation notice whichshe did.The separation notice which is in evidence states that she.was laid off for lack of work and specifies "temporary" separation.118Following the layoff of Smith, Doris Bell, buttonhole down frontoperator, ran Smith's machine when the two remaining operators,Green and Toombs, had more work than they could manage. Bell'sassignment to Smith's machine, however, was not permanent but87Green was laid off again on November 15 and was never recalled allegedlybecause ofher disturbing influence in the plant. She is one of the complainants in this case.88These findings are based upon the credible testimony of Smith partially corroboratedby Latimer. SALANT & SALANT, INCORPORATED463lasted only until the workload was reduced.Such assignments werein accord with the practice existing in the plant not to recall a laid-offemployee for only a day's work, but to assign someone at the plantto perform the needed operation S9About 2 months after her layoff, Smith called Taylor on the phoneto inquire about work.Taylor said that work was slow.Duringthe same telephone conversation Smith asked Taylor how it happenedthat Doris Bell was working at her machine. Taylor replied thatshe didn't know that anybody was working on her machine adding,"Just let me tell you something.We are running this place to suitourselves." 9°Smith was never recalled. In November or Decem-ber of 1947 she obtained employment with the Brown Shoe Companyin Union City.At the time of the hearing, she was still working forthat company. Smith had worked at the shoe company about 4years before.After she obtained employment with the Brown ShoeCompany she did not at any time ask for a job at the plant."'At the hearing the Respondent contended that Smith was not re-called when work became available for her,92 because it was the policyand practice of the Respondent not to recall a laid-off employee whosecured employment at the Brown Shoe Company in Union City."'The Trial Examiner accepted this explanation and found thatthe Respondent's failure to recall Smith when work for her becameavailable was not discriminatory.We do not agree with the TrialExaminer's conclusion.Neither Taylor nor Latimer, the only wit-nesses who were questioned about the matter, testified that Smith hadnot been recalled for that reason. The Respondent's contention, there-fore, is not supported by the evidence.Moreover, the Respondent'sexplanation is without merit for another reason. Smith testified with-out contradiction that she did not obtain employment at the Brown89These findings are based upon the testimony of Smith, Green, Calhoun,Taylor, andLatimer which is in substantial agreement.90These findings are based on the testimony of Smith partially corroborated by Taylor.Taylor, however,testified that during this conversation she explained to Smith that Bellwas a buttonhole down front operator and sometimes when they needed a few extrapockets they let Doris Bell run them.81These findings are based upon the undenied testimony of Smith, which we credit.0 Implicit in the Respondent's explanation is the admission that sometime after thelayoff of Smith work became available for her.The record, however,isconclusive onthis point.The list of employees hired by the Respondent after May 1946 shows thatthe Respondent hired two pocket buttonhole operators,Margaret Hargrove on November20, 1946, Ruby Ellison on December 5, 1946,and three more buttonhole operators duringthe next 3 mouths.90The other purported reason for the failure to recall Smith, namely,Smith's allegedattitude in connection with her demand for a permanent separation notice, is too triflingto require refutation.There was no evidence adduced in support of this contention.Smith credibly denied that she ever stated to Paessler,clerk in Respondent's office, thatshe needed a separation notice in order to draw total unemployment compensation insteadof partial benefits.The separation slip, which is in evidence,specifiesa temporaryseparation. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDShoe Company until about November or December of 1947,or abouta year after her layoff.The evidence,however, is clear that work forSmith became available sometime before she obtained employmentwith the Brown Shoe Company. Thus, two pocket buttonhole oper-ators were hired in November-December 1946, and several othersduring the first 3 or 4 months of 1947.We therefore reject theRespondent's explanation as groundless.In addition to the Respondent'sfailure to furnish a reasonableexplanation for not recalling Smith, other evidence indicates thatthe Respondent failed and refused to recall Smith for discriminatoryreasons.Smith was an experienced employee whose competency wasnot questioned by the Respondent.It seems clear that the Respond-ent had knowledge of Smith's membership in the Union as wellas her membership on the Union's negotiating committee.ForeladiesTaylor and Latimer, Smith's immediate supervisors,have a longrecord of unlawful interference with employees'rights toself-organi-zation.Equally flagrant is the Respondent's own antiunion record.Upon the entire record, we are convinced,and we find,contrary tothe Trial Examiner, that the Respondent failed to recall Smith onDecember 5,1946, and thereafter when vacancies in her classificationoccurred, because of her union membership and activities, therebyviolating Section 8(a) (3) of the Act.Virginia Greenworked as a pocket buttonhole operator at theplant from 1941 until she. was laid off on November 15, 1946.Atthe time of the layoff she worked in the parts department under thesupervision of Virginia Latimer.The answer alleges that Greenwas laid offfor lack of work on November 15, 1946, and that she was"not recalled because while employed at the plant, she disturbed theworkers around her by constantly talking and visiting."Green joined the Union about the middle of April 1946, receivedher button about May 1, and wore it openly at the plant at all times.She was also a member of the Union's negotiating committee repre-senting the buttonhole and pocket operators in the parts department.There is no record that the negotiating committee held any meetingswith the Respondent.As a matter of fact,the Respondent refusedin August 1946 to recognize the Board's certification of the Unionon the ground that the bargaining unit was inappropriate.On October 17, 1946, Green and two other pocket buttonhole oper-ators in the parts department,Blanche Smith and Vivian Toombs,were laid off for lack of work. Several days later Green and Toombswere recalled,while Smith was not.Thereafter Doris Bell wasassigned to Smith's machine but did not work at it regularly.OnNovember 15 Green was laid off again after she turned down Taylor's SALANT & SALAM, INCORPORATED465offer on the buttonhole down the front operation in a different depart-ment.At the time of the layoff the following conversation occurredbetween Latimer and Green.Green said to Latimer : "Blanche[Smith] is laid off and you brought Doris Bell out here and put heron her machine and helped her work up her own work and we go home.She is still here.You didn't give her a yellow slip." Latimer repliedthat she would have to see Mrs. Taylor about that. Latimer also toldGreen that she would be recalled when they got some work.Latimersaid nothing about Green's alleged unsatisfactory conduct.Greenreceived a yellow separation slip dated November 15, 1946, under thesignaturesof Latimer and Taylor.The slip stated that she wastemporarily laid off for "lack of work" and was "subject to call." 94After her layoff Green telephoned Latimer and Taylor about re-turning to work. She also saw Taylor in person shortly before Decem-ber 5, 1946, at which time Taylor told her that the best thing for herto do was to get a job somewhere else, that Latimer didn't want herback because she created disturbances among the operators by goingaround and talking to them during working hours. Taylor told herto get a separation notice which she did on December 5, 1946. Theseparation notice contains the following statement : "Was first laidoff becauseof lack of work; her forelady refused to recall her afterrealizingthat the department operated smoother and with less dis-turbance without her." seIt is the Respondent's contention that Green was not recalled 96because she disturbed her fellow workers by her constant talking andvisiting.In support of this contention, Latimer, Green's immediatesupervisor, testified that Green was not called back because she wasdisturbing the operators by leaving her machine and talking to them,that she cautioned Green about that "lots of times," and that Taylortold her to try to keep Green at her machine.Head Forelady Taylortestified that Green stayed out on the floor too much, that prior tothe layoff she corrected Green for talking to the operators duringworking hours more than once, that she received complaints from theforeladies in the section about Green's talking and visiting, and thate4These findings are basedupon the testimony of Green, which we credit,and thelayoffslip whichis in evidence.Latimer denied Green's testimonyas to the conversationabout Doris Bell andstated that Bell was a buttonhole down the frontoperator, whichis a differentoperation from thatperformedby Green.^ Thefindingsin this paragraph are based upon the testimony of Taylorand Greenwhich in part is mutually corroborative.Green denied that the separationslip,whichshe took onthat day to the U.S.Employment Service, contained the statement set forkabove.Green's denial is not credited.^ Implicit in this contention is the admissionthat workbecame available for Greensometimeafter herlayoff.There is also ample evidenceto show thata number ofvacancies occurredin Green's classificationafter herlayoff.Seefootnote92,supra. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe did not recall Green because Latimer asked her not to.Greenadmitted that in March 1946 she was asked by her forelady not to talkduring work, but stated that during the 2 or 3 months before her lay-off she was never reprimanded for being away from her machine. Shetestified that Latimer did not tell her at the time of the layoff thatshe was being laid off for disturbing other employees or because herwork was unsatisfactory.The Trial Examiner credited the explanation of Latimer and Taylorfor the layoff and nonrecall of Green and recommended the dismissalof the complaint as to Green.While we agree that the layoff wasnondiscriminatory, we believe that the Respondent failed and refusedto recall Green for discriminatory reasons.We are satisfied that the explanation offered by Latimer and Taylorfor not recalling Green was but an afterthought and is not to becredited.The temporary layoff slip issued to her on November 15said nothing about Green's objectionable conduct.The slip statedmerely that she was laid off for lack of work and was "subject to call." 91Green testified without contradiction that at the time of her layoffLatimer told her that she would be recalled when they got some workand that nothing was said about her allegedly unsatisfactory conduct.According to Taylor's own testimony, she offered Green at the timeof her layoff another operation in another section which Green turneddown, an offer which Taylor would have hardly made if Green, in.fact, was a disturbing influence 98 Likewise, inconsistent with Taylor'sassertion that Green "stayed on the floor too much" is her own ad-mission that Green was a "good operator ... she made time," thatGreen's average production was in excess of her production quota.99Under these circumstances, and as we have previously found thatneither Latimer nor Taylor were witnesses whose testimony could betrusted implicitly and because in a number of instances we have refusedto credit their testimony, the Trial Examiner's finding adopting Tay-lor's and Latimer's explanation with regard to the refusal to recallGreen is reversed.In view of the failure of the Respondent to provide a reasonableexplanation for the refusal to reemploy Green on or about December5, 1946, when work for her became available, we are satisfied that9'This fact acquires particularsignificancein view of the undenied testimony of Latimer,who issuedthe layoffslip, that she was instructedto put on each yellow layoffslip issuedthecompletereason forthe layoff.11Green's refusalto acceptthis offer is not allegedby theRespondent as a reason forits failureto recall her.99We have held thatinconsistenciesin the testimonyof a witness,credited by theTrialExaminer,constitutegrounds for reversalof the TrialExaminer'scredibilityfinding.Cf.SecurityWarehouse and Cold Storage Company,35NLRB857;Eastern Coal Cor-poration,79 NLRB 1165. SATsANr & SALANT,INCORPORAfrED467underthe circumstances such failure was due to Green's union mem-bership and activities.Discriminatory motivation is indicated byGreen's union membership and activities, the Respondent's oppositionand hostility to the Union, its unlawful interference with the em-ployees' right toself-organization, and the antiunion record of Taylorand Latimer, who were primarily responsible for the refusal to re-employGreen.100Upon theentirerecord we find, contrary to the Trial Examiner,that the Respondent on or about December 5, 1946, and at all timesthereafter, denied employment to Green because of herunionmember-ship and activities, thereby violating Section 8 (a) (3) of the Act.Hilda Whiteworked at the plant as a pocket setter from March1934 until her layoff on October 19, 1946.At the time of her layoff,and for about 3 weeks before, she was working in the parts departmentunder the supervision of Forelady Latimer.Prior to that she hadworked in Section 2. In October 1948 she was recalled to work andat the time of the hearing was working at her former job in the partsdepartment under the supervision of Latimer.101White joined the Union in March 1946 and was issued a button inMay, which she thereafter wore in the plant until about 2 months afterthe election.In addition she solicited three employees to join theUnion.On one occasion shortly after the election, SuperintendentStone asked her: "Hilda, where is your pass to Heaven?" to whichshe replied that she had left it home.Again, about a month after theBoard election, I-lead Forelady Taylor asked about her union buttonand when White replied that she didn't have one on, Taylor said,"But you have been wearing one. I would like to see you do some-thing else." 1°2White was laid off on October 19, 1946, together with 5 other pocketsetters, all of whom were union members, allegedly for lack of work.At the time of the layoff there were 11 pocket setters in the parts de-partment.The 5 pocket setters who were retained had less senioritythan White and all of them wore AFL buttons.At the time of thelayoff, Latimer told White that she would be called back "when theygot material" and gave her a layoff slip which stated that she wasbeing laid off for lack of work and "was subject to call." In Novem-100The circumstance that the Respondent had previously recalled Green and Toombs,both of whom were union members, does not militate against the conclusion that thesubsequent refusal to employ Green waspromptedby discriminatory motives.Equallytenable would be the explanation that Green and Toombs were recalled for considerationsof expediency,for in addition to Blanche Smith they were the only pocket buttonholeoperators in Latimer's section.Moreover,a few weeks after such recall Green was laidoff once more and this time for good.101The offer of reemployment was made on September 28, 1948, through the U. S. Employ-ment Service.102 See Section III,C.Supra,where we made these findings. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 1946 White accepted employment at the Martin ManufacturingCompany-in Martin, Tennessee.103Of the 6 pocket setters who werelaid off onOctober 19, 3 were eventually recalled, while 2 of thoseretained were not working at the time of the hearing.1 1 Latimertestified that when it came to a choice of laying off pocket setters, shekept the ones who had regularly worked in her department withoutregard to any over-all seniority in the plant and that it was for thisreason that White was included among those who were laid off.Lati-mer's testimony in this respect was uncontradicted and is credited.The answer alleges that White "was not recalled because she ac-cepted employment elsewhere." 105 In support of this contention,Head Forelady Taylor testified that after work picked up Latimerinquired about White and found out that she was working somewhereelse, and did not recall White for that reason.Neither Taylor norLatimer gave any particulars concerning this inquiry.White, how-ever, testified without contradiction that in November 1946 she securedemployment With the Martin Manufacturing Company at Martin,Tennessee.Superintendent 'Stone testified that it Was the generalpolicy and practice of the Respondent not to recall laid-off employeeswho accepted other employment inUnion City.Stone did not testifythat it, was the practice of the Respondent not to recall employees whosecured employment outside Union City.Here the record showsthatWhite obtained employment with a company located in anothercity.Moreover, it appears from Stone's own testimony that at aboutthis time the Martin Manufacturing Company was raiding the Re-spondent's employees.Nor did Stone make it clear whether thispractice of the Respondent applied to a temporarily laid-off employee,such as White, who after the issuance of a temporary layoff slip, neverasked for, nor was issued, a separation slip, and thus indicated herdesire to return to the plant when work for her became available loeWe find, therefore, contrary to the Trial Examiner, that Taylor's ex-planation that White was not recalled because of her employment else-where is not entitled to credence.In the absence of a reasonable explanation as to why the Respond-ent did not recall White when work for her became available, and uponma The findings in this paragraph are based on the undenied testimony of White which wecredit.104These findings are based on the testimony of White, Latimer, and Stone, which is insubstantial agreement and which we credit.105The answer does not allege, nor did any of the Respondent's supervisors testify,that they did not recall White because she failed to apply for reinstatement. Indeed, asnoted above, it was Respondent's practice and policy to recall laid-off employees withoutany application for reinstatement.Moreover,White was told that she would be calledback "when they got material"Her layoff slip stated that she was "subject to call"The office had her address.100During the period between November 1946 and April 1947, the Respondent hired 14girls in White's classification. SALANT & SALANT, Il^^TCORPORATEfD469the entire record we are convinced and find, contrary to the TrialExaminer, that such failure was discriminatorily motivated.107 Suchmotivation is indicated by White's union membership and activities,the fact that both Stone and Taylor were displeased with her forwearing a union button; Taylor's remark that she would like Whiteto do-something else; the fact that White was one of the oldest em-ployees at the plant whose competence as an operator was never ques-tioned by the Respondent; and finally, the background of unlawfulconduct on the part of Respondent's management and supervisors.Upon the entire record, we find as'did the Trial Examiner, that theevidence fails to establish the allegation of the complaint that Whitewas laid off because of her union membership and activities.Wefind, however, contrary to the Trial Examiner, that the Respondentdid not recall White when work for her became available because ofher union membership and activities, and thereby violated Section8 (a) (3), of the Act.Earlie Butlerbegan working at the plant in July 1943 as a pocketsetter.Thereafter, she performed various operations, including bartacking and pencil stitching.At the time of her layoff she had beendoing pencil stitching and bar tacking in the parts department underthe supervision of Latimer.The answer alleges that Butler was laidoff for lack of work on November 1, 1946; that at that time she re-quested and was given a separation notice even though a temporarylayoff was all that was contemplated ; that the Respondent is informedthat she accepted employment elsewhere and for that reason she hasnot been recalled to work at the plant.Butler joined the Union early in April 1946 and was issued a buttonwhich she wore from sometime in May 1946 until about a week afterthe election.She attended most of the union meetings. Butler cred-ibly testified that in May 1946 Forelady Latimer said to her that shewas "surprised at [Butler] wearing the CIO [button]."On November 1 Butler and Ellis Calhoun, also a pocket setter, ranout of work. Calhoun was assigned to sewin'-buttons; Butler, how-ever, was laid off.Latimer told Butler that she had no work forButler and that she would have to lay her off; that she didn't knowhow long they would be without work, but Butler would be calledback when there was some work. At that time Latimer gave her alayoff slip, which stated that Butler was laid off for lack of work and107The Respondent also adduced evidence showing that some of the six pocket setterswho were laid off and who were members of the Union were later recalled.This evidence,however, does not conclusively establish the absence of discriminatory motivation withrespect to white.Thus, Ruth Smith, one of the employees so recalled, was forced towithdraw from the Union and sign up with the AFL. There is no evidence as to thecircumstances under which the recall of other pocket setters occurred. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas "subject to call."On November 12 Butler asked for and receiveda permanent separation slip in order to obtain full benefits underunemployment compensation insurance. In January 1947 she securedemployement at the Union City plant of the Brown Shoe Company.In September 1948 the Respondent offered Butler reemploymentthrough the U. S. Employment Service, which she declined.At thehearing, she stated that she did not want a job at the plant 108In support of the Respondent's contention that Butler was notrecalled because she received employment elsewhere, Forelady Latimertestified that there was no other reason for laying off Butler than lackof work, that when work picked up she inquired of one Webster, thelady that Butler had lived with, where Butler was and was informedthat she was working at the Brown Shoe Company, whereupon sheabandoned the idea of recalling Butler.109Latimer could not fix thetime of her conversation with Webster.Respondent adduced evi-dence indicating that it was the policy and practice of the Respondentnot to recall laid-off employees who secured employment at the BrownShoe Company in Union City.The Trial Examiner credited the testimony of Latimer and con-cluded that Butler was not recalled because she secured employmentat the shoe factory.We disagree for the following reasons.Butlertestified without contradiction that she secured employment at theBrown Shoe Company in January 1947. The record, however, showsthat between November 1, 1946, when Butler was laid off, and thetime in. January 1947 when Butler secured other employment, theRespondent hired the following operators in the classifications forwhich Butler was qualified : Betty Gilliland, pencil stitch, on Novem-ber 18, 1946; Wellyn Greer, pencil stitch, on November 21, 1946;Evelyn McKinney, pockets on, on November 25, 1946; and PeggyCoday, bar tack, on December 3,1946110Thus, it is clear that employ-ment for Butler had become available sometime before Butler securedemployment at the Brown Shoe Company. No attempt, however,was made by Latimer to communicate with Butler at that time.Weare satisfied, therefore, that employment at Brown Shoe Companycould not have been the reason for not recalling Butler in Novemberand December 1946.In the absence of a reasonable explanation as to why the Respond-ent did not recall Butler when work for her became available, andupon the entire record, we are satisfied, contrary to the Trial Exam-108 The findingsin this paragraphare based upon the testimony of Butler and Latimer,which is in substantial agreement.30BThus theRespondent itself did not regard the issuanceof thepermanent separationslip to Butler as a reason for not recalling her.110 This finding is based on the list of employeeshired by theRespondent subsequent toMay 20,1946,preparedby theRespondent and introduced in evidence. SALANT & SALANT, INCORPORATED471iner, that such failure was discriminatorily motivated:Such motiva-tion isindicated by Butler's union membership and activities, thefact that Forelady Latimer was "surprised" at her wearing a unionbutton, the fact that Butlerwas anexperienced employee, whosecompetency was not questioned by the Respondent, and, finally, thebackground of the Respondent's opposition to the Union and the anti-Union animus of the Respondent's supervisors.Upon the entire record, we find, contrary to the Trial Examiner,that the Respondent failed to recall Butler when work for her becameavailable because of her union membership and activities, therebyviolating Section 8 (a) (3) of the Act.Myrtle Goreworked at the plant from 1937 or 1938 until October15, 1946, when she was laid off.The answer alleges that Gore waslaid off for lack of work on October 15, 1946, and that thereafter shewas requested to return to work but failed to appear.During herentire employment she was a collar hanger or collar setter operator.At the time of her layoff she was working in Section 2 under thesupervision of Forelady Andrews.There were two other collar hang-ers in Section 2, Ann Conley and Mary Hunt, both junior to her inpoint of service and both union members, and eight other collarhangers in the other four sections.Gore joined the Union in April 1946, was issued a button and woreit "several times."She quit wearing it after the election, when theRespondent began to lay off employees. In September 1946 Fore-lady Andrews reprimanded her and two other employees for talkingduring working hours.All of themweremembers of the Union. Onthe other hand, as found above, Andrews overlooked talking duringworking hours by employees who were members of the AFL. Beforethe election, Andrews also questioned Gore in the presence of thesame employees as to what they did at union meetings and said thatSalant would never sign a contract with the Union but would ratherclose the plant, and that she, Andrews, would not work under theUnion 111On October 15, 1946, Gore was laid off for lack of work 112 Collarhanger Conley was put on repairs for a few days and was laid off afew days later, while Hunt, a third collar hanger in the section whohad less seniority than Gore, was retained and transferred to anothersection 113Also retained were collar hangers in other sections whohad less seniority than Gore.On November 5, 1946, Gore returned to"'See Section III, C, supra, where we made this finding, crediting Gore and rejectingAndrews' denial that she made the statements attributed to her.Gore exceeded her production quota.The Respondent did not questionher competencyav collarhanger.1z Section 2 at the time, while not closed, was not operatingas a full section. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant and at her request was given a permanent separation slip.After November 5 she did not apply for reemployment because, asshe credibly testified, Andrews told her at the time of her layoff thatshe would be recalled when needed.Gore was not. reemployed untilSeptember 1948 when the Respondent offered and she accepted workthrough the U. S. Employment Service.It is the Respondent's contention (a) that Gore was laid off for lackof work, and (b) that a few weeks after Gore's layoff she was offeredreemployment which she failed to accept.114 In support of this conten-tion Forelady Andrews testified that Gore was laid off for lack ofwork and that "a few weeks after she was laid off" Taylor instructedher to recall Gore; that she telephoned Gore's home twice but noone answered the telephone; that she reported that fact to Taylor whothen told her to tell Gore's daughter, Athela Claybourn, to ask hermother to report for work; that she went to Claybourn, told her aboutthe telephone calls, and requested Claybourn to tell her mother to comeback to work; and that Gore did not return to the plant in accordancewith her request.Taylor testified that within a month or two afterGore's layoff, she instructed Andrews to ask Gore to come back towork, that Andrews reported that she had called Gore on the telephonebut was unable to get her, that she then instructed Andrews to contactClaybourn, who worked at the plant, and that Andrews reported backto her that she had talked to Claybourn. Taylor also testified that sheasked Claybourn why her mother did not report for work and thatClaybourn replied that her mother wasn't feeling well and also hadsome cleaning that she wanted to finish before she came back to work.After that conversation, according to Taylor's testimony, she thoughtthat Gore, was not interested in working at the plant.Gore denied receiving word through her daughter, who was livingwith her at that time, or through anybody else that Taylor wantedher to report to work. Claybourn, Gore's daughter, also denied thateither Andrews or Taylor asked her to tell her mother to return towork or said anything about it to her.Nor, according to her testi-mony, did she ever report to Andrews or Taylor that her mother didnot want to return to work.115 Thus, we have a sharp conflict in testi-mony as to whether or not Gore was offered reemployment. The TrialExaminer resolved the conflict in favor of Andrews and Taylor.Wedo not agree. In making his credibility finding the Trial Examiner114 Implicit in the Respondent's defense is an admission that work for Gore became avail-able and that no application for reemployment on Gore's part was necessary even thoughshe secured a permanent separation slip.There is also evidence showing that betweenNovember 1946 and March 12, 1947, the Respondent hired seven or eight collar hangersor collar setters.115Gore's sister,Louise Roney, also worked at the plant.Taylor lives a block fromGore's home.Forelady Hammond lives across the street from Gore'shome. SALANT & ISALANT, INCORPORATED473proceeded on an erroneous assumption that Claybourn although calledas a witness was not questioned about the matter.He failed also totake into consideration the fact that both Andrews and Taylor werebiased against the Union and had previously, as found by the Board,engaged in unlawful interference with the Respondent's employees'right to self-organization.He also failed to consider the preponder-ance of mutually corroborative evidence in this record showing thatthey engaged in conduct proscribed by the Act, including discrimina-tion against certain employees because of their union membershipand activities.Moreover, we have found both of them to be untrust-worthy witnesses in a number of instances detailed. above.We find,therefore, contrary to the Trial Examiner, that Andrews and Taylordid not attempt to recall Gore for work either "a few weeks" after herlayoff or at any time thereafter until September 26, 1948.In the absence of a reasonable explanation as to why the Respond-ent did not recall Gore until September 28, 1948, and upon the entirerecord, we are satisfied, contrary to the Trial Examiner, that suchfailure was discriminatorily motivated.Gore was one of the oldestemployees in the plant in point of service.Her competency was notquestioned by the Respondent.Her membership in the Union wasknown to the Respondent's supervisors.Her immediate supervisorstated to her that the Respondent would close the plant rather thansign a contract with the Union, and that she (the supervisor) wouldnot work under a union contract.Upon the entire record we find that the General Counsel failedto sustain the burden of proof that Gore's layoff was due to dis-criminatory reasons.However we find, contrary to the Trial Ex-aminer, that the Respondent failed and refused to recall Gore fordiscriminatory reasons in violation of Section 8 (a) (3) of the Act.Sarah Anna Conleyworked at the plant as a collar setter, also calledcollar hanger, from January 1944 until her layoff on October 30, 1946.Conley had been working in Section 4, filling the place of an employeewho was on sick leave, but was returned to Section 2 where she washelping to finish up and repair.When the work in Section 2 was"practically discontinued," Conley was laid off.The answer allegesthat Conley was laid off on October 30, 1946, that she was offeredwork in another section which she refused, and that she has acceptedemployment elsewhere.Conley joined the Union in May 1946 and wore a union button inthe plant. Sometime before the election, Head Forelady Taylor askedher how the Union was coming along in Section 2, to which she repliedthat it was coming along all right.Taylor said, "Well it's a mess;I don't want any of it in mine."929979-51-vol. 9232 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time of her layoff Conley received a yellow layoff slip signedby Taylor, which stated that she had been laid off for "lack of work"and was "subject to call." 118On December 2 the Respondent hiredLottie Burnett 117 as collar hanger in Section 3.Conley returned tothe plant to inquire about work a few days after the Respondent hiredBurnett 118She was told by Taylor that there was no work for her.Conley did not come back again. In January 1948 she went to workfor the Brown Shoe Company.It is the Respondent's contention that at the time of the layoff Conleywas offered another job, which she refused, and that Conley was notrecalled for that reason118 In support of this contention Head Fore-lady Taylor testified that when the operations in Section 2 were dis-continued she offered Conley a job of collar hanger in Section 3 onGaucho shirts, the only place then open for a collar hanger, whichConley refused stating that she "would go home before she would hangthese damn [Gaucho] collars"; that about a month after her layoffConley came back to ask for work, that she told Conley on that oc-casion that she hired Burnett to do the work that she had offeredConley and that as Conley had refused the only thing they hadfor her she concluded that Conley was not interested enough in help-ing her.- Forelady Andrews testified that she was present duringthe conversation between Taylor and Conley at the time of the layoff,that Taylor offered Conley work in Section 3 on Gaucho collars, andthat Conley stated that she would rather go home than work onGaucho shirts.Conley denied that she had refused to work on Gaucho shirts andtestified that she worked on them as long as they gave her Gauchos.Without resolving the evident conflict in testimony as to whetherConley was offered another job at the time of her layoff, we are satis-fied that, assuming that Conley did refuse, to work on Gauchos, suchrefusal was not the real reason for the Respondent's failure to recallConley when work for her became available. If, as the Respondent'switnesses assert, Conley's refusal to accept work on Gauchos was such116This finding is based upon the undenied testimony of Conley which we credit.114Burnett was a former employee,who had left Respondent's employ about a year beforeConley's layoff.118While Conley testified that she returned to the plant on November 1, she also testifiedthat it was after the Respondent hired Burnett.We find that Conley returned to theplant after December 2, 1946, when Burnett was hired.119Another reason alleged in the answer for the nonrecall of Conley is "employmentelsewhere."This is inconsistent with the Respondent's position that Conley was notreemployed because of her refusal to accept work in another section.Moreover the recordshows that she did not accept employment with the Brown Shoe Company until January1948, or long after work for her became available.120 Conley's version of this conversation is in substantial agreement with that of Taylor.According to Conley, she asked Taylor why she rehired Burnett in preference to her and thatTaylor replied,"You didn't want that work when it was offered to you," to which Conleysaid, "I didn't tell you that I didn't want it," and that she then left the plant. SAI.ANT & $ALANT, INCORPORATED475a gross breach of loyalty on Conley's part as to disqualify her for re-employment, it is extremely unlikely that Taylor would have issuedher on October 30 a temporary layoff slip which stated that she was"subject to call," thereby assuring Conley of 'continuing reemploy-ment rights.At the time of the layoff Conley had been in the Re-spondent's employ for almost 3 years.Her competence was notquestioned by the Respondent.Furthermore, despite Taylor's con-tention that she then.needed a collar hanger in Section 3, Burnettwas not hired for that job until over a month later.Upon the entire record we find the Respondent refused to recallConley when work became available 121 because of her union member-ship and activities, thereby violating Section 8 (a) (3) of the Act.Marcia Cunninghambegan working at the plant in 1944. Sheworked about 8 months, quit because of illness, and returned in Feb-ruary 1946.She was employed in the finishing department as ashoulder former under the supervision of Adele King. She was laidoff on October 28, 1946.The answer alleges that Cunningham waslaid off for lack of work and was not recalled because of "her abusivelanguage while she was employed at the plant."Cunningham joined the Union in April or May 1946, and thereafteropenly wore a union button in the plant. She solicited employeesto join the union.On October 28, 1946, she was laid off by Assistant SuperintendentRogers, purportedly for lack of work.Another shoulder former,Mary Merritt, was laid off at the same time Cunningham received alayoff slip from Rogers which stated that she was laid off for lack ofwork and was "subject to call."Later she was given a separationnotice which stated that she was separated "temporarily" for "lack ofwork."In September 1948, she was offered her former job throughthe U. S. Employment Service, but could not accept it for personalreasons.There were about 10 operators doing shoulder forming in hersection.Only Cunningham and Merritt were laid off.The otherswere retained.At the time of the layoff the shoulder formers wereworking part time for lack of work.All those retained, exceptWheeler and Poole who were AFL members, had more seniority thanCunningham.The evidence is conflicting as to Wheeler and Poole.Cunningham testified that they were hired after she had returned tothe plant after her illness and that she taught them shoulder forming.Assistant Superintendent Rogers, on the other hand, testified that hehad checked the personnel records and found that Wheeler and Poolewere employed before Cunningham was rehired in February 1946.In We find that work became available for Conley sometime between November 5 andDecember30, 1946, when three collar hangers were hired by the Respondent. 476DECISIONS OF NATIONALLABOR RELATIONS BOARDAdele King's testimony is in accord with that of Rogers.We creditthe testimony of Rogers and King in this respect..Cunningham wasnever recalled.Respondent offered no evidence in support of the allegation in theanswer that Cunningham was not recalled because of "her abusivelanguage at the plant."Nor did it offer any other explanation for itsfailure to recall Cunningham when work for her first became availableduring the January-March 1947 period when seven shoulder formerswere hired by the Respondent.Cunningham admittedly was laidoff for lack of work and for no other reason.Her separation noticestates that she was separated "temporarily" for lack of work.As anemployee whose competence was not questioned by the Respondent, shenormally would have been recalled to work without any applicationon her part when work became available-Upon the entire record, and particularly in view of the Respondent'sother unfair labor practices, we find, contrary to the Trial Examiner,that the Respondent did not recall Cunningham after work for herbecame available in January-March 1947, because of her union mem-bership and activities, thereby violating Section 8 (a) (3) of the Act.Montez Adams,also referred to as Montez Capparelli, worked inthe parts department under the supervision of Forelady Simmonsas a sleeve boxer from January 1946 until her layoff on October 17,1946.The answer states that Adams was laid off for lack of work andwas not recalled because she was not as efficient as others and becauseshe accepted employment elsewhere.Adams joined the Union in April 1946, was issued a button andwore it openly at the plant until she was laid off.She passed out someunion cards before the election. In April 1946 Forelady Simmonsasked Adams if she had joined the Union and stated that employeeswould not be benefited by the Union but would lose, and asked hernot to join the Union.122Adams was laid off by Simmons on October 17, 1946, allegedly forlack of material.At the time of the layoff there were five sleeveboxers : Adams, Stanfield, Dyer, McDaniel, and Hazelwood.123 Adams,Stanfield, and Dyer, all of whom were union members, were laid offabout the same time 124The laid-off sleeve boxers had less senioritythan McDaniel and Hazelwood who were retained.After her layoffAdams telephoned Simmons twice and asked when Simmons would122See Section III.C,, supra,where we found that Simmons questioned Adams and madethe statement attributed to her.123As a matter of fact, Hazelwood was engaged on a different operation, sleeve facing,as distinguished from sleeve boxing.124 The record shows that Stanfield was laid off on November 14, 1946, andDyer waslaid off some time before. .SALA11IT& SALAiNTT,NCORP:ORATED477recall her to work and Simmons "didn't know each time."On Novem-ber 12, the Respondent hired, as a sleeve boxer, one Bonnie Wells, whohad been working at the plant in 1939 or 1940.Adams secured em-ployment at the Martin Manufacturing Company, at Martin, Ten-nessee, onNovember 12, 1946. In September 1948 the Respondentoffered Adams, through the U. S. Employment Service, employmenton an operation other than sleeve boxing, which she accepted.Adamsworked at the plant until December 1948 when she voluntarily quit.Adams testified that the production quota on sleeve boxing was 112dozen per day and that her own average was 70 to 80 dozen.Adams,however, explained that she didn't make production because she wasworking on a side machine and had to get up and walk some distanceto fetch her work, and that Stanfield and Dyer were in the samesituation,whereas the other sleeve boxers stayed in the line all thetime.In support of the Respondent's position, Simmons testified thatwhen the time came for a layoff, the best operators were kept, thatis, the onesthat made production; that if two operators had the sameability and were making the same production, then the choice wasmade on the basis of seniority; that there was a slackening of workduringOctober 1946; that Adams never made production; that Mc-Daniel 125 wasretained because she made production and her workwas good.Taylor testified that Adams did not make production asshe was alwaysrunning around talking to other people during workinghours andthatWells was hired on November 12 becauseshe was agood operator and had previously been in the Respondent's employ.The TrialExaminercredited the testimony of the Respondent'ssupervisors and found that Adams was selected for the layoffbecauseof her poor production record. - He also found, apparently on theassumptionthat Adams was a poor operator, that there was no dis-criminationin not recalling Adams at the time Wells was hired.Wedo notagree.Adams testified without contradition that Simmonstold her at the time of the layoff that she was being laid off for lackof materialand said nothing about her alleged poor production recordbeing thereasonfor her selection for layoff, or that she would notbe recalled for that reason.No separation slip of any kind was issuedto Adams, thus indicating that the separation was not intended tobe permanent.Nor did Simmons tell Adams, when Adams twiceinquired about reemployment, that she would not be reemployed be-cause ofher poor productionrecord.012 This is the same McDaniel heretofore identified as one of the employees who circulatedthe petition for a new election. 0478DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimmons conceded that an employee out of the line would notnormally be expected to turn out as much production as an employeewho was in line because the former must carry her work instead ofhaving it "shot" to her. Simmons did not deny that Adams workedon a side machine.While the Respondent was laying off sleeve boxersin Simmons' section allegedly for lack of work (sleeve boxers Adams,Dyer, and Stanfield were laid off during the October 16-November14 period) the Respondent hired sleeve boxer Bonnie Wells, andplaced her in Simmons' section on November 12, only 2 days beforeStanfield's layoff.Two other sleeve boxers were hired within the nextfew months, Thornton on January 6, 1947, and Van Duzen on April18, 1947.However, none of the three laid-off sleeve boxers, all ofwhom were union members, was recalled. In the summer of 1946Simmons asked Adams "which she was for, the CIO or the AFL,"stated that Adams would not be benefited by the Union, and askedher not to join the Union. This incident, as well as the others dis-cussed in Section III,C, supra,establish Simmons' bias against theUnion.Simmons' antiunion bias together with the prior and con-temporaneous unfair labor practices engaged in by other supervisorsfurnish ample basis for an inference of discrimination in not recallingAdams when work for her became available.As to the Respondent's defense that Adams obtained employmentelsewhere, the record shows that on November 12, 1946, following hertwo unsuccessful attempts to ascertain from Simmons when she wouldbe recalled, Adams secured employment with the Martin Manufac-turing Company at Martin, Tennessee.No evidence was adduced asto whether the Respondent made inquiry about Adams' whereaboutswhen work for her became available or whether the Respondent knewthat Adams had secured such employment in November 1946. Assum-ing, however, that the Respondent knew of such employment, therecord is clear that under the Respondent's policy and practice,employment outside Union City normally would not have barredher recall.Upon the entire record we find that the evidence fails to sustainthe allegation of the complaint that Adams was laid off discrimina-torily; we find, however, contrary to the Trial Examiner, that theRespondent failed and refused to recall Adams when work becameavailable because of her union membership and activities therebyviolating Section 8 (a) (3) of the Act.Walter. Gardnerbegan working at the plant in 1938 and had severaljobs in various departments.He worked as a cloth spreader, bundleboy, shipping clerk, and, for the year and a half preceding his layoff,as a junior mechanic.. At the time of his layoff he was working under 479the supervision of Foreman Millsap.He was the only junior mechanicemployed at the plant.The answer alleges that Gardner was laidoff for lack of work on October 4, 1946, that he was "junior mechanic"and experienced mechanics were retained when he was laid off.Gardner joined the Union in May 1946.He was elected chairmanof the negotiating committee, the other members of the committeebeing Lexie Smith, Evastine'Calhoun, Jewel Read, James Mullins,Eloise Buie, Cleron Smith, Blanche Smith, and Ann Smothermon.It does not appear that the Union ever informed the Respondentof the names of the members of the committee since the Respondentrefused to recognize the Board's certification of the Union as the bar-gaining agent of its employees.The committee had no meetingswith the Respondent.Gardner was issued a union button which hewore openly in the plant part of the time until about a month afterthe election.Gardner and Mullins were observers for the Union atthe July 19, 1946, election, while Vernon Forrester and Walker wereobservers for the AFL.In the middle of August 1946, Foreman Millsap stated to Gardneron two occasions that he didn't think Mr. Salant would ever bargainwith the Union, but he was pretty sure that he would with the AFL.Gardner also had several conversations with Foreladies Simmons andAndrews in the course of which they made similar statements.Onone occasion Head Forelady Taylor expressed her astonishment thathe was so active in behalf of the CIO.126 Forrester, who was seniormechanic, was active in behalf of the AFL. Forrester was frequentlyabsent from his work and Foreman Millsap didn't reprimand himfor it.Forrester carried AFL cards with him.On October 4,1946, Millsap and Superintendent Stone told Gardnerthat they didn't have enough work for all the mechanics and wouldn'tneed him any more. Gardner asked about Forrester. Stone repliedthat Forrester had been with the Company longer than he had.Stone did not criticize Gardner's work.Gardner received his checksas well as a separation notice the same day.He left his address andtelephone number.He told Stone that they could reach him bytelephone or through a relative of his wife who was working at theplant.He did not return to the plant, nor was he ever recalled whenwork for him became available.On May 12, 1947, the Respondenthired a new employee, Paul Russell, as a junior mechanic.In support of the Respondent's position Stone testified that Gardnerwas laid off for lack of work caused by shortage of material, which120These findings are based upon the testimony of Gardner,which we credit despite thedenials of Foreladies Simmons and Taylor. See Section III,C, supra,where we foundthat the afore-mentioned statements were made to Gardner. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessitated curtailment of production and consequently a cut backin the mechanical force; that Gardner was the only junior mechanicat the plant; that senior mechanics were kept because it was the policyto keep the more highly skilled employees when it came to a layoff.Stone also testified that Gardner never applied for reinstatementand that Russell was not hired until May 12, 1947. Respondent offeredno explanation for its failure to recall Gardner in May 1947 when ithired Russell as junior mechanic, although it was the Respondent'spolicy and practice to recall an employee who was laid off for lackof work, unless such employee was not an efficient worker, or inthemeantime had obtained employment elsewhere in Union City.Gardner was an old and satisfactory employee whose competencewas never questioned by the Respondent, nor had he obtainedemployment elsewhere at the time Russell was hired.The Respondent contends that it was under no obligation to locateGardner 7 months after his layoff.We see no merit in this conten-tion.There was no showing that the Respondent's practice of re-calling laid-off employees was limited to those employees separatedonly a 'short time.The separation slip issued to Gardner indicatesthat the Respondent ceased to employ Gardner "temporarily."Therecord also shows that several other vacancies in classifications whichGardner could have filled occurred within a shorter period than 7months. Before the end of 1.946 three men were hired in classifica-tions for which Gardner was qualified-cloth spreader, bundle boy,and shipping clerk.The Respondent did not offer Gardner any ofthese positions.The Respondent knew that Gardner was a member of the Unionand that he acted as an observer for the Union at the July 19 elec-tion.While there is no direct evidence that the Respondent alsoknew that Gardner was chairman of the negotiating committee, suchknowledge on the part of the Respondent under the circumstancescan be reasonably inferred.As Superintendent Stone testified inconnection with Mullins' threat to whip him, ". . . in a place like that,information gets around and gets to you," it is hard to keep anythingsecret in the plant particularly in a "small town."The record indi-cates that all the members of the negotiating committee with the ex-ception of Calhoun and Smothermon were either discharged, laid off,or suspended.Calhoun and Smothermon quit Respondent's employbefore the hearing.127Upon the entire record, we find, contrary to the Trial Examiner,that the Respondent did not recall Gardner on May 12, 1947, because127These findings are based on the testimony of a number of witnesses,for the GeneralCounsel including Smothermon,Reed, Calhoun,Gardner,Mullins,Blanche Smith, andothers. SALANT & SALANT, INCORPORATED481of his union membership and activities, thereby violating Section 8(a) (3) of the Act.4.Employees allegedly discriminated againstVerlie D. TVrightworked at the plant from February 15, 1943, toMay 28, 1946, when he was laid off.At the time of his layoff, andfor several months before,Wright spent most of his time workingas a collar turner, also called collar creaser.He was the only em-ployee in the plant engaged in that type of work.Another em-ployee, Luly Hays, trimmed the points of the collars on which Wrightworked.Wright also spent one-fourth to one-third of his time onpocket pressing.During his employment with the RespondentWright worked for a few days in the shipping department and afew days as bundle boy.Wright joined the Union in April 1946.He was issued a CIObutton in May and wore it while working in the plant until his lay-off.He passed out five or six union membership cards outside theplant.On May 28, 1946, Wright was laid off because the Respondent dis-continued making the type of collars which required pressing, thework Wright had done. Luly Hays was laid off at the same timeand for the same reason.So far as the record shows the Respondentnever resumed the operation on which Wright and Hays wereengaged.12sIn April 1946 Superintendent Stone told Wright about the im-pending changeover and promised to give him another job becausehe had made "a good hand" and because of his knowledge of severaloperations.Similarly, Assistant Superintendent Rogers and Fore-man Millsap assured him that they would find something else for himto do after the changeover took effect.After his layoff Wright madeseveral inquiries at the plant about work and was told that there wasno suitable opening for him.On one of these visits to the plant heasked Stone for a job as bundle boy, which job had been vacated byBillie Cochran, but Stone replied that he could not give it to him be-cause Cochran was expected to return shortly.Wright also informedStone that the pocket pressers had offered to lay off for a day or aweek in order to give him employment but Stone stated that that"would not work out."Wright made no inquiries after August 1946.The record contains no evidence showing that at the time ofWright's layoff on May 28, 1946, or thereafter there was a job openingwhich he could fill.128The findings in the preceding three paragraphs are based upon the testimony ofWright and Superintendent Stone, which we credit. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the above record we are not convinced that the layoff of Wrighton May 28, 1946, was for discriminatory reasons.- The evidencerather indicates that the layoff was due to the elimination of Wright'sjob classification and the absence of any suitable opening for him atthe time of the layoff.Nor are we convinced that the Respondent'sfailure to recallWright after his layoff was discriminatorily moti-vated.The General Counsel adduced no evidence that a suitableopening for Wright became available subsequent to his layoff.Onthe contrary, there is evidence showing that for business reasons theRespondent was curtailing its operations and was reducing its payrollduring the second half of 1946.While there is evidence indicatingthat during the January-April 1947 period the Respondent hiredthree bundle boys and one new employee for its shipping and re-ceiving department, there is nothing to show that Wright was quali-fied for these jobs.Upon the entire record we find, as did the Trial Examiner, thatthe proof adduced at the hearing fails to sustain the allegations ofthe complaint with respect to Wright.We shall therefore dismissthe allegation of the complaint with respect to Wright.Robert Lee Brockwellworked at the plant as a pocket presser fromNovember 1942 until his layoff on October 25, 1946.The answer al-leges that Brockwell "was laid off for lack of work" and "has not beenrecalled because he was unwilling to do his share of the work whilehe was employed at the plant, and his work was not as good as othersin his job classification."Brockwell joined the Union around the middle of April 1946, openlywore his union button in the plant from about May 1 until his layoff,passed out union membership application cards, and attended unionmeetings.On October 25, 1946, Foreman Millsap informed Brockwell thatthey would have to lay him off for lack of work.Millsap told himto leave his telephone number so that when he [Millsap] "gets somemore work, [he] can give [Brockwell] a call."Brockwell repliedthat he had no telephone number, but that Millsap could send wordto him through his wife if she were still working for the Respondent.Millsap agreedl29At the time of Brockwell's layoff there were twoother pocket pressers working in the cutting department, MarvinBrooks and Ray Flowers, both of whom were members of the Unionand wore their union buttons at work.Although Flowers began towork at the plant before Brockwell, he was away from the plant for120These findings are based upon the uncontradicted testimony of Brockwell,which wecredit.Milisap did not testify.- SATANT & SAL'ANT, INC0RP0R!ATEID483about a year.Brooks was employed about a year and a half afterBrockwell 13oThere is evidence indicating that in selecting employees for a layoffthe Respondent did not invariably follow the seniority rule.Theskill of an employee was another factor taken into consideration.Respondent called a number of witnesses who testified that Brock-well's work was not entirely satisfactory and that he was warned ofthis several times before his layoff 131While Brockwell denied thathis work was unsatisfactory, he admitted that he was criticized onseveral occasions for making crooked pockets.Subsequent to his layoff Brockwell drew unemployment compensa-tion for 16 weeks. In February 1947 he returned to the plant andasked Superintendent Stone for work. Stone refused on the groundthat Brockwell had refused to work on "extras" before his layoff.' -12A few days later Brockwell went to see Personnel Director HazelHammond and told her that he had been refused work.Hammondthen talked to Millsap, who said that he did not want Brockwell be-cause he was uncooperative and did not want to do his share of press-ing Gauchos.Hammond also asked Brooks and Flowers if they hadany objection to working with Brockwell and they said they wouldrather not because he wasn't very cooperative and didn't like to takehis share of the hard work.After that Hammond told Brockwell ofher conversations with Millsap, Brooks, and Flowers, whereuponBrockwell left the plant and never returned 133Upon the above rec-ord we are not convinced that the selection of Brockwell for the layoffwas due to discriminatory reasons.Two other pocket pressers whowere retained were members of the Union.There was no showingthat Brockwell in addition to his seniority, was equally as efficientas the two other pressers.Nor are we convinced, on the evidence130These findings are based upon the undenied testimony of Brockwell, which we credit.At the time of the hearing Brooks was still in the Respondent's employ.Flowers hadvoluntarily quit sometime in 1947.1$1Thus, Superintendent Stone testified that Brockwell's bad creasing was responsiblefor an enormous amount of recuts in Section 2 on pockets.Forelady Andrews,who wasin charge of Section 2, testified that Brockwell would not crease the pockets correctly.Head Forelady Taylor testified that she corrected Brockwell almost every day.AssistantSuperintendent Rogers testified that Brockwell did some bad work.133 This finding is based upon the undenied testimony of Brockwell.Stone.who wasquestioned about this interview,did not deny that he had refused to reemploy Brockwellon that ground.138These findings are based upon the credible testimony of Hammond,partially cor-roborated by Brockwell.Brockwell,however, testified that when he related his conversa-tion with Hammond to Flowers and Brooks, they denied that they had made to Hammondthe statements attributed to them.Neither of these two men, however,was called asa witness to deny the testimony of Hammond.We find that Flowers and Brooks didmake the statements attributed to them by Hammond. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore us, that the Respondent's refusalto reinstate Brockwell wasdiscriminatory.In view of the foregoing and upon the entire record, we find, as didthe Trial Examiner, that the evidence adduced at the hearingdoes notsustain the allegation of the complaint that Brockwellwas laid off andthereafter refused reinstatement because of his union membershipand activities.Lona Wolvertonworked in the parts department as pocket setterfrom August 6, 1945, until her layoff on June 3, 1946.Virginia Lati-mer was her immediate supervisor.She joined the Union the secondweek in May, was issueda unionbutton the last week in May andwore it at the plant.She also attended union meetings in 1946.Theanswer allegesthatWolverton was "laid off for lack of work on June3, 1946" and that she was not "recalled because she was an inefficientoperator and while working at the plant she did not make production."Ten or twelve days before Wolverton was laid off Forelady Lati-mer said to her that if "she knew [Wolverton] was going to the [union]meeting she would work her until five o'clock."Union meetings wereheld immediately after 4 o'clock, the closing time of the plant.Onthe Friday before Wolverton was laid off Latimer came to her machineand said, "If you wear this button back here Monday, I'll lay youoff," to which Wolverton replied, "Sister, you will have a job."Shewore it back Monday and was laid off that afternoon.' 34At the timeof her layoff Wolverton was issued a separation slip which stated thatshe was laid off permanently for "lack of work."The Respondent contended at the hearing that Wolverton wasselected for the layoff because of her poor production record and of-fensive body odor and that she was not recalled for the samereasons.Both Forelady Latimer and Head Forelady Taylor testified,in sub-stance, that when the time for the layoff came, Wolverton was selectedbecause she didn't make production and because her production waslower than that of the other pocket setters; that they warned Wol-189Unlike the Trial Examiner,we do not credit Latimer'sdenial that she made thestatements attributedto her.Whileit is not readily understandable why Latimer wouldsingle out Wolverton when all the other pocket setters were also union members,Latimer'santiunion behavior is well established by the record.In Section III, C, herein,we foundthat Latimer made similar and just as unprovoked threats to other employees.Thus,sometime after the July 19 election Latimer asked Ruth Smith,pocket setter in herdepartment,"why didn't [she] sign an AFL card and get out of the CIO. That [she]was going to be fired.[She] was going like the rest of them if she didn't change over."In September Latimer told James, Blanche Smith, and Green,pocket buttons and button-hole operators in her department,"You had betterput those inside your coats wherethey can't be seen before you get laid off,"referring to the CIO buttons they were wearing.Three, weeks later James was discharged. In Novembershe told MaryCobb, a pocketbuttons operator in her department,who was just recalled from layoff, that the onlyway she couldbold her jobwas to join the AFT, and shortly thereafter supplied her withan AFL card.As foundsupra,Latimer also made statements to several other employeesconstituting unlawful supportto the AFL. SATAN r & -SALANT, INCORPOR!AT'EID485verton more than once about her production ; that Wolverton was laidoff and not recalled for yet another reason, namely, because of her of-fensive body odor.While admitting that she did not make produc-tion,Wolverton testified that she was not making "any more less thana lot of others" and that there were several other pocket setters whoseproduction went below her own actual production.Although we have found that Latimer threatened Wolverton witha discharge if she came back wearing her union button, there is otherevidence indicating that she was selected for the layoff and not recalledthereafter for nondiscriminatory reasons.Wolverton had less sen-iority than 11 other pocket setters in the parts department. She nevermade production, according to her own testimony, even though shedenied that her production was the lowest in the parts department.The testimony that she had offensive body odor also stands uncontra-dicted.On this state of the record, we are not prepared to reject theRespondent's explanation for the layoff and failure to recall.Upon the entire record, we find, as did the Trial Examiner, that theevidence fails to sustain the allegation of the complaint that Wolvertonwas laid off and thereafter not reinstated because of her union mem-bership and activities.Rubye Jamesfirst began to work at the plant in April 1943; sheworked only for a short while and quit.She returned to the plant inJanuary 1945 and worked continuously thereafter until her dischargeon October 17, 1946.James worked in the parts department underForelady Latimer and did pocket setting, pocket button sewing, andstitching down collars.On September 28, 1948, she was recalled towork through U. S. Employment Service and was given, her formerjob.James joined the Union around the first of May 1946 and wasissued buttons which she thereafter wore openly in the plant.She at-tended two meetings.The answer alleges that James was dischargedfor cause on October 17, 1946.About 3 weeks before James was discharged, Latimer remarked toJames, Blanche Smith, and Virginia Green, as they' were walkingtowards their machines one morning before starting work, "gigglingarid snickering" about their buttons, that they had better hide theirbuttons by putting them inside their coats before they got laid off.James replied that she would just leave hers outside.135On October 17, 1946, James was discharged for failure to makeproduction.James testified that about 2 or 3 months before her dis-charge she was changed from one job to another "practically everyday," although she sewed buttons more than anything else; that she"'See Section III, C,where we have made this finding, crediting James'testimony andrejecting Latimer's denial of the statements attributed to her. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad difficulty in making production because she was moved around somuch, but that when she was left on button sewing she could make pro-duction; that she complained to Taylor about being moved around somuch.On cross-examination, however, James admitted that betweenJanuary and July 1946 she stayed on setting pockets most of the timeand that during that period she didn't make production on any day;that between July 1 and October 17, 1946, she never made productionon setting pockets; that during the same period she made productiononly five or six times on the button-sewing operation; that Taylorcomplained that she and the other operators in her department werenot making production and called their attention to adjustments dur-ing August, September, and October, 1946.Forelady Latimer contra-dicted James' direct testimony,assertingthat during the period fromJanuary 1 to October 17, 1946, James was assigned to two jobs only-pocket setting and pocket button sewing; that she did not make pro-duction on either operation; that prior to the discharge of James shehad warned her two or three times about her production; Head Fore-lady Taylor testified that James first worked as a pocket setter butdidn't make production so she was assigned to the button sewing opera-tion in the hope that she would make production on that operation;that it was the plant's policy to transfer employees from one job' toanother to try to fit them into some job where, they could make produc-tion; that James was given that opportunity; and that James was dis-charged only because she did not make production.On the record before us, particularly in view of James' admissionthat during the January 1-October 17,1946, period, she worked on onlytwo operations, namely, pocket setting and button sewing; that shenever made production on pocket setting, and made production onlyfive or six times on the button-sewing operation, we are not preparedto reject the Respondent's explanation that James was discharged be-cause of her poor production record.While in view of Latimer's im-plied threat to lay off? James, if she persisted in wearing the union but-ton, the matter is not wholly free from doubt, we find, as did the TrialExaminer, that the evidence fails to sustain the allegation of the com-plaint that James was discharged because of her union affiliation andactivities.Dorothy Gardiner Haynes,also referred to as Gardiner, startedto work at the plant in February 1946 as a front hemmer or buttonstand operator in the parts department, and continued to perform thatoperation until her discharge on August 9, 1946.The answerallegesthat Haynes was discharged "for cause."Haynes joined the Union about May 1946 andwas issueda buttonabout 2 weeks later which she wore to work. She attended one union SALANT & SALANT,INCORPORATED487meeting.About 2 or 3 days before the election, Head Forelady Taylorasked Haynes if she were going to vote for the Union.Haynes re-plied in the affirmative.Taylor then observed that she should becareful who she voted for, for "we all wanted to keep our jobs."Haynes replied that she "would think about it." 136On August 9 Haynes was discharged.At the time of the dischargeshe was told that she was being discharged for failure to make produc-tion.She was issued a separation notice which stated that she wasdischarged for "bad work." In September 1948 Haynes was offeredreemployment through the U. S. Employment Service, which shedeclined.In support of the Respondent's contention Forelady Latimer,Haynes' immediate supervisor, testified that Haynes was dischargedfor bad work, "for what little she did was all bad, most of it"; that thetrouble with her work was "raw seams"; that she talked to Haynesabout that several times; and that Haynes also did not make produc-tion.Superintendent Stone also testified that prior to the dischargeof Haynes he had been shown some of her defective work and that hethen told Taylor to discharge her.With respect to her production,Haynes admitted that the production quota for her operation was 260dozen a day, that she had never made production, that the closest shecame to making production was about 70 dozen short of that figure;that Latimer had corrected her about bad work and complained about.her failure to make production.Upon the record before us, and particularly in view of Haynes'admission that she did not make production and was criticized by hersuperiors, and the fact that she was a new employee and did not engagein union activity, we are not prepared to reject the explanation ofHaynes' supervisors that she was discharged for poor production.We&nd, as did the Trial Examiner, that the evidence fails to sustainthe allegation of the complaint that Haynes was discharged and there-after refused reinstatement because of her union membership andactivities.Berthie Mae Williams,also known as Beard, worked at the plant asa buttonhole and button sew operator from October 1, 1945, until herdischarge on September 24, 1946.When she was hired she had noprior experience as a power machine operator. In May 1946 she wastransferred from the "factory" to the "half section". and was movedfrom job to job.She was not assigned to any one section but was an"extra girl," or extra operator who filled in for absent employees.Atthe time of her discharge, she was supervised by Forelady Annie'88 See Section III, C, where we made this finding crediting the testimony of Haynesand rejectingTaylor's denial. 488DECISIONS'OFNATIONALLABOR RELATIONS BOARDKing.The answer alleges that Williams was discharged on Septem-ber 24, 1946, "for cause."Williams joined the Union in March 1946 and wore a union buttonin the plant after the election and until her discharge.About 1 weekafter the election, Forelady Crews told Williams that she was "sur-prised" to see her wearing a union button, that she "had better changeover and wear the other kind," that it was "not too late even thoughthe election had been held" and that if she "wanted to continue work-ing she had better change over." 137Williams was laid off on September 24 by Annie King, pursuant tothe instructions of Head Forelady Taylor. The next day, she wasissued a permanent separation slip which stated that she was "dis-charged by management for failure to make any effort to improveher production, after many attempts to get her to improve."Williamswent to see Taylor who told her that she [Taylor] had to let her go"because. she wasn't making time regular."Williams explained thatshe could not make time because she was transferred so much. Shefurther testified that that was the first time she was ever told that herproduction was not satisfactory.In support of its contention that Williams was discharged becauseof her poor production record, Annie King, Williams' immediatesupervisor, testified thatWilliams was discharged because she couldnot make production and was lax in her job, and that at the time of thedischarge she told Williams that Taylor decided to let her go becauseher rejections were high, that is to say, she wasn't making production.Head Forelady Taylor testified that Williams was discharged becauseshe never made production either on the buttonhole operation or onthe button sew operation, that she knew about Williams' productionbecause she had consulted the adjustment sheets every week and thenshowed them to the operators who didn't make production, and thatshe had to talk to Williams about adjustments on more than oneoccasion.Williams testified that her production was not up to the standardbecause she had to do both operations "a lot of the time," that whenshe stayed on the machine long enough she made her quota, that shewould stay on a machine in a given section not over a day or two andthen she would be moved somewhere else; that except for about amonth after being hired, she was not criticized by her superiors ; thatwhile filling in for a girl in Section 3 she made production on thebutton sew operation, and that a lot of the time she wouldn't have abutton sew girl and she would do buttonhole and button sew at the331 See Section III,C,supra,where we made this finding, crediting the testimony orWilliams and rejecting Crews' denial. SALANT & iSALAIVT, INCORPORATED489same time.She denied that King or Taylor had ever told her thather adjustments were too high.On the record before us, and particularly in view of the evidenceshowing that Williams was a new and comparatively inexperiencedoperator, that Williams was not particularly active in behalf of theUnion; her admission that she never made production on button sewoperation; the fact that Taylor's testimony concerning- Williams'production was corroborated by Annie King, who has not been foundto have engaged in any unlawful conduct, we are not prepared to rejectthe explanation of the Respondent's supervisors that Williams wasdischarged because of her poor production record. 1311Upon the entire record we find, as did the Trial Examiner, thatthe General Counsel failed to prove his case with regard to the dis-charge of Williams. .Catherine Sanders,also referred to in the record as Catherine White,worked at the plant from July 1942 until October 24, 1946, when shewas discharged.The answer alleges that Sanders was discharged"for cause."During the entire time she was employed at the plantshe worked on the buttonhole operation in various. sections.At thetime of her discharge she was working in Section 6 under the super-vision of Forelady Kindred.Sanders joined the Union in April 1946; was issued a union buttonand wore it openly at the plant.About 2 weeks before the election,Kindred said to her that she knew that Sanders needed her job andadvised Sanders that when the election day comes, be "on the rightside."After the election Kindred stated to Sanders that "Mr. Salantwill never work under the CIO union.he will. close it downfirst." 139On October 24, 1946, Sanders was discharged, allegedly for mak-ing defective buttonholes.In support of this contention severalwitnesses for the Respondent testified that Sanders was dischargedbecause of her defective work.Their testimony may be summarizedas follows :Forelady Crews, who supervised the work of the inspec-tors,while examining the shirts that, came out of Sanders' bin,noticed that they were coming through bad; that some of the button-holes were not sewed around and others were not in the center or werenot straight; that this was a very serious defect which made -a "second",shirt.Crews then took an armful of such shirts to Forelady Kindredand told her they were the shirts done by Sanders.Kindred showed138Although we credited Williams' testimony that Forelady Crews urged her to changeover and start wearing the other kind of button, before it was too late, we do not attachto this remark a decisive importance because Crews was not Williams'immediate supervisor.139 See Section III, C, where we made a finding to this effect,crediting the testimony ofSanders and rejecting Kindred's denial.929979-51-vol. 92-33 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe shirts to Taylor and asked Taylor what to do about the bad shirts.Taylor told her to discharge Sanders.Kindred then took the shirts toSanders and told her she would have to discharge her. ForeladiesKindred and Taylor and. Superintendent Stone testified that they`earned Sanders about making defective buttonholes on manyoccasions,particularlyduring the last several months of heremployment .140Sanders testified that immediately prior to her discharge, the usualprocedure of separating her work from that of Williams, another but-tonhole operator,, was abandoned and all work was dumped together,hence there was no way of ascertaining whether she or Williamsdid the work for which she was blamed.We do not credit Sanders'testimony.It is in conflict with that of Foreladies Crews and Kin-dred. It is also inconsistent with Sanders' own testimony that she wasinformed that the inspectors on that very morning were instructedby Stone and Taylor to catch all bad work going through the section.If that is so, it is not readily understandable why the Respondentwould abandon the normal procedure of separating the work of twobuttonhole operators and thereby making it more difficult to ascertainwhich of the operators was responsible for.the bad work.We find,therefore, that the normal procedure of separating work of the twobuttonhole operators was followed on the date of her discharge.Wefind also that the shirts, which Crews brought to Kindred on the dayof Sanders' discharge, were the shirts which were worked by Sanders.Sanders admitted that she had been cautioned by her supervisorsabout her work, but maintained that Kindred corrected her "no morethan she did the other girls." Sanders also admitted that Stone hadcautioned her about her bad work, although "not very many times,"not over twice during the year of 1946.Since we have found that the normal procedure of separating thework of the two buttonhole operators was followed on the date ofthe discharge and in view of Sanders' admission that she was warnedby her supervisors about cutting defective buttonholes and not stitch-ing them around on a number of occasions, we cannot dismiss as un-reasonable the explanation of Kindred, Taylor, and Stone that thedischarge of Sanders was due to her defective work.Upon the entirerecord-we find, as did the Trial Examiner, that the evidence fails tosustain the allegation of the complaint that the discharge of Sanders.was discriminatory.Cora Maie Arnoldworked at the plant as a cuff stitcher from 1943until her suspension on October 21, 1946.The answer alleges this was"'This version of the incident leading to the dischargeof Sanders is based upon thetestimony of Supervisors Crews, Kindred, Taylor,and Superintendent Stone. SAf.ANT & SALANT, IN OORPOR)Afl`ErD491a disciplinary suspension of 2 weeks and that at the expiration of thisperiod she did not return to work..Arnold joined the Union in May 1946 and her activities consistedsolely of openly wearing a union button around the plant.On the Friday morning preceding October 21, 1946, Arnold went toKindred, her forelady, and asked if she could be off that afternoon.According to Arnold, Kindred said that it would be all right but thatArnold would have to tell Taylor that she was going to be off. Arnoldthen went to Taylor and told Taylor that Kindred had said it wouldbe all right for her to be off. Taylor said, "Well, it looks like wehave got a right smart work on hand ; I don't know." According toArnold,Taylor,without further comment, walked off.Arnoldassumed that Taylor did not care whether she remained away thatafternoon.She checked out at noon and did not return to work thatafternoon.Arnold returned to work the following Monday and didnot find her card in the rack. She spoke to Kindred and Taylor aboutmissing the card and Taylor told her that she was suspended for 2weeks for staying away without permission.Arnold obtained employ-ment elsewhere the day following her suspension and did not return tothe plant. In September 1948 the Respondent offered her employmentthrough the U. S. Employment Service which she accepted.Kindred's and Taylor's version of the Friday incident is sub-stantially in accord with that of Arnold except for the following :Kindred testified that when Arnold asked her for the afternoon off,she replied that they didn't have anyone to put in her place but thatshe could ask Taylor and if Taylor approved it would be all rightwith Kindred.Taylor testified that when Arnold asked for per-mission to get off, she told her they were short of competent girls,that she didn't have anyone to replace her that afternoon, and there-fore she couldn't let Arnold go.Upon the record before us, we are satisfied that Taylor did not giveArnold permission to take off Friday afternoon. Taylor was positivethat she had told Arnold that she could not grant Arnold's request.Arnold's own testimony indicates that Taylor did not give her per-mission to stay away.According to Arnold, `Taylor merely said,"We have got a right smart work on hand; I don't know." Then shewalked away. The statement might be construed as a denial of Ar-nold's request.Under the circumstances, Arnold should have defi-nitely ascertained from Taylor whether she was excused.Arnolddid not do so but took a chance. She proved to be wrong in herassumption. If, as Taylor maintains, Arnold deliberately disobeyedher orders, Arnold's suspension was "for cause." 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the above, we find, as did the Trial Examiner, that Arnoldwas suspended for 2 weeks because after she had been denied per-mission to take the afternoon off on October 21, 1946, she neverthe-less took that afternoon off.We shall dismiss the complaint as toArnold.Vera Hillstarted to work at the plant in July 1945.At the timeof her layoff, October 21, 1946, she was working as a band stitch op-erator in the parts department under the supervision of ForeladySimmons.On August 31, 1946, she was granted a leave of absence be-cause of poor health, from which she returned on October 21, the dayof her layoff.The answer alleges that Hill was laid off for lack ofwork and was not recalled because she was less efficient than other op-erators, having failed to meet production quotas.Hill joined the Union in May or June 1946 and was issued a unionbutton sometime before the July 19 election, which she wore openlyin the plant.Hill also attended union meetings.When Hill took a leave of absence in August, Simmons told her thather job would be open when she returned. Simmons did not giveher any kind of leave-of-absence slip.On the same day that she talkedto Simmons she left the plant without talking to any other super-visor.She did not return to the plant until October 21.A few daysbefore her return, Hill went to see Simmons at her home and Simmonstold her that the band stitchers were working only a few hours a dayand that inasmuch as Hill had to drive 18 miles from the country tocome to work she would advise her to wait a few days. Simmons alsotold Hill that she didn't know if she would have work enough forher.On October 21, Hill went to the plant.to see Simmons again. Onthat day Simmons told her that the work hadn't picked up enoughand that she had no work for her. Subsequent to her layoff, Hill ap-plied for work several times and was referred to Simmons, who in-formed her that there was no work for her. On one of these visitsto the plant Hill found that Minnie Brown was working on her ma-chine.OnJuly28, 1947, Hill was given a separation notice whichstated that the Respondent "permanently" ceased to employ her.OnSeptember 28, 1948, 'she was offered employment through the U. S.Employment Service, but was unable to report for work immediatelybecause she was ill.When she recovered and went,to the plant onNovember 8 she found that there was no opening for her at thattime.141On August 31, when Hill left on leave of absence there werefour band stitchers in her group: Vera Lynn, Currie Denning, Scott,and Hill.Hill had more seniority than either Lynn or Scott, but less141The findings in this paragraph are based upon mutually corroborative testimony offill and Simmons which we credit. SALANT & t5ALANT, INOOR'PiORIA'TE!D493seniority than Denning.142Of the four band stitchers only Denningand Lynn made production. Hill admitted she never made production.On October 21, Lynn was still working at the plant. Scott was laidoff on October 29, 1946.143In support of the Respondent's position, Taylor testified that whenHill reported for work after her leave of absence no work was avail-able and that Hill was not recalled when a vacancy occurred becauseof Hill's inability to make production 144 Simmons testified that Hillwas a good operator but was slow and could not make production, thatshe frequently showed the adjustment sheet to Hill pointing out howmuch she was below the production quota and telling her she wishedHill could make production.Hill's production was lower than thatof the other three band stitchers employed in her section.Hill admitted that she never made production and that Simmonson several occasions, while commending her on her work, stated thatshe wished Hill could "put out production."Hill testified that onlyDenning and Lynn could make production; that she had trouble withher machine for the last 6 months, that she had trouble in August1946 getting Forrester to fix her machine; and that 2 or 3 monthsafter her layoff the Respondent had a new head put on her machine.145.The evidence indicates that in the fall of 1946 when curtailmentof production became necessary the Respondent selected Hill for lay-off because her production was lower than that of the other threeband stitchers in her section, and that on October 29, another bandstitcher, Scott, was laid off for lack of work. In view of Hill's admis-sion that she could not make production, we cannot reject the ex-planation of Taylor and Simmons that Hill was not recalled whenwork for her became available 146 because of her poor production.Upon the entire record we find, as did the Trial Examiner, thatGeneral Counsel failed to sustain the burden of proving that Hillwas discriminatorily refused reinstatement.Truma'Dillonwas hired as a sew bar machine operator in August1.944.In January 1946 she was transferred to the parts departmentas a top button sew operator on Gaucho shirts and was the only topbutton sew operator on Gaucho shirts in the plant.Occasionally,when the pocket button sew operators got behind in their work, she141This finding is based upon undenied testimony of Hill which we credit.143This finding is based upon the testimony of Hill and the General Counsel's Exhibit 18which is list of employees discharged or laid off subsequent to May 20, 1946.144The record shows that one Minnie Brown was hired as band stitcher on December 9,1946..145Simmons contradicted Hill and stated that Hill did not complain about her machinemore than the other operators.146A vacancy in her classification occurred apparently on December 9, 1946, when MinnieBrown, a former,employee,was hired as band stitcher. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be assigned to help them.Dillon joined the Union in March1946, was issued a button and wore it in the plant from time to timeLuitil she was laid'off on October 29, 1946.The answer alleges thatDillon was laid off for lack of work and not recalled because shehad accepted employment elsewhere.On that day Latimer told her that there was no work for her andthat she would be recalled when work became available. Latimer giveher a temporary layoff slip which stated that she was laid off for lackof work and "is subject to call." She was never recalled. On Novem-ber 29, 1946, she obtained employment at the Brown Shoe Companyin Union City and has worked there continuously ever since.In support of the allegation of the discrimination, Dillon testifiedthat on the day she was laid off she saw two truckloads of Gauchofronts on the second floor and that there was as much work to be doneas they had had at any other time. Dillon also testified that JaniceHatley, an AFL member and a former employee who quit about ayear before, was given her job at the plant after her layoff.Supervisors Latimer and Taylor testified that Dillon was laid offon October 29 for lack of work due to a. shortage of material. Latimeralso testified that about 2 months after Dillon's layoff when workbecame available she inquired as to the whereabouts of Dillon andwas informed that Dillon was working at the Brown Shoe Companyand that for that reason she did not recall Dillon.Taylor substan-tially corroborated this testimony.Latimer also explained that theUnion City plant cuts material for the Respondent's plant at Obion,Tennessee,which made Gaucho shirts exclusively. The record furtherindicates that Janice Hatley was hired on August 28, 1946, or about2 monthsbeforeDillon was laid off.On the record before us we find that the General Counsel failed toprove his case as to Dillon.The. testimony of Taylor and Latimerthat Dillon was laid off for lack of work stands unimpeached, exceptfor the testimony of Dillon that she saw two truckloads of Gauchoson the day of her layoff, and that there was as much workas usual.Assuming, however, that Dillon was correct in making this observa-tion, the presence of two trucks of Gauchos does not necessarily indi-cate that the Respondent had enough work for the next and subse-quent days.Nor is the fact that Hatley, an AFL member, wasretained and took over her job conclusive evidence that she was laidoff for discriminatory reasons.Hatley was an old employee who wasrehired almost 2 months before Dillon's layoff.Nor is the Respond-ent's explanation as to why it did not recall Dillon unreasonable.TheRespondent adduced testimony, which remains uncontradicted, thatit was Respondent's policy and practice not to recall laid-off employees SALANT & SALANT, INCORPORATED.495who secured employment at the Brown Shoe Company. The recordshows that Dillon secured such employment on November 29, 1946.The record further shows that between Dillon's layoff and the date ofher employment at the Brown Shoe Company no new employees werehired in her classification.We find, as did the Trial Examiner, that the evidence does notsustain the allegation of the complaint that Dillon was laid off andthereafter refused reinstatement because of her union membershipand activity.Mary Merrittworked at the plant from February 10, 1946, until.her layoff on October 28, 1946, as a shoulder former in the finishingdepartment under the supervision of Adele King. She was rehiredon March 18, 1947, and stayed with the Respondent until sometimein June 1947. The answer alleges that Merritt was laid off on October28, 1946, was recalled on March 18, 1947, and was laid off againbecause of her inability to do the job to which she was assigned.Merritt joined the Union in June 1946, received a union button aweek or two later and wore the button every day until her serviceswere finally terminated.The first day after the election Adele Kingcame up to her, flipped her button and asked what that button meant,to which Merritt replied, "It means I am CIO." 147 After she returnedto work in March 1947, she joined the AFL.tendent Rogers purportedly for lack of work.At the time Merrittwas told that "they" didn't know whether she would be recalled.Forelady King was sick at the time and was not at the plant on theday of the layoff.After her layoff, Merritt applied for unemploymentinsurance compensation and drew it until sometime in February 1947when she applied for reemployment. She was rehired by the Re-spondent in March 1947 and was assigned to cleaning oil spots onshirts because she was unable to continue to perform the shoulderforming operation. In June 1947 her services were finally terminatedbecause she could not do her job properly. In September 1948, shewas offered through the U. S. Employment Service her former job,shoulder forming, which she refused. She did not look for employ-ment after June 1947.148Respondent denied that Merritt was discriminated against becauseof her union membership and activities. In support of this denialAdele King, Merritt's forelady, testified that Merritt was recalled afterher layoff in October and was finally terminated in June 1947 because147King denied that she ever flipped Merritt's union button and made the statement at-tributed to her.148These findings are based upon the testimony of Merritt which was in part corroboratedby Foreladies Adele King and Hammond. 496DECISIONS OF NATIONAL LABOIt RELATIONS BOARDshe could not do her job properly;that Merritt was assigned to clean-ing oils, which is a simple operation,because Merritt had stated thatshoulder forming was too difficult for her; that on the day of her sec-ond layoff Merritt had cleaned only seven shirts in 5 hours whereasother employees cleaned six to eight dozen shirts in 5 hours; and thatMerritt admitted to her that she could not clean oils more efficientlybecause of her poor eyesight.149Personnel Director Hammond testi-fied that in September 1948 Merritt refused to take her former job andasked for something else and that in October 1948 she failed to appearat the plant for a test for another job.Upon the entire record, and particularly. in view of the fact thatMerritt was rehired in March 1947 although she refused her shoulderforming job, we find, as did the Trial Examiner, that the Respondentdid not discriminate against Merritt as alleged in the complaint.James W. Mullinswas first employed in 1934 or 1935 as a clothspreader.He remained on that job for about a year and then wasassigned to separating and tying up bundles.He held that job untilhe entered the Armed Forces in May 1942.Upon his discharge fromthe Armed Services he returned to the plant in December 1945 and wasgiven his job back.He remained on that job for a month or so andthen was assigned to carrying work upstairs to the sewing room.OnApril 19,1946, he was transferred to the position of pattern marker.He held that job until October 7, 1946, when he was suspended for 30days.The answer alleges that Mullins was given a disciplinary sus-pension of 1 month and,when at the expiration of the said period hedid not report for work, he was suspended from the payroll.It was through Mullins' efforts that the Union began to organize theplant.The first few union meetings were held at his home.Mullinsdistributed union cards,solicitedmembership in the Union,and ob-tained a great many members.He also attended union meetings andwore a union button at the plant.Mullins.also acted as an observerfor the Union at the July 19 election.After the July election, he waselected a member of the union negotiating committee.We find, as didthe Trial Examiner,that his union membership and activities werewell known to the Respondent.Mullins engaged in a number of conversations with Assistant Super-intendent Rogers.Rogers stated to him that his activities, in behalfof the Union might lead to his discharge,that he should leave theCIO alone,that.Salant "won't" sign a contract with the CIO, and thatthe employees therefore were just wasting their time"fooling" with the149Merritt testified that the day after her discharge in June 1947, five women were put tohelp on that oiling job. SALANT & sAI:ANT;. INCORPORATEDUnion, and that if the employees did not leave the Union alone theywould be put out of work 150.On October 7, at the end of the shift, Superintendent Stone went toMullins' place of work and told him that he had received reports thatMullins had made certain disparaging remarks about him and for thatreason he,was suspending Mullins for 30 days.Mullins retorted thatStone would have to prove it.Stone replied that he thought he could,and that he had already made up his mind to suspend him and that thesuspension stood.Mullins then said that Stone was just listening toone side and that Mullins, himself, could tell plenty about Stone; thatit appeared that Stone "will be going down the line and fire all theCIO's."Stone denied such intention.Stone then gave Mullins asuspension slip.Mullins looked at it and refused to take it.Stonethen said, "Mullins this is your copy.You can do as you please withit but I don't care to argue the point any further," and started to walkaway.At this point Mullins said to Stone that if that was the wayStone wanted it he. would "whip" Stone when he got outside.151Mul-lins did not return to the plant at the end of his suspension period, nordid he ever again apply for work in the plant.On October 14, 1945,he accepted employment with the Union as one of its representativesat a salary which exceeded his compensation with the Respondent 152As to his reason for suspending Mullins, 1.13 Stone testified as follows :That he had been hearing reports from persons whom he consideredreliable that Mullins had been making "disparaging remarks" abouthim and had "threatened to whip him"; that Mullins had returnedto the plant after his army service to cause as much disturbance and.trouble as he could, even though he could earn more money elsewhere;that Mullins had been "instrumental in recruiting help for the MartinManufacturing Company of our present employees and that somethat were off on layoff"; and that "after due reflection" he came tothe.decision to give Mullins a 30-day suspension.Questioned aboutthe source of his information Stone testified that it was ForemanKemp 154 from whom he received reports about' Mullins' making dis-165These findings are based upon the testimony of Mullins,which we credit.See SectionIII,C, supra,where we made this finding despite Roger'sdenial that he had made thestatements.161The Trial Examiner erroneously reported that Mullins testified that he told Stonehe would whip Stone before Stone handed him the suspension slip.Mullins in fact testifiedthat he didn't make the remark until after he got the suspension slip.152The findings in this paragraph are based on the testimony of Stone, Kemp, and Mullinswhich in part wa,, corroborative of each other and which we credit.163Kemp testified that Stone did not discuss with him the matter of Mullins' suspensionand that Stone informed him of his intention to suspend Mullins only a few minutes beforethe actual suspension.154Foreman Kemp testified that prior to Mullins'suspension he heard rumors to theeffect that Mullins was going to whip Stone;that he does not recall the names of persons 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDparagingremarks and threatening to whip him, and added that it"was just general talk in the factory rumored along, what I. meanin a place like that information gets around and gets to you." Stonedid not identify the source of his information about Mullins' allegedreasonfor returning to the plant after being discharged from theservice, except to indicate that it too was derived from rumors circu-lated in the plant.155 Stone testified that it was Hazelwood, shippingclerk, who informed him about Mullins' recruiting employees for theMartin Manufacturing Company 156 Stone completed his explanationby stating that there was no other reason for suspending Mullins,except those 'referred to above.Upon the record before us, we find that Stone's explanation for thesuspension of Mullins was the real reason for the suspension. Stonetestified that one of the reasons for the suspension was the reportshe received from Kemp that Mullins was making disparaging re-marks about him.Kemp corroborated his testimony in this respect.Mullins admitted that he had said "hard things" about Stone.Mullinsspecifically, mentioned that he had stated to his fellow employees ata meeting held at his house that Stone did not keep his promises andcould not be relied on. Stone's' testimony about receiving reports thatMullins was going to whip him finds indirect support in Mullins'own admission that after he had been given a suspension slip hethreatened to whip Stone.Foreman Kemp was positive that hereceived such reports prior to Mullins' suspension.While the matteris not free from doubt, particularly in view of Mullins' leading positionin the Union of which the Respondent had knowledge, we cannot re-ject Stone's explanation for Mullins' suspension.Upon the entire record we find, as did the Trial Examiner, that theevidence fails to sustain the allegation of the complaint that the sus-pension of Mullins for 30 days was for discriminatory reasons.IV. THE EFFECT OF THE UNFAIR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in Section III, above,from whom he heard these rumors;thatitwas "just a rumor floating around" ; and thathe reported them to Stone.166Mullins denied making any such statements.166Mullins denied that he recruited employees for the Martin Manufacturing Company,or that he offered them more money to go to work for that Company.Mullins, however,testified that he told some employees that he would try to get them as much money asemployees were making at Martin Manufacturing Company,and that he showed someof them vouchers showing earnings of his wife at the Martin Manufacturing Company.The Trial Examiner found that"Mullins' purpose in exhibiting these stubs was to inducethe employees to leave the Respondent's employ and obtain jobs at the Martin plant."Inasmuch as in making this finding the Trial Examiner relied upon uncorroborated hearsaytestimony of Stone and disregarded Mullins' denial that he had any such motive in show-ing his wife's vouchers,the Trial Examiner's finding to this effect is reversed. SAIANT & SA.IANT, INCORPORATED499scribed in Section I, above, have a close, intimate and substantialrelation to trade, traffic, and commerce among the several States andteed to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the Respondent discriminated against JohnNapier, Jr., Blanche Smith, Virginia Green, Sarah Anna Conley,Walter Gardner, Jewell Read, Annie Glosson, and Clara Thornton,either by discharging them or by failing and refusing to reinstatethose of them who were temporarily laid off immediately when workfor them became available, because of their union membership andactivities.We shall, therefore, order the Respondent to offer each ofthese employees except Annie Glosson,157 immediate and full reinstate-ment to his or her former or substantially equivalent position,158 with-out prejudice to his or her seniority or other rights and privileges,dismissing if necessary any employees hired in his or her place.Weshall also order the Respondent to make whole each of them for anyloss of pay he or she may have suffered by reason of the Respondent'sdiscrimination against him or her.We have also found that the Respondent discriminated againstHilda White, Earlie Butler, Myrtle Gore, Marcia Cunningham, MontezAdams, also known as Montez Capparelli, Glen Dora Stanfield, also re-ferred to in the record as Glen Dora Finch, and Hallie Houser, alsoreferred to in the record as Hallie Barker, either by discharging themor laying them off, or by failing and refusing to recall those of themwho were temporarily laid off immediately when employment for them.became available, because of their union membership and activities.However, on September 28, 1948, the Respondent offered these em-ployees through the U. S. Employment Service reinstatement to theirformer or substantially equivalent positions, which was accepted bysome and refused by others.We will not, therefore, order the Re-154 Sometime prior to the hearing Annie Glosson died.We shall order that the Respondentmake whole her personal representative for any loss of wages by her during the periodfrom the date of her discharge to the date when she became physically unable to work.Interstat8' Engineering Corporation,83 NLRB 126.158 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence then to a substantiallyequivalent position."SeeThe Chase National Bankof theCity of New York, San Juan,Puerto Rico,Branch,65 NLRB 827, 829. "500DECISIONS. OF NATIONAL LABOR RELATIONS BOARDspondent to offer reinstatement to these employees, but shall orderthe Respondent to make whole each of them for any. loss of pay he orshe may have suffered by reason of. the Respondent's discriminationagainst him or her.In accordance with our practice, the period from the date of theIntermediate Report to the date of the Order herein will be excludedin computing the amounts of back pay, to which these individuals maybe entitled, because of the Trial Examiner's recommendation that thecomplaint be dismissed.Consistent with the new policy of computing back pay,159 the lossof pay shall be computed on thebasisof each separate calendar quarteror portion thereof during the period from the Respondent's discrimi-natory action to the date of a proper offer of reinstatement:Thequarterly periods, hereinafter called "quarters," shall begin with thefirst day of January, April, July, and October.Loss of pay shall bedetermined by deducting from a sum equal to that which these em-ployees would normally have earned for each quarter or portionthereof, their net earnings;'°° if any, in other employment during thatperiod.Earnings in one particular quarter shall have no effect uponthe back-pay liability for any other quarter.We shall also order the Respondent to make available to the Boardupon request, payroll and other records to facilitate the checking ofthe amount of back pay due.167We expressly reserve the right to modify the back-pay and reinstate-ment provisions, if made necessary by a change of conditions since thehearing or in the future, and to make such supplements thereto as mayhereafter become necessary in order to define or clarify their applica-tion to a specific set of circumstances not now apparent 102We have also found that the Respondent has rendered unlawfulassistance to the AFL. In order to restore the status quo and to freethe employees from the restraint upon their freedom of self-organiza-tion, we shall order that the Respondent refrain from recognizing ordealing with said labor organization, unless and until it is certifiedby the Board as the collective bargaining representative of the Re-spondent's employees.158F W. Woolworth Co.,90 NLRB 289.161By "net earnings" is meant earnings less expenses such as for transportation, room,and board incurred by an employee in connection with obtaining work and workingelsewhere which would not have been incurred but for the unlawful discrimination andconsequent necessity of seeking employment elsewhere.Crossett Lumber Company, 8NLRB 440. Monies received for work performed upon Federal, State, county,' mun icipal,or other work-relief projects shall be considered as earnings.Republic Steel Corpora-tion v. N. L. R. B.,311 U. S. 7.181F.W.WoolworthCo., 90 NLRB 289.163West Boylston Mfg.Co. ofAlabama,87 NLRB 808. SALANT & iSALANT, INCORPORATED501The Respondent's unlawful conduct in this case, particularly fol-lowing its prior unfair labor practices, in our opinion, discloses afixed purpose to defeat self-organization and its objectives.Becauseof the Respondent's unlawful conduct and its underlying purpose weare convinced that the unfair labor practices found are persuasivelyrelated to other unfair labor practices proscribed by the Act and thata danger of their commission in the future is to be anticipated fromthe course of the Respondent's conduct in the past.The preventivepurpose of the Act will be thwarted unless our order is coextensivewith the threat. In-order, therefore, to make effective the interde-pendent guarantees of Section 7, to prevent a recurrence of unfairlabor practices, and to minimize strife which burdens and obstructscommerce and thus to effectuate the policies of the Act, we will orderthat the Respondent cease and desist from infringing in any mannerupon the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, and United Garment Workersof America, affiliated with the American Federation of Labor, arelabor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of John Napier, Jr., Blanche Smith, Virginia Green, SarahAnna Conley, Walter Gardner, Jewell Read, Clara Thornton, HildaWhite, Earlie Butler, Myrtle Gore, Marcia Cunningham, MontezAdams, also referred to as Montez Capparelli, Glen Dora Stanfield,also referred to as Glen Dora Finch, Hallie Houser, also referred to asHallie Barker, and Annie Glosson, the Respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.3By supporting United Garment Workers of America, affiliatedwith the American Federation of Labor, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (a) (2)of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of their rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act..5.The foregoing unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The Respondent has not engaged in surveillance of the unionmeetings within the meaning of Section 8 (a) (1) of the Act.7.The Respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (a) (3) of the Act in regard to the hire andtenure of employment of :James W. MullinsCora May ArnoldTruma DillonLona WolvertonVera HillBerthie Mae WilliamsRubye JamesCatherine SandersDorothy Gardiner HaynesRobert Lee BrockwellVerlie D. WrightVassie FoxBessieWallaceEdith RileyRuth JohnsonLudie SchmidtMary MerrittORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Salant & Salant, Incor-porated, Union City, Tennessee, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Work-ers of America, CIO, or in any other labor organization, by dis-charging, laying off, refusing to reemploy, or failing to recall tem-porarily laid-off employees when work for them becomes available, orin any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment;(b) Supporting United Garment Workers of America, affiliatedwith the American Federation of Labor, or any other labor organiza-tion, in organizational activities among the Respondent's employees;(c) Interrogating employees with respect to their membership in,and activity in behalf of, Amalgamated Clothing Workers of America,CIO, or any other labor organization, offering any benefits or threaten-ing any reprisals in order to persuade employees to favor or disfavorany labor organization, or in any other manner interfering with, re-straining, or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Amalga-mated ClothingWorkers of America, CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain SAILANT & SALANT, INCORPORATED503from any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8 (a) (3) of the Act, all as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to each of the individuals named below immediate and fullemployment to his or her former or substantially equivalent position,without prejudice to his or her seniority or other rights and privileges,in the manner set forth above in Section V entitled "The remedy" ;and make whole these employees in the manner set forth in Section Vfor any loss of pay he or, she may have suffered by reason of the Re-spondent's discrimination against him or her :John Napier, Jr.Walter GardnerBlanche SmithJewell ReadVirginia Green.Clara ThorntonSarah Anna Conley(b)Make whole Hilda White, Earlie Butler, Myrtle Gore, MarciaCunningham, Montez Adams, also known as Montez Capparelli, GlenDora Stanfield,, also referred to in the record as Glen Dora Finch,manner set forth above in Section V entitled "The remedy," for anyloss of pay they may have suffered by reason of the Respondent's dis-crimination against them;(c)Make whole Annie Glosson's personal representative for anyloss of pay Glosson may have suffered by reason of the Respondent'sdiscrimination against her by payment to him of a sum of moneyequal to an amount determined in the manner set forth above in Sec-tion V entitled "The remedy;"(d)Upon request make available to the Board, or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel record and reports, and all other recordsnecessary to analyze the amounts of.back pay due and the rightsof reinstatement under the terms of this Order;(e)Refrain from recognizing. or dealing with United GarmentWorkers of America, AFL, as the representative of any of its em-ployees for the purpose of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employ-.ir ent, unless and until said organization shall have been certified bythe Board as.the exclusive representative of such employees; 504DECISIONS OF NATIONAL'. LABOR RELATIONS BOARD{f)Post at its Union City, Tennessee, plant copies of the noticeattached hereto marked Appendix A.16' Copies of said notice, to befurnished by the Regional Director for the' Fifteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately on receipt thereof, and maintainedby them for a period of sixty (60) consecutive days thereafter incon-spicuous places, including all places where notices to employees cus-tomarily are posted.Reasonable steps shall be taken by the Respondent to insure that said notices are not altered, defaced, or covered byany other material;I(g)Notify the Regional Director for the Fifteenth Region (NewOrleans, Louisiana) in writing within ten (10) days from the dateof this Order what steps the Respondent has taken to comply here-with.AND IT IS FURTHER ORDERED that the complaint'be,-and it hereby is,dismissed insofar as it alleges that the Respondent, engaged in unlaw-ful surveillance or discriminated in regard to the.-hire and tenureof employment of the following employees :James W. MullinsCora May ArnoldTruma DillonLona WolvertonVera HillBerthie Mae WilliamsRubye JamesCatherine SandersDorothy Gardiner HaynesRobert Lee BrockwellVerlie D. WrightVassie FoxBessie WallaceEdith RileyRuth JohnsonLudie SchmidtMary Merritt'CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in theconsideration of the above Decision and Order:APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard;' anti in order to effectuate the policies of the National LaborRelations Aet,'we hereby notify our employees that :WE WILL NOT discourage membership in AMALGAMATED CLOTH':INGWORKERS OF AMERICA, CIO, or in any otherlabor organiza-163 In the event that this'Order is enforced by decree of a United States Court ofAppeals, there shall be inserted in the notice before the words:"Decision and Order"thewords:"Decree of the United States Court of Appeals Enforcing." 'SALANZ` & SALANT, INCORPORATEID505tion, by discharging or laying off our employees or by refusingto reinstate or to recall any of our employees temporarily laid off,or by discriminating in any other manner in regard to the hire andtenure of their employment or any term or condition of employ-ment.WE WILL offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights or privilegespreviously enjoyed, and make them whole for any loss of paywhich each of them may have suffered as the result of the dis-crimination against him or her.John Napier, Jr.Walter GardnerBlanche Smith.Jewell ReadVirginia GreenClara ThorntonSarah Anna ConleyWE WILL make the employees named below whole for any lossof pay which each of them may have suffered as a result of thediscrimination against him or her.Hilda WhiteMonte"z AdamsEarlie ButlerGlen Dora StanfieldMyrtle GoreHallie HouserMarcia CunninghamWE WILL also make whole the personal representative of AnnieGlosson for any loss of pay suffered as a result of the, discrimina-tion against Annie Glosson.WE WILL NOT offer any benefits or threaten any reprisals inorder to persuade employees to favor or disfavor any labor or-ganization.WE WILL NOT interrogate employees with respect to their mem-bership in and activity in behalf of AMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, or any other labor organization, orin any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to formlabor organizations, to join or support AMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent thatsuch right.may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.929979-51-vol. 9234 506DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT assist UNITED GARMENT WORKERS OF AMERICA,affiliated with the AMERICAN FEDERATION OF LABOR, by coercingour employees or by offering them economic benefits to become orremain members of that labor organization and to refrain frombecoming or remaining members of AMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO.WE WILL NOT recognize the above-mentioned UNITED GARMENTWORKERS OF AMERICA, AFL, as the exclusive bargaining repre-sentative of our employees for the purpose of collective bar-gaining, unless and until it shall have been certified by the Boardas the representative of our employees.All our employees are free to become or remain members of theafore-mentioned union, AMALGAMATED CLOTHING WORKERS OF AMER-ICA, CIO, or any other labor organization.We will not discriminatein regard to hire or tenure of employment or any term or condition ofemployment against any employee because of membership in, oractivity on behalf of, any such labor organization.SALANT & SALANT, INCORPORATED,Employer.Dated ------------ By ---------------------------------------(Representative)(Title)This notice must remain posted, for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.